Exhibit 10.96

RENAISSANCE TOWER

OFFICE LEASE AGREEMENT

This Lease Agreement (this “Lease”) is made as of the Effective Date between
BINYAN REALTY LP , a Delaware limited partnership (hereinafter called
“Landlord”), and PRIORITY FULFILLMENT SERVICES, INC., a Delaware corporation
(hereinafter called “Tenant”). This Lease consists of this paragraph, the Basic
Lease Provisions, the Supplemental Lease Provisions and each exhibit, rider and
schedule attached to the Basic Lease Provisions and Supplemental Lease
Provisions. Each capitalized term used, but not defined, in the Supplemental
Lease Provisions shall have the meaning assigned to such term in the Basic Lease
Provisions.

BASIC LEASE PROVISIONS

 

1. Building:

a. Name: The “Building” is the structure commonly known as Renaissance Tower
located at 1201 Elm Street, Dallas, Texas 75270 and is located on the land more
particularly described in Exhibit A attached to the Supplemental Lease
Provisions (the “Land”).

b. Agreed Rentable Area of the Building: 1,735,285 square feet.

c. The Building, the Land, the parking garage located on the Land and serving
the Building (the “Garage”) and all improvements and appurtenances to the
Building, the Garage and the Land are referred to collectively in this Lease as
the “Property”.

 

2. Premises:

a. The “Premises” shall consist of all leasable space on the 3rd and 4th floors
of the Building and that portion of the 5th floor of the Building, as more
particularly identified on Exhibit B attached to the Supplemental Lease
Provisions.1 If the Premises include, now or hereafter, one or more floors in
their entirety, all corridors and restroom facilities located on such full
floor(s) shall be considered part of the Premises.

b. Agreed Rentable Area of the Premises: 78,060 square feet.

 

3. “Basic Rent” (See Article 2, Supplemental Lease Provisions):

 

Rental

Period

  

Rate Per Square
Foot of Agreed
Rentable Area

    

Basic

Annual

Rent

    

Basic

Monthly

Rent

 

Lease Months 1–36

   $ 13.25       $ 1,034,295.00       $ 86,191.25   

Lease Months 37–60

   $ 14.25       $ 1,112,355.00       $ 92,696.25   

Lease Months 61–66

   $ 0.00       $ 0.00       $ 0.00   

Lease Months 67–84

   $ 15.25       $ 1,190,415.00       $ 99,201.25   

Lease Months 85–108

   $ 16.25       $ 1,268,475.00       $ 105,706.25   

Lease Months 109–126

   $ 17.25       $ 1,346,535.00       $ 112,211.25   

“Monthly Anniversary of the Commencement Date” shall mean the numeric day of any
calendar month that is the same numeric day as the Commencement Date. The first
“Lease Month” shall commence on the Commencement Date and end on the last day of
the month in which the day before the first Monthly Anniversary of the
Commencement Date occurs. Each other “Lease Month” shall commence on the first
day of the month and end on and include the last day of the same month. Each
“Lease Year” shall be twelve (12) Lease Months. If the Commencement Date occurs
on a day other than the first day of a

 

 

1 

Subject to adjustment as provided in Section A.5 of Rider 2 hereto.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

1



--------------------------------------------------------------------------------

calendar month, the first Lease Month shall include the period from the first
Monthly Anniversary of the Commencement Date to the last day of the month in
which such monthly anniversary date occurs and Tenant shall pay Basic Monthly
Rent and Additional Rent (at the rates in effect on the Commencement Date) for
such extended period. The Basic Annual Rent and Basic Monthly Rent shall be
increased at such time as the Premises are expanded in accordance with the terms
of this Lease or by the mutual written agreement of Landlord and Tenant.

4. “Tenant’s Pro Rata Share Percentage”: The Agreed Rentable Area of the
Premises divided by the Agreed Rentable Area of the Building, expressed in a
percentage. As of the Commencement Date, Tenant’s Pro Rata Share Percentage
shall be 4.4984%.

5. “Tenant’s Operating Expense Stop”: Tenant’s Operating Expense Stop shall be
equal to actual Operating Expenses for the calendar year 2012 (the “Base Year”),
grossed up in accordance with subsection 2.202 of the Supplemental Lease
Provisions.

6. “Tenant’s Pro Rata Share of Electrical Expenses”: Tenant’s Pro Rata Share of
Electrical Expenses shall be equal to the Electrical Expenses (as defined in the
Supplemental Lease Provisions) for the applicable period of time, multiplied by
Tenant’s Pro Rata Share Percentage.

7. “Tenant’s Real Estate Taxes Stop”: Tenant’s Real Estate Taxes Stop shall be
equal to actual Real Estate Taxes for the Base Year; provided, however, that if
Real Estate Taxes assessed for the Base Year do not reflect an assessment
attributable to a 95% occupied building, then Tenant’s Real Estate Taxes Stop
amount shall be adjusted upward to reflect an amount equal to reflect such
assessment, as reasonably determined by Landlord.

8. “Term”: The Term of this Lease shall be equal to 126 Lease Months; provided,
however, if the Commencement Date is a day other than the first day of a
calendar month, the first Lease Month shall be in excess of a full calendar
month as provided in item 3 of these Basic Lease Provisions.

9. “Commencement Date”: April 1, 2012.

10. “Expiration Date”: September 30, 2022.

11. “Security Deposit”: $86,191.25.

11A. “Prepaid Rent”: $86,191.25.

12. “Broker”: Cushman & Wakefield of Texas, Inc.

13. “Permitted Use”: As a call center (including related training rooms) and for
general and administrative offices and uses ancillary thereto (provided such
ancillary uses are consistent with the character of first class multi-tenant
office buildings in the Dallas central business district), subject to
Section 4.101 of the Supplemental Lease Provisions.

14. All payments shall be made payable to Landlord and sent to Landlord at P.O.
Box 3085, Hicksville, NY 11802-3085 or to such other place and/or person or
entity as Landlord may designate from time to time. All payments shall be in the
form of check or in such other form as shall be mutually acceptable to Landlord
and Tenant, provided that payment by check shall not be deemed made if the check
is not duly honored with good funds.

15. Parking: See Exhibit E attached to the Supplemental Lease Provisions.

16. Addresses for notices due under this Lease (see Article 14, Supplemental
Lease Provisions):

 

    LANDLORD:    TENANT:  

1201 Elm Street

   Priority Fulfillment Services, Inc.  

Suite 2550

   500 North Central Expressway  

Dallas, TX 75270

   Plano, TX 75074  

Attention: Property Manager

   Attention: Chief Financial Officer

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

2



--------------------------------------------------------------------------------

 

and

   with a copy to:  

c/o The Moinian Group

   Wolff & Samson PC  

530 Fifth Avenue, Suite 1800

   One Boland Drive  

New York, NY 10036

   West Orange, New Jersey 07052  

Attention: Harry Dreizen, Esq.

   Attention: Morris Bienenfeld, Esq.   with a copy to:      Jackson Walker
L.L.P.      901 Main Street, Suite 6000      Dallas, Texas 75202      Attention:
Wayne F. Malecha   

17. “Effective Date”: The date of Landlord’s execution and delivery of this
Lease to Tenant as inserted by Landlord below Landlord’s signature on the
signature page hereof.

18. Guarantor”: PFSweb, Inc., a Delaware corporation

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

3



--------------------------------------------------------------------------------

LIST OF EXHIBITS AND RIDERS

TO

SUPPLEMENTAL LEASE PROVISIONS

 

Exhibit A

   Land Legal Description

Exhibit B

   Floor Plan

Exhibit C

   Work Letter

Exhibit D

   Commencement Date Memorandum

Exhibit E

   Parking Agreement

Exhibit F

   Rules and Regulations

Exhibit G

   SNDA

Exhibit H

   Janitorial Specifications

Exhibit I

   Location of Emergency Generator

Rider 1

   Renewal Option

Rider 2

   Expansion Option

Rider 3

   Right of Refusal

Rider 4

   Termination Option

Rider 5

   Contraction Option

 

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

4



--------------------------------------------------------------------------------

TABLE OF CONTENTS

FOR

SUPPLEMENTAL LEASE PROVISIONS

 

Description           Page  

ARTICLE 1 — TERM AND POSSESSION

     1        SECTION 1.1      LEASE OF PREMISES.      1        SECTION 1.2     
DELIVERY OF PREMISES; COMPLETION OF WORK      1        SECTION 1.3     
REDELIVERY OF THE PREMISES      2        SECTION 1.4      HOLDING OVER      2   

ARTICLE 2 — RENT

     3        SECTION 2.1      BASIC RENT      3        SECTION 2.2     
ADDITIONAL RENT      3        SECTION 2.3      RENT DEFINED AND NO OFFSETS     
8        SECTION 2.4      LATE CHARGES      8   

ARTICLE 3 — SECURITY DEPOSIT

     8   

ARTICLE 4 — OCCUPANCY AND USE

     9        SECTION 4.1      USE OF PREMISES      9        SECTION 4.2     
PERMITS      10        SECTION 4.3      COMPLIANCE WITH LAWS      10   
    SECTION 4.4      RULES AND REGULATIONS      11        SECTION 4.5     
ACCESS      11        SECTION 4.6      QUIET POSSESSION      11   

ARTICLE 5 — UTILITIES AND SERVICES

     12        SECTION 5.1      SERVICES TO BE PROVIDED      12   
    SECTION 5.2      ADDITIONAL SERVICES      14        SECTION 5.3     
TENANT’S OBLIGATION      14        SECTION 5.4      SERVICE INTERRUPTION      14
       SECTION 5.5      SUPPLEMENTAL HVAC      15   

ARTICLE 6 — MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS

     15        SECTION 6.1      LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR   
  15        SECTION 6.2      TENANT’S OBLIGATION TO MAINTAIN AND REPAIR      15
       SECTION 6.3      IMPROVEMENTS AND ALTERATIONS      16   

ARTICLE 7 — INSURANCE, FIRE AND CASUALTY

     18        SECTION 7.1      TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR
THE PREMISES      18        SECTION 7.2      TENANT’S INSURANCE      19   
    SECTION 7.3      LANDLORD’S INSURANCE      20        SECTION 7.4      WAIVER
OF SUBROGATION      20        SECTION 7.5      TENANT’S INDEMNITY      21   
    SECTION 7.6      LANDLORD’S INDEMNITY      21   

ARTICLE 8 — CONDEMNATION

     22        SECTION 8.1      CONDEMNATION RESULTING IN CONTINUED USE NOT
FEASIBLE      22        SECTION 8.2      TOTAL CONDEMNATION OF PREMISES      22
  

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

    SECTION 8.3      CONDEMNATION WITHOUT TERMINATION      22        SECTION 8.4
     CONDEMNATION PROCEEDS      23   

ARTICLE 9 — LIENS

     23   

ARTICLE 10 — TAXES ON TENANT’S PROPERTY

     23   

ARTICLE 11 — SUBLETTING AND ASSIGNING

     23        SECTION 11.1      SUBLEASE AND ASSIGNMENT      23   
    SECTION 11.2      LANDLORD’S CONSENT      25        SECTION 11.3     
LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT      25        SECTION 11.4
     ASSIGNMENT AND BANKRUPTCY      26   

ARTICLE 12 — TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S ESTOPPEL
CERTIFICATE

     27        SECTION 12.1      SALE OF THE PROPERTY      27   
    SECTION 12.2      SUBORDINATION, ATTORNMENT AND NOTICE      27   
    SECTION 12.3      TENANT’S ESTOPPEL CERTIFICATE      28   

ARTICLE 13 — DEFAULT

     28        SECTION 13.1      DEFAULTS BY TENANT      28        SECTION 13.2
     REMEDIES OF LANDLORD      29        SECTION 13.3      DEFAULTS BY LANDLORD
     31        SECTION 13.4      LANDLORD’S LIABILITY      32   
    SECTION 13.5      WAIVER OF CONSUMER RIGHTS      32        SECTION 13.6     
WAIVER OF LANDLORD LIEN      33   

ARTICLE 14 — NOTICES

     33   

ARTICLE 15 — MISCELLANEOUS PROVISIONS

     33        SECTION 15.1      BUILDING NAME AND ADDRESS      33   
    SECTION 15.2      SIGNAGE      33        SECTION 15.3      NO WAIVER      33
       SECTION 15.4      APPLICABLE LAW      34        SECTION 15.5      COMMON
AREAS      34        SECTION 15.6      SUCCESSORS AND ASSIGNS      35   
    SECTION 15.7      BROKERS      35        SECTION 15.8      SEVERABILITY     
36        SECTION 15.9      EXAMINATION OF LEASE      36        SECTION 15.10
     INTEREST ON OBLIGATIONS; CALCULATION OF CHARGES      36   
    SECTION 15.11      TIME      36        SECTION 15.12      DEFINED TERMS AND
MARGINAL HEADINGS      36        SECTION 15.13      AUTHORITY OF TENANT AND
LANDLORD      36        SECTION 15.14      FORCE MAJEURE      37   
    SECTION 15.15      RECORDING      37        SECTION 15.16      NO RELIANCE
ON REPRESENTATIONS      37        SECTION 15.17      PARKING      37   
    SECTION 15.18      ATTORNEYS’ FEES      37        SECTION 15.19      NO
LIGHT, AIR OR VIEW EASEMENT      38        SECTION 15.20      RELOCATION      38
       SECTION 15.21      SURVIVAL OF INDEMNITIES      38        SECTION 15.22
     ENTIRE AGREEMENT      38        SECTION 15.23      OFAC LIST REPRESENTATION
     38        SECTION 15.24      RISER SPACE      39        SECTION 15.25     
MONUMENT SIGNAGE      39        SECTION 15.26      GENERATOR      39   
    SECTION 15.27      REFURBISHMENT ALLOWANCE      41        SECTION 15.28     
RESERVE ACCOUNT      42   

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

SUPPLEMENTAL LEASE PROVISIONS

ARTICLE 1 — TERM AND POSSESSION

SECTION 1.1 LEASE OF PREMISES.

1.101 Lease of Premises.

In consideration of the mutual covenants herein and subject to all the terms and
conditions of this Lease, Landlord hereby leases, demises and lets to Tenant and
Tenant hereby leases and takes from Landlord, the Premises (herein so called) as
defined in Item 2 of the Basic Lease Provisions.

1.102 Agreed Rentable Area.

The agreed rentable area of the Premises is hereby stipulated to be the “Agreed
Rentable Area” of the Premises set forth in Item 2b of the Basic Lease
Provisions. The agreed rentable area of the Building is hereby stipulated to be
the “Agreed Rentable Area” of the Building set forth in Item 1b of the Basic
Lease Provisions, irrespective of whether the same should be more or less as a
result of minor variations resulting from actual construction or repair of the
Building. For purposes of computing the Agreed Rentable Area in connection with
any expansion of the Premises pursuant to Rider 2 or any contraction pursuant to
Rider 5, the term “Agreed Rentable Area” shall mean the rentable square footage,
on either a single tenancy floor or a floor to be occupied by more than one
tenant, that is determined by measuring and computing the rentable area on each
type of floor in accordance with the Standard Method for Measuring Floor Area in
Office Buildings promulgated by Building Owners and Managers Association
International (ANSI/BOMA Z65.1-1996) (“BOMA”), with an add-on factor for single
tenant floors of 5% and an add-on factor for multi-tenant floors equal to the
greater of (i) 15%, or (ii) the lesser of the Building’s then-standard modified
multi-tenant factor or the multi-tenant add-on factor as determined in
accordance with BOMA.

1.103 Initial Term and Commencement.

The initial term of this Lease shall be the period of time specified in Item 8
of the Basic Lease Provisions. The initial term shall commence on the
Commencement Date (herein so called) set forth in Item 9 of the Basic Lease
Provisions and, unless sooner terminated pursuant to the terms of this Lease,
the initial term of this Lease shall expire, without notice to Tenant, on the
Expiration Date (herein so called) set forth in Item 10 of the Basic Lease
Provisions.

SECTION 1.2 DELIVERY OF PREMISES; COMPLETION OF WORK.

1.201 Delivery.

Upon the Effective Date, Landlord shall deliver possession of the Premises to
Tenant, and Tenant shall thereafter have the right to access the Premises prior
to the Commencement Date for the sole purpose of constructing improvements and
installing Tenant’s fixtures, furniture, equipment and cabling in accordance
with the Work Letter attached hereto as Exhibit C. Such access shall be subject
to all terms and conditions of the Lease except that no Basic Rent or Additional
Rent shall be payable prior to the Commencement Date, provided that in no event
shall Tenant be permitted to occupy or access the Premises prior to the
Commencement Date for any purpose other than as set forth in the preceding
sentence. Tenant hereby accepts delivery of the Premises in their “as-is”
condition for all purposes, subject only to Landlord’s completion of its
obligations under the Work Letter (provided that the foregoing shall not relieve
Landlord from any of its express repair or maintenance obligations under this
Lease). Tenant acknowledges that Tenant has inspected the Premises and, subject
only to Landlord’s completion of its obligations under the Work Letter, Tenant
hereby accepts the Premises (including the suitability of the Premises for the
Permitted Use) for all purposes. Tenant hereby acknowledges and agrees that
Landlord shall not be required to make any modifications or alterations to the
Common Areas (hereinafter defined), provided that the foregoing shall not
relieve Landlord from any of its express repair and maintenance obligations
under this Lease. TENANT HEREBY ACKNOWLEDGES AND AGREES THAT, EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS LEASE, THERE ARE NO REPRESENTATIONS OR
WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, BY LANDLORD REGARDING THE PREMISES,
THE BUILDING OR THE PROPERTY INCLUDING, WITHOUT LIMITATION, ANY IMPLIED WARRANTY
OF SUITABILITY OF THE PREMISES FOR THE PERMITTED USE.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

1



--------------------------------------------------------------------------------

1.202 Commencement Date Memorandum.

Promptly following the Commencement Date, Landlord and Tenant shall complete and
execute a “Commencement Date Memorandum” (herein so called) in the form attached
hereto as Exhibit D. If Tenant fails or refuses to execute a completed
Commencement Date Memorandum within fifteen (15) days after the Commencement
Date Memorandum is delivered to Tenant, the Commencement Date and Expiration
Date shall be deemed to be the dates for same set forth in Commencement Date
Memorandum as prepared by Landlord.

SECTION 1.3 REDELIVERY OF THE PREMISES.

1.301 Obligation to Deliver.

Upon the expiration or earlier termination of this Lease or upon the exercise by
Landlord of its right to re-enter the Premises without terminating this Lease
and subject to Tenant’s remaining obligations under this Section, Tenant shall
immediately deliver to Landlord the Premises in vacant, broom clean, good
condition and with all maintenance and repairs required under this Lease to be
performed by Tenant completed (ordinary wear and tear and damage caused by
condemnation or casualty excepted), together with all keys and parking and
access cards or devices (it being understood that each parking card or device
not returned to Landlord shall be treated as lost and Tenant shall pay Landlord
an amount reasonably determined in accordance with Exhibit E attached to these
Supplemental Lease Provisions). Tenant shall, upon the expiration or earlier
termination of this Lease or of Tenant’s right of possession, at the sole
expense of Tenant, remove from the Premises (i) any equipment, appliances,
machinery, trade fixtures, furnishings and personalty installed or placed in the
Premises by or on behalf of Tenant, and (ii) at Tenant’s option, but without
obligation of removal, any above-Building standard fixtures, equipment and
improvements, such as a raised flooring system, UPS systems, backup generators,
supplemental HVAC units, and any other fixtures and equipment installed by or at
the direction of Tenant. Notwithstanding any other provision hereof, Tenant
shall not be required to remove any alterations, improvements, cable trays,
signs conduit, cabling or wiring from the Premises upon Lease termination or
expiration. All removals and work described above shall be accomplished in a
good and workmanlike manner and shall be conducted in a fashion so as not to
damage the Premises or the Building or any portion thereof or the plumbing,
electrical lines or other utilities serving the Building. Tenant shall, at its
expense, promptly repair any damage caused by any such removal or work. If
Tenant fails to deliver the Premises in the condition aforesaid, then Landlord
may restore the Premises to such a condition at Tenant’s expense (not to exceed
the actual, reasonable out-of-pocket cost to Landlord of performing such work).
All property required to be removed pursuant to this Section not removed within
the time period required hereunder shall thereupon be conclusively presumed to
have been abandoned by Tenant and Landlord may, at its option, take over
possession of such property and either (x) declare the same to be the property
of Landlord by written notice to Tenant at the address provided herein or at
such other address which Tenant provides to Landlord in accordance with the
provisions of Article 14 below or (y) at the sole cost and expense of Tenant
(not to exceed the actual, reasonable out-of-pocket cost to Landlord), remove
and store and/or dispose of the same or any part thereof in any manner that
Landlord shall choose without incurring liability to Tenant or any other person.

1.302 Failure to Deliver.

Intentionally omitted.

SECTION 1.4 HOLDING OVER.

In the event Tenant or any party under Tenant claiming rights to this Lease,
retains possession of the Premises after the expiration or earlier termination
of this Lease or the termination of Tenant’s right of possession hereunder, such
possession shall constitute and be construed as a tenancy at will only, subject,
however, to all of the terms, provisions, covenants and agreements on the part
of Tenant hereunder; such parties shall be subject to immediate eviction and
removal and Tenant or any such party shall pay Landlord

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

2



--------------------------------------------------------------------------------

as rent for the period of such holdover an amount equal to one and one-half
(1-1/2) times the Basic Annual Rent in effect immediately preceding expiration
or termination, as applicable, prorated on a daily basis, together with all
Additional Rent (as hereinafter defined) which would have otherwise been due and
payable by Tenant if such period of holdover had occurred during the Term.
Tenant shall also pay any and all actual damages sustained by Landlord as a
result of such holdover; provided, however, that except for the payment of
holdover rent as set forth in this Section 1.4, Tenant shall not, during the
first thirty (30) days after the expiration or earlier termination of this Lease
or of Tenant’s right of possession hereunder, be liable for or obligated to pay
any actual damages as a result of such holdover. The rent during such holdover
period shall be payable to Landlord from time to time on demand; provided,
however, if no demand is made during a particular month, holdover rent accruing
during such month shall be paid in accordance with the provisions of Article 2.
Tenant will vacate the Premises and deliver same to Landlord immediately upon
Tenant’s receipt of notice from Landlord to so vacate. No holding over by
Tenant, whether with or without consent of Landlord, shall operate to extend the
term of this Lease; no payments of money by Tenant to Landlord after the
expiration or earlier termination of this Lease shall reinstate, continue or
extend the term of this Lease; and no extension of this Lease after the
expiration or earlier termination thereof shall be valid unless and until the
same shall be reduced to writing and signed by both Landlord and Tenant. In
addition, Tenant agrees that Landlord shall be entitled to the payment of its
actual, reasonable out-of-pocket legal fees in the event that Landlord prevails
in a forcible detainer action brought by Landlord.

ARTICLE 2 — RENT

SECTION 2.1 BASIC RENT.

Tenant shall pay as annual rent for the Premises the applicable Basic Annual
Rent shown in Item 3 of the Basic Lease Provisions. The Basic Annual Rent shall
be payable in monthly installments equal to the applicable Basic Monthly Rent
shown in Item 3 of the Basic Lease Provisions in advance, without demand, offset
or deduction other than as expressly set forth in this Lease, which monthly
installments shall commence on the Commencement Date and shall continue on the
first (1st) day of each calendar month thereafter; provided that Tenant shall
deliver the Prepaid Rent to Landlord simultaneously with Tenant’s execution and
delivery of this Lease. The Prepaid Rent shall be applied to Tenant’s first
Basic Monthly Rent payment coming due under this Lease. If the Commencement Date
occurs on a day other than the first day of a calendar month or the Expiration
Date occurs on a day other than the last day of a calendar month, the Basic
Monthly Rent for such partial month shall be prorated.

SECTION 2.2 ADDITIONAL RENT.

2.201 Definitions.

For purposes of this Lease, the following definitions shall apply:

(a) “Additional Rent”, for a particular calendar year, shall equal the sum of
(i) Tenant’s Pro Rata Share of Electrical Expenses for such calendar year plus
(ii) Tenant’s Pro Rata Share Percentage multiplied by the amount by which Real
Estate Taxes (as hereinafter defined) for such year exceeds Tenant’s Real Estate
Taxes Stop (as set forth in Item 7 of the Basic Lease Provisions) plus
(iii) Tenant’s Pro Rata Share Percentage multiplied by the amount by which
Operating Expenses (as hereinafter defined) for such calendar year exceed
Tenant’s Operating Expense Stop (as set forth in Item 5 of the Basic Lease
Provisions) plus (iv) Tenant’s Pro Rata Share Percentage multiplied by
Additional Pass Through Costs (as hereinafter defined) for such calendar year.
Tenant shall not be entitled to any credit in Rent if Operating Expenses for any
calendar year are less than Tenant’s Operating Expense Stop or Real Estate Taxes
for any calendar year are less than Tenant’s Real Estate Taxes Stop.

(b) “Operating Expenses” shall mean all of the costs and expenses Landlord
incurs, pays or becomes obligated to pay in connection with operating,
maintaining, insuring and managing the Property for a particular calendar year
or portion thereof as determined by Landlord in accordance with generally
accepted accounting principles, including, but not limited to, the following:
(i) insurance premiums

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

3



--------------------------------------------------------------------------------

(“Insurance Premiums”); (ii) water, sewer and other utility charges (“Utility
Expenses”); (iii) service, testing and other charges incurred in the operation
and maintenance of the elevators and the plumbing, fire sprinkler, security,
heating, ventilation and air conditioning system; (iv) cleaning and other
janitorial services inclusive of window cleaning); (v) tools and supplies costs;
(vi) repair costs; (vii) costs of landscaping, including landscape maintenance
and sprinkler maintenance costs and rental and supply costs in connection
therewith; (viii) security and alarm services; (ix) license, permit and
inspection fees; (x) management fees; (xi) wages and related benefits payable to
employees, including taxes and insurance relating thereto; (xii) accounting
services; (xiii) legal services, unless incurred in connection with tenant
defaults or lease negotiations; (xiv) trash removal; (xv) garage and parking
maintenance, repair and operating costs; and (xvi) the charges assessed against
Landlord and /or the Property pursuant to any contractual covenants or recorded
declaration of covenants or the covenants, conditions and restrictions of any
other similar instrument affecting the Property. Notwithstanding any contrary
provision in subsection 2.201 of the Supplemental Lease Provisions or any other
provisions of this Lease, “Operating Expenses” shall not include any of the
following: fines, late fees, or penalties levied by any governmental or
quasi-governmental agency and any awards of damages against the Landlord; Real
Estate Taxes or other taxes payable by Landlord, including income, capital
stock, estate, inheritance, franchise or excess profits taxes (provided that
sales taxes shall be included in Operating Expenses); Additional Pass Through
Costs; any of those Utility Expenses which constitute Electrical Expenses; costs
which are paid by insurance proceeds (or which would have been paid by insurance
proceeds had Landlord maintained the insurance required to be maintained by
Landlord under this Lease) or costs which are paid by condemnation awards
received by Landlord or as a direct reimbursement by a Building tenant (other
than as a shared operating expense or as a direct payment in lieu of a shared
operating expense); costs of capital improvements which are not treatable as
expenses under generally accepted accounting principles; expenses incurred in
leasing or procuring or attempting to procure new tenants, including advertising
expenses or leasing commissions paid to agents of Landlord or other brokers;
depreciation of the Building or Landlord’s personal property at the Building or
any other improvements to the Property; interest, late fees and other charges on
debt or amortization payments on any mortgage or deed of trust; costs for
repairs or maintenance that are reimbursed directly by others, including
reimbursement made on warranty claims; costs for renovating or otherwise
improving, decorating, painting or redecorating space for tenants or other
occupants of the Building or any other vacant leasable space; expenses relating
to the sale, financing or refinancing of the Building; costs relating to
disputes between Landlord and a specific tenant of the Building; costs of
removal or disposal of Hazardous Materials in the Property that were not caused
by the actions of Tenant, its agents, employees, contractors, subtenants,
assignees or invitees; rent payable under any ground lease pertaining to the
Land on which the Building is located; salaries or other compensation paid to
executive employees above the grade of Senior Real Estate Manager; costs in
connection with services, items or other benefits of a type which are not
standard for the Building and which are not available to Tenant, but which are
provided to another tenant of the Building with or without a specific charge
therefor by Landlord; the annual fee for any property management services for
the Property to the extent it exceeds three percent (3%) of the aggregate annual
gross revenue for the Property; compensation paid to employees of Landlord who
are not employed solely in connection with the Property, to the extent of the
pro rata portion of such compensation attributable to the portion of such
employees’ duties that are unrelated to the Property; compensation paid by
Landlord to clerks, attendants or other persons in commercial concessions other
than the parking facilities associated with the Building (such as a snack bar,
restaurant or newsstand); payments to any affiliate of Landlord for services,
goods, supplies or other materials constituting Operating Expenses to the extent
that such payments are in excess of that which would have been paid had the
services, goods, supplies or materials been provided by unaffiliated third
parties of similar skill, competence and experience; the costs incurred related
to maintaining Landlord’s existence, either as a corporation, partnership or
other entity, or with respect to the operation of the business of the entity
which constitutes Landlord, including without limitation partnership or
corporate accounting and legal matters; costs of correcting defects in the
construction of the Building (including latent defects); costs incurred with
respect to purchasing investment-grade paintings, sculptures or other works of
art for display at the Property; costs of installing, operating or maintaining
any specialty service operated by Landlord, such as but not limited to an
observatory, beacon, public broadcasting facility, heliport, or luncheon or
recreational club (but expressly excluding a health or fitness club or
facility); contributions to Operating Expense reserves; costs of repairs,
replacements, alterations or improvements necessary to make the Property comply
with

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

4



--------------------------------------------------------------------------------

applicable Law effective as of the Effective Date; costs of repairs,
replacements, alterations and/or improvements, the need for which arises out of
the gross negligence or willful misconduct of Landlord, its employees or agents;
any bad debt loss, rent loss, or reserves for bad debts or rent loss; cash
contributions for charitable or political purposes; or costs associated with the
operation of the “Crystal Court”.

(c) “Electrical Expenses” shall mean all Utility Expenses incurred in the form
of charges for electrical current supplied to the Property.

(d) “Real Estate Taxes” shall mean (i) all real estate taxes and other taxes or
assessments which are levied with respect to the Property or any portion thereof
for each calendar year, (ii) any tax, surcharge or assessment which shall be
levied as a supplement to or in lieu of real estate taxes, (iii) the costs and
expenses of a consultant, if any, or of contesting the validity or amount of
such real estate or other taxes and (iv) any rental, excise, sales, transaction,
privilege or other tax or levy, however denominated, imposed upon or measured by
the rental reserved hereunder or on Landlord’s business of leasing the Premises
(including without limitation any franchise or gross margins tax payable by
Landlord which is attributable to rent or other revenue derived from the
Property); provided, however, that if Real Estate Taxes assessed for the Base
Year or any other Lease Year during the Term do not reflect an assessment
attributable to a 95% occupied building, then Real Estate Taxes shall be
adjusted upward to reflect an amount equal to reflect such assessment, as
reasonably determined by Landlord. Notwithstanding any contrary provision in
subsection 2.201 of the Supplemental Lease Provisions or any other provisions of
this Lease, “Real Estate Taxes” shall not include (1) income tax, excise tax or
inheritance tax, gift tax, transfer tax or estate tax, (2) interest or penalties
imposed upon Landlord for late payment of Real Estate Taxes, or (3) special
assessments and separately assessed Real Estate Taxes relating to the expansion
or renovation of the Project or from a tenant’s improvements.

(e) “Additional Pass Through Costs” shall mean the following costs and expenses
incurred by Landlord from and after the Commencement Date: (i) subject to the
limitations of clause (ii) following, the cost of any improvement made to the
Property by Landlord that is required under any governmental Law or regulation
which was not promulgated, or which was promulgated but was not applicable to
the Building, as of the Effective Date, amortized over a reasonable period of
time within the guidelines set forth first by generally accepted accounting
principles, consistently applied (“GAAP”), and if not applicable, in accordance
with sound real estate accounting principles consistently applied, together with
an amount equal to interest at the average rate of the prime rate of interest
per annum charged by the nation’s thirty (30) largest banks as published in The
Wall Street Journal on the date the applicable expense is incurred plus three
hundred basis points (the “Amortization Rate”) on the unamortized balance
thereof; (ii) the cost of any improvement made to the Common Areas of the
Property that is required under interpretations or regulations issued after the
Commencement Date under, or amendments made after the Commencement Date to, the
provisions of Tex. Rev. Civ. Stat. Ann. art. 9102, the provisions of the
Americans With Disabilities Act of 1990, 42 U.S.C. §§12101-12213, or any other
applicable law, statute, ordinance, order, rule, regulation or other Law
relating to access to the Property by disabled individuals (collectively, the
“Disability Acts”), amortized over a reasonable period of time within the
guidelines set forth first by GAAP, and if not applicable, in accordance with
sound real estate accounting principles consistently applied, together with an
amount equal to interest at the Amortization Rate on the unamortized balance
thereof; and (iii) the cost of any labor-saving or energy-saving device or other
equipment installed in the Building (provided Landlord reasonably anticipates
that the installation thereof will reduce Operating Expenses), amortized over a
reasonable period of time within the guidelines set forth first by GAAP, and if
not applicable, in accordance with sound real estate accounting principles
consistently applied, together with an amount equal to interest at the
Amortization Rate on the unamortized balance thereof.

2.202 Gross-Up.

Operating Expenses and Electrical Expenses for the Base Year and all other Lease
Years during the Term shall be grossed up to include all Operating Expenses and
Electrical Expenses (as applicable) which Landlord would have incurred, paid or
been obligated to pay during such year if the Building had been one hundred
percent (100%) occupied. When any Building systems are under warranty during the
Base Year such that a service contract is not required for such system, such
adjustment for the Base Year shall also include the cost that would have been
incurred for such service contract in the absence of the applicable warranty.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

5



--------------------------------------------------------------------------------

2.203 Payment Obligation.

Commencing with the Commencement Date and continuing until the expiration of
this Lease, Tenant shall pay to Landlord the Additional Rent, in monthly
installments as hereinafter provided. By December 1 of each calendar year during
the term of this Lease (or as soon thereafter as is reasonably possible),
Landlord shall give Tenant written notice of Landlord’s estimate of Additional
Rent for the following calendar year. Tenant shall pay to Landlord on the
Commencement Date and on the first day of each month thereafter the amount of
the applicable monthly installment of Additional Rent, provided, however, if the
applicable installment covers a partial month, then such installment shall be
prorated on a daily basis. Within ninety (90) days after the end of (i) each
calendar year and (ii) the Expiration Date or as soon thereafter as is
reasonably possible, Landlord shall prepare and deliver to Tenant a statement
showing Tenant’s actual Additional Rent for the applicable calendar year
together with a reasonably detailed breakout of Real Estate Taxes, Electrical
Expenses and major items of Operating Expenses, provided that with respect to
the calendar year in which the Expiration Date occurs, (x) that calendar year
shall be deemed to have commenced on January 1 of that year and ended on the
Expiration Date (the “Final Calendar Year”) and (y) Landlord shall have the
right to reasonably estimate the actual Additional Rent allocable to the Final
Calendar Year but which are not determinable within such ninety day period. If
Tenant’s total monthly payments of Additional Rent for the applicable year are
less than Tenant’s actual Additional Rent, then Tenant shall pay to Landlord the
amount of such underpayment. If Tenant’s total monthly payments of Additional
Rent for the applicable year are more than Tenant’s actual Additional Rent, then
Landlord shall credit against the next Rent payment or payments due from Tenant
the amount of such overpayment, provided, however, with respect to the Final
Calendar Year, Landlord shall pay to Tenant the amount of such excess payments,
less any amounts then owed to Landlord, within thirty (30) days of
determination. Unless Tenant takes written exception to any item within one
hundred twenty (120) days after the furnishing of an annual statement, such
statement shall be considered as final and accepted by Tenant. During the Term,
any amount due Landlord as shown on any such statement shall be paid by Tenant
by the date on which its next Basic Monthly Rent payment is due (provided that
if Tenant receives Landlord’s statement less than thirty (30) days before such
payment is due, then Tenant’s payment shall be due on the date on which the
following Basic Monthly Rent payment is due). Following the expiration or
earlier termination of this Lease, any amount due Landlord as shown on any such
statement shall be paid by Tenant within thirty (30) days after it is furnished
to Tenant (which obligation shall survive the expiration or the earlier
termination of this Lease). For purposes of calculating Additional Rent, the
maximum increase in the amount of Controllable Operating Expenses (defined
below) that may be included in calculating Additional Rent for each calendar
year after 2012 shall be limited to 6% per calendar year on a cumulative basis;
for example, the maximum amount of Controllable Operating Expenses that may be
included in the calculation of Additional Rent for each calendar year after 2012
shall equal the product of the Controllable Operating Expenses for the calendar
year 2012 and the following percentages for the following calendar years: 106%
for 2013, 112% for 2014, 118% for 2015, etc. The term “Controllable Operating
Expenses” shall mean all items of Operating Expenses (adjusted as provided in
subsection 2.202) that are within the reasonable control of Landlord, but shall
specifically exclude Utility Expenses, insurance costs and costs incurred
because of force majeure. Any invoice or statement provided to Tenant reflecting
Additional Rent or other amounts due under this Lease shall include a breakout
of any sales tax included in the amounts set forth in such invoice or statement.

Tenant shall have the right to perform, no more than once in any calendar year,
an annual audit on Landlord’s books and records which reflect Additional Rent to
verify Landlord’s calculation of actual Additional Rent for the prior calendar
year, provided that (i) such audit shall be requested, if at all, within one
hundred eighty (180) days after the receipt of the annual statement of actual
Additional Rent from Landlord, (ii) such audit shall be performed during
Landlord’s normal business hours, at the place in Dallas, Texas where Landlord
maintains its records (or if such records are not maintained in Dallas, Texas,
then Landlord shall deliver the appropriate records to the Building’s management
office) and only after Landlord has received thirty (30) days prior written
notice, (iii) such audit shall be conducted by a certified public accountant or
real estate services firm reasonably acceptable to Landlord, which accountant or
firm

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

6



--------------------------------------------------------------------------------

shall not perform the audit on a contingency fee basis, (iv) the auditor’s
report reflecting the results of such audit shall be promptly delivered to
Landlord, (v) such audit and/or inspection shall commence promptly after
Landlord makes such books and records available to Tenant’s auditor and
thereafter proceed reasonably to conclusion, (vi) such audit and/or inspection
shall not unreasonably interfere with the conduct of Landlord’s business,
(vii) both Tenant and the accounting firm conducting the audit and/or inspection
shall execute a confidentiality agreement for the benefit of Landlord, in the
form reasonably requested by Landlord, prior to the commencement of the audit or
inspection, and (viii) in no event shall Tenant be permitted to audit or review
Landlord’s other leases or agreements with other Building tenants or occupants.
This paragraph shall not be construed to limit or abate Tenant’s obligation to
pay the Additional Rent when due as set forth in this Lease. If such audit
conducted by Tenant discloses that Tenant has overpaid Additional Rent, then,
after review of such audit by Landlord or by accountants selected by Landlord,
any overpayment shall be refunded to Tenant (provided that if Tenant is then in
default in the payment of any Rent, such overpayment shall be applied against
any amount Tenant owes as a result of such default) within thirty (30) days
after the verification of the audit (such verification to be completed within
sixty (60) days after Landlord’s receipt of Tenant’s audit report). Failure by
Tenant to contest or dispute the allocation of Additional Rent within one
hundred eighty (180) days of the date any annual statement for Additional Rent
is submitted to Tenant (a) shall be deemed a waiver of the applicable audit or
dispute right and any right to contest the Additional Rent for the applicable
calendar year; and (b) shall be deemed acceptance of the Additional Rent charges
as submitted to and reviewed by Tenant. The foregoing provisions shall survive
termination or expiration of this Lease. Tenant shall not be entitled to conduct
such an audit if Tenant is in monetary default under this Lease beyond the
expiration of any applicable notice and cure period. If the audit proves that
Landlord’s calculation of Operating Expenses for the calendar year under
inspection was overstated by more than five percent (5%), then, after
verification, Landlord shall pay Tenant’s actual reasonable out-of-pocket audit
and inspection fees (but specifically excluding any travel and lodging expenses)
applicable to the review of said calendar year statement within thirty (30) days
after receipt of Tenant’s invoice therefor.

2.204 Billing Disputes.

If there exists any dispute as to (i) the amount of Additional Rent,
(ii) whether a particular expense is properly included in Additional Rent or
(iii) Landlord’s calculation of Additional Rent (each an “Additional Rent
Dispute”), the events, errors, acts or omissions giving rise to such Additional
Rent Dispute shall not constitute a breach or default by Landlord under this
Lease and even if a judgment resolving the Additional Rent Dispute is entered
against Landlord, this Lease shall remain in full force and effect and Landlord
shall not be liable for any consequential damages resulting from the event,
error, act or omission giving rise to such Additional Rent Dispute.
Notwithstanding the existence of an Additional Rent Dispute, Tenant shall pay
timely the amount of Additional Rent which is in dispute and will continue to
make all subsequent payments of Additional Rent as and when required under this
Lease, provided that the payment of such disputed amount and other amounts shall
be without prejudice to Tenant’s position. If an Additional Rent Dispute is
resolved in favor of Tenant, Landlord shall forthwith pay to Tenant the amount
of Tenant’s overpayment of Additional Rent, together with interest from the time
of such overpayment at the annual rate of ten percent (10%) and attorneys’ fees
in accordance with Section 15.18. If an Additional Rent Dispute is resolved in
favor of Landlord, Tenant shall forthwith pay to Landlord attorneys’ fees in
accordance with Section 15.18.

2.205 Revisions in Estimated Additional Rent.

If Real Estate Taxes, Insurance Premiums, Utility Expenses or Additional Pass
Through Costs increase during a calendar year or if the number of square feet of
rentable area in the Premises increases, Landlord may reasonably revise the
estimated Additional Rent during such year by giving Tenant no less than thirty
(30) days written notice to that effect and thereafter Tenant shall pay to
Landlord, in each of the remaining months of such year, an additional amount
equal to the amount of such increase in the estimated Additional Rent divided by
the number of months remaining in such year.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

7



--------------------------------------------------------------------------------

2.206 Real Estate Tax Protest.

Tenant waives all rights pursuant to applicable Law to protest appraised values
or receive notice of reappraisal regarding the Property (including Landlord’s
personalty), irrespective of whether Landlord contests same.

SECTION 2.3 RENT DEFINED AND NO OFFSETS.

Basic Annual Rent, Additional Rent and all other sums (whether or not expressly
designated as rent) required to be paid to Landlord by Tenant under this Lease
(including, without limitation, any sums payable to Landlord under any addendum,
exhibit, rider or schedule attached hereto) shall constitute rent and are
sometimes collectively referred to as “Rent”. Each payment of Rent shall be paid
by Tenant when due, without prior demand therefor and without deduction or
setoff except as expressly set forth in this Lease.

SECTION 2.4 LATE CHARGES.

If any installment of Basic Annual Rent or Additional Rent or any other payment
of Rent under this Lease shall not be paid when due, a “Late Charge” of four
cents ($.04) per dollar so overdue may be charged by Landlord to defray
Landlord’s administrative expense incident to the handling of such overdue
payments. Each Late Charge shall be payable on demand. Notwithstanding the
foregoing, Landlord shall not impose a Late Charge against Tenant for the first
time in any Lease Year Tenant fails to pay any amount when due under this Lease,
provided such amount is paid within five (5) days after notice from Landlord
that the same is overdue.

ARTICLE 3 — SECURITY DEPOSIT

Tenant will pay Landlord on the date this Lease is executed by Tenant the
Security Deposit set forth in Item 11 of the Basic Lease Provisions as security
for the performance of the terms hereof by Tenant. Landlord shall deposit the
Security Deposit into a segregated money market or savings account with a
national banking association or a bank chartered with the Texas Department of
Banking, but Tenant shall not be entitled to interest thereon. Landlord may not
commingle such Security Deposit with any other funds of Landlord. The Security
Deposit shall not be considered an advance payment of rental or a measure of
Landlord’s damages in case of default by Tenant. If Tenant defaults beyond any
applicable notice and cure periods with respect to any provision of this Lease,
Landlord may, but shall not be required to, from time to time, without prejudice
to any other remedy, use, apply or retain all or any part of this Security
Deposit for the payment of any Rent or any other sum in default or for the
payment of any other actual, reasonable out-of-pocket amount which Landlord may
spend or become obligated to spend by reason of Tenant’s default or to
compensate Landlord for any other loss or damage which Landlord may suffer by
reason of Tenant’s default, including, without limitation, actual and reasonable
out-of-pocket costs and actual and reasonable attorneys’ fees incurred by
Landlord to recover possession of the Premises. If Landlord ever uses, applies
or retains all or any portion of the Security Deposit pursuant to the preceding
sentence, Tenant will, within ten (10) days after receipt of a written demand
from Landlord, deliver to Landlord an amount which will increase the balance of
the Security Deposit to its original level. The Security Deposit, or so much
thereof, if any, as shall not have been applied by Landlord in accordance with
the terms of this Article 3, shall be returned to Tenant within sixty (60) days
after the Expiration Date. Tenant agrees that it will not assign or encumber or
attempt to assign or encumber the monies deposited herein as the Security
Deposit and that Landlord and its successors and assigns shall not be bound by
any such actual or attempted assignment or encumbrance. Regardless of any
assignment of this Lease by Tenant, Landlord may return the Security Deposit to
the original Tenant, in the absence of evidence satisfactory to Landlord of an
assignment of the right to receive the Security Deposit or any part of the
balance thereof. To the fullest extent permitted by applicable law, Tenant
agrees that the provisions of this Article 3 shall supersede and replace all
statutory rights under applicable law regarding the retention, application or
return of security deposits.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

8



--------------------------------------------------------------------------------

ARTICLE 4 — OCCUPANCY AND USE

SECTION 4.1 USE OF PREMISES.

4.101 General.

The Premises shall, subject to the remaining provisions of this Section, be used
solely for the Permitted Use (herein so called) specified in Item 13 of the
Basic Lease Provisions. Without in any way limiting the foregoing, Tenant will
not use, occupy or permit the use or occupancy of the Premises for any purpose
(and the Permitted Use shall not include any use) which is forbidden by or in
violation of any Law, ordinance or governmental or municipal regulation, order,
or certificate of occupancy (including any use which would create a population
density within the Premises which is in excess of one person per 75 square feet
of usable area), or which may be dangerous to life, limb or property; or permit
the maintenance of any public or private nuisance; or do or permit any other
thing which disturbs the quiet enjoyment of any other tenant of the Property; or
keep any substance or carry on or permit any operation which emits unreasonable
offensive odors or conditions from the Premises; or commit or permit any waste
in or upon the Premises; or sell, purchase or give away, or permit the sale,
purchase or gift of food in any form by or to any of Tenant’s agents or
employees or other parties in the Premises except through vending machines in
employee lunch or rest areas within the Premises for use by Tenant’s employees
only; or use any apparatus which makes undue noise or set up vibrations in the
Building; or permit anything to be done which would increase the fire and
extended coverage insurance rate on the Building or Building contents (excluding
any such increase resulting solely from use of the Premises for the Permitted
Use) and, if there is any increase in such rate by reason of acts of Tenant (in
addition to any such increase, if any, resulting solely from the use of the
Premises for the Permitted Use), then Tenant agrees to pay such increase upon
demand therefor by Landlord. Payment by Tenant of any such rate increase shall
not be a waiver of Tenant’s duty to comply herewith. Tenant shall keep the
Premises reasonably neat and clean at all times.

4.102 Hazardous and Toxic Materials.

(a) For purposes of this Lease, hazardous or toxic materials shall mean asbestos
containing materials (“ACM”) and all other materials, substances, wastes and
chemicals classified as hazardous or toxic substances, materials, wastes or
chemicals under then-current applicable Laws or that are subject to any
right-to-know laws or requirements.

(b) Neither Tenant nor any of its contractors nor any of their respective
employees, agents or contractors shall knowingly incorporate into, or use or
otherwise place or dispose of any hazardous or toxic materials at or on the
Premises or the Property except for Tenant’s use and storage of cleaning and
office supplies used in the ordinary course of Tenant’s business and then only
if (i) such materials are in small quantities, properly labeled and contained,
(ii) such materials are handled and disposed of in accordance with the accepted
industry standards for safety, storage, use and disposal, (iii) notice of and a
copy of the current material safety data sheet is provided to Landlord for each
such hazardous or toxic material and (iv) such materials are used, transported,
stored, handled and disposed of in accordance with all applicable Laws. Upon
reasonable advance notice to Tenant, and so long as same is done in a manner as
to minimize any unreasonable interference with Tenant’s normal business
operations in the Premises, Landlord shall have the right to periodically
inspect, take samples for testing and otherwise investigate the Premises for the
presence of hazardous or toxic materials. Tenant shall have the right to have a
representative present at all times Landlord or its employees, agents,
contractors or representatives are present in the Premises for such purposes,
and Landlord, at its sole cost and expense, shall promptly repair and restore
any damage caused by the acts or omissions of Landlord or its employees, agents,
contractors or representatives while present in the Premises. Landlord shall not
knowingly dispose of any hazardous or toxic materials on the Property and shall
otherwise deal with all hazardous or toxic materials at the Property in a manner
that will not materially and adversely affect Tenant’s access, use or occupancy
of the Premises. If Landlord or Tenant ever has knowledge of the presence of
hazardous or toxic materials on the Property that affect the Premises, the party
having knowledge shall notify the other party thereof in writing promptly after
obtaining such knowledge. Landlord has notified Tenant of the existence of ACM
encapsulated in existing pipe chases running through the Premises, and Tenant
shall not permit its employees, agents or contractors to disturb such existing
materials.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

9



--------------------------------------------------------------------------------

(c) If Tenant or its employees, agents or contractors ever violate the
provisions of paragraph (b) of this subsection 4.102 or otherwise contaminate
the Premises or the Property with hazardous or toxic materials, then Tenant
shall clean-up, remove and dispose of the material causing the violation, in
compliance with all applicable Laws and then prevalent industry practice and
standards and shall repair any damage to the Premises or Building within such
period of time as may be reasonable under the circumstances after written notice
by Landlord. Tenant shall notify Landlord of its method, time and procedure for
any clean-up or removal and Landlord shall have the right to require reasonable
changes in such method, time or procedure or to require the same to be done
after normal business hours. Tenant’s obligations under this subsection 4.102(c)
shall survive the termination of this Lease. Tenant represents to Landlord that,
except as has been disclosed to Landlord, Tenant has never been cited for or
convicted of any hazardous or toxic materials violations under applicable Laws.

(d) To the extent such action is required by applicable Law, Landlord shall be
responsible for the removal or remediation of any hazardous or toxic materials
(i) located in any portion of the Premises prior to Landlord’s delivery thereof
to Tenant, or (ii) located in the Common Areas, Garage, Service Areas or Service
Corridors to the extent the presence or release thereof was not necessitated by
the conduct of any Tenant Party. Landlord has not, to its current, actual
knowledge, received any written notice of the existence of hazardous or toxic
materials currently located in, on or under the Land or the Building in
violation of any applicable Law. Notwithstanding the foregoing representation,
Landlord’s compliance with the first sentence of this Section 4.102(d) shall be
Landlord’s sole obligation with respect to any remediation requirements and
Tenant’s sole remedy therefor.

SECTION 4.2 PERMITS.

If any governmental license, certificate or permit shall be required for
occupancy of the Premises or the proper and lawful conduct of Tenant’s business
in the Premises or any part thereof, Tenant, at its expense, shall procure and
thereafter maintain such license, certificate or permit. Additionally, if any
alterations or improvements made to the Premises by Tenant or Tenant’s use of
the Premises require any modification or amendment of any certificate of
occupancy for the Building or the issuance of any other permit of any nature
whatsoever, Tenant shall, at its expense, take all actions to procure any such
modification or amendment or additional permit.

SECTION 4.3 COMPLIANCE WITH LAWS.

4.301 Tenant’s Compliance Obligation.

(a) Tenant shall comply with all laws, statutes, ordinances, orders, permits and
regulations of governmental and quasi-governmental authorities exercising
jurisdiction (each a “Law” and collectively “Laws”) affecting (i) Tenant’s use
and occupancy of the Premises, (ii) any improvements constructed within the
Building by Tenant or by a party other than Landlord on behalf of Tenant and
(iii) any equipment installed within the Building by Tenant or installed by a
party other than Landlord on behalf of Tenant, provided, however, Tenant’s
compliance obligations with respect to the Disability Acts shall be governed by
paragraph (b) following.

(b) Tenant, at Tenant’s expense, shall be responsible for the compliance of the
Premises with all requirements of and regulations issued under the Disability
Acts for each of the following: (i) alterations or improvements to any portion
of the Premises; (ii) obligations or complaints arising under or out of Title I
of the Americans With Disabilities Act or Tenant’s employer-employee
obligations; (iii) obligations or complaints arising under or out of the conduct
or operations of Tenant’s business, including any obligations or requirements
for barrier removal to customers or invitees as a commercial facility or as a
public accommodation (as defined in the Disability Acts); and (iv) any change in
the nature of Tenant’s business, or its employees, or Tenant’s business
operations that triggers an obligation under the Disability Acts.

(c) If any Law with which Tenant is required to comply pursuant to this Lease is
violated, Tenant shall promptly take such corrective action as is necessary to
cause compliance.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

10



--------------------------------------------------------------------------------

4.302 Landlord’s Compliance Obligation.

(a) Except for Laws with which Tenant is required to comply under subsection
4.301, Landlord shall be responsible for compliance with all Laws (including,
without limitation, environmental laws) relating to the Property.

(b) Landlord shall be responsible for the compliance of the Common Areas with
the Disability Act requirements that are in effect on the Commencement Date or
are hereinafter imposed to the extent and at the times required under the
Disability Acts. Without limitation of the foregoing, Landlord’s compliance
obligation shall expressly include maintaining the path of travel to the
Premises in compliance with the Disabilities Act and other applicable Laws.

(c) If any Law with which Landlord is required to comply pursuant to this Lease
is violated, Landlord shall promptly take such corrective action as is necessary
to cause compliance.

SECTION 4.4 RULES AND REGULATIONS.

Tenant will comply with such rules and regulations (the “Rules and Regulations”)
generally applying to tenants in the Building as may be adopted from time to
time by Landlord acting reasonably for the management, safety, care and
cleanliness of, and the preservation of good order and protection of property
in, the Premises and the Building and at the Property. All such Rules and
Regulations are hereby made a part hereof. The Rules and Regulations in effect
on the date hereof are attached hereto as Exhibit F attached hereto. All changes
and amendments to the Rules and Regulations sent by Landlord to Tenant in
writing and conforming to the foregoing standards shall be carried out and
observed by Tenant. Landlord hereby reserves all rights necessary to implement
and enforce the Rules and Regulations and each and every provision of this
Lease. Landlord shall enforce the Rules and Regulations in a reasonably
nondiscriminatory manner, taking prevailing circumstances into account.

SECTION 4.5 ACCESS.

Without being deemed guilty of an eviction of Tenant and without abatement of
Rent, Landlord and its authorized agents shall have the right to enter the
Premises, upon reasonable notice, to inspect the Premises, to show the Premises
to prospective lenders, purchasers or, during the last twelve (12) months of the
Term, prospective tenants and to fulfill Landlord’s obligations or exercise its
rights (including without limitation Landlord’s Reserved Right [as hereinafter
defined]) under this Lease. Landlord shall use reasonable efforts to coordinate
any access pursuant to this Section with Tenant in order to minimize any
interference with Tenant’s use of the Premises. Tenant hereby waives any claim
for damages for any injury or inconvenience to or interference with Tenant’s
business, any loss of occupancy or quiet enjoyment of the Premises and any other
loss occasioned thereby, except that such waiver shall not apply to the extent
resulting from Landlord’s gross negligence or willful misconduct. For each of
the aforesaid purposes, Landlord shall at all times have and retain a key with
which to unlock the doors to and within the Premises, excluding Tenant’s vaults,
safes and any other secured areas designated and reasonably approved by
Landlord. Landlord shall have the right to use any and all means which Landlord
may deem proper to enter the Premises in an emergency without liability
therefor. Other than in the event of an emergency, Tenant shall have the right
to have a representative present at all times Landlord or any of its employees,
agents, contractors or representatives are present in the Premises.

SECTION 4.6 QUIET POSSESSION.

So long as this Lease is in full force and effect and Tenant’s right of
possession has not been terminated, Landlord covenants that Tenant shall have
the quiet possession of the Premises for the entire term hereof, subject to all
of the provisions of this Lease and all deeds of trust, mortgages, security
agreements, Laws and restrictive covenants which now or hereafter affect the
Property.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

11



--------------------------------------------------------------------------------

ARTICLE 5 — UTILITIES AND SERVICES

SECTION 5.1 SERVICES TO BE PROVIDED.

Landlord agrees to furnish or cause to be furnished to the Premises, the
utilities and services described in subsections 5.101 through 5.108 below,
subject to all other provisions of this Lease. Unless otherwise expressly
provided herein, all such services shall be provided in a manner substantially
consistent with such services provided in other comparable Class “A”
multi-tenant office buildings of similar size and quality in the general
vicinity of the Building.

5.101 Elevator Service.

Landlord shall provide automatic passenger elevator to service the Premises at
all times, subject to Landlord’s reasonable procedures for use outside of
Standard Building Hours so long as such procedures shall not deprive Tenant of
commercially reasonable access to and egress from the Premises twenty four
(24) hours per day, seven (7) days per week (except in cases of emergency).
Other than in the event of an emergency, Landlord agrees that there shall at all
times be a minimum of two (2) passenger elevators servicing the Premises outside
of Standard Building Hours and (ii) a minimum of four (4) passenger elevators
servicing the Premises during Standard Building Hours. Additionally, Landlord
shall provide automatic freight elevator service (in addition to passenger
elevator service) to the Premises during Standard Building Hours, with such
freight elevator service to be available at other times upon reasonable prior
notice to Landlord and subject to the Building’s Rules and Regulations regarding
the use thereof. The term “Standard Building Hours” shall mean 7:00 a.m. to 6:00
p.m. (Dallas, Texas time) Monday through Friday (excluding Building Holidays),
and 8:00 a.m. to 1:00 p.m. (Dallas, Texas time) on Saturdays (excluding Building
Holidays). The term “Building Holidays” shall mean New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving and Christmas Day. Subject to
applicable events of emergency and events of casualty or condemnation, and
further subject to Tenant’s compliance with Building security procedures and
Rules and Regulations, Tenant shall be permitted access to the Premises on a 24
hour, 7 day per week basis.

5.102 Heat and Air Conditioning.

Except for Lease Holidays, Landlord shall, each day during all Lease HVAC Hours,
ventilate the Premises and furnish heat or air conditioning (collectively, “HVAC
Services”), at such temperatures and in such amounts as is customary in
buildings of comparable size, quality and in the general vicinity of the
Building, with such adjustments as Landlord reasonably deems necessary for the
comfortable occupancy of the Premises (but not less than 68 degrees Fahrenheit
dry bulb and not more than 76 degrees Fahrenheit dry bulb when, for cooling
purposes, outside temperatures are not more than 102 degrees Fahrenheit dry
bulb, and when, for heating purposes, outside temperatures are not less than 10
degrees Fahrenheit dry bulb) and with ventilation at all times not less than
that required by ASHRAE 62.1-2004 (but only to the extent the duct work then
serving the Premises is sufficient to enable Landlord to meet this standard
given the population density within the Premises), subject to events of force
majeure and any Laws relating to, among other things, energy conservation. The
term “Lease Holidays” shall mean New Year’s Day and Christmas Day. The term
“Lease HVAC Hours” shall mean (i) 24 hour service for the portion of the
Premises located on the 4th floor of the Building, and (ii) from 6:00 a.m. to
11:59 p.m. for the remainder of the Premises. Notwithstanding anything herein to
the contrary, with respect to the portion of the Premises located on the 4th
floor of the Building between the hours of 12:01 a.m. to 6:00 a.m., the
permissible temperature range for HVAC Services provided above shall not require
Landlord to cool such space below 80 degrees Fahrenheit dry bulb nor heat such
space above 65 degrees Fahrenheit dry bulb.

5.103 Electricity.

Landlord shall furnish to the Premises electrical service of not less than 5
watts per rentable square foot of connected load, consisting of 2 watts per
rentable square foot for lighting (277 volt) and 3 watts per rentable square
foot convenience outlet service (120 volt); provided, however, Tenant shall be
solely responsible for the costs of electrical consumption (without duplication)
(i) by equipment which requires a voltage other than 120 volts single phase
(excluding Building standard overhead lighting), (ii) in excess of that
currently supplied to the Premises, or (iii) by any single piece of equipment in
excess of 0.5 kilowatts

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

12



--------------------------------------------------------------------------------

at rated capacity (such consumption is herein referred to as “Excess
Consumption” and the costs of Excess Consumption are herein referred to as
“Excess Consumption Costs”). Without in any way limiting Tenant’s responsibility
for Excess Consumption Costs, Tenant shall not (i) without the express prior
written consent of Landlord (which consent shall not be unreasonably withheld,
conditioned or delayed), install or use or permit the installation or use of any
computer or electronic data processing equipment or any other electrical
equipment which (singly) consumes more than 0.5 kilowatts at rated capacity or
requires a voltage other than 120 volts single phase or otherwise has high
electrical consumption or (ii) use electric current in excess of the capacity of
the feeders or lines to the Building or the risers or wiring installation of the
Building or the Premises. Landlord may determine Excess Consumption by a survey
performed by a reputable consultant or by an additional separate meter in the
Premises (provided that Tenant shall have the right to dispute such
determination of Excess Consumption). If such survey reveals that there has been
Excess Consumption at the Premises, Tenant shall be responsible for (i) the
actual, reasonable out-of-pocket cost of any such survey performed by Landlord,
and (ii) if Landlord installs a meter to measure Excess Consumption, all actual,
reasonable out-of-pocket costs associated with such separate metering including,
but not limited to, the cost of installing, maintaining, repairing and reading
the separate metering devices and subpanels. Excess Consumption Costs shall be
billed to Tenant at the bulk or wholesale rate charged to Landlord for the
entire Building without markup or surcharge, but Tenant shall additionally be
responsible for a 10% administrative fee and a monthly meter reading fee of $25
per meter (which fees shall be included in Excess Consumption Costs). All Excess
Consumption Costs shall be due and payable by Tenant within thirty (30) days
after receipt of Landlord’s invoice for same. Following any determination that
Excess Consumption is occurring at the Premises, Tenant may elect to modify its
usage or equipment in the Premises such that Excess Consumption is no longer
occurring at the Premises, in which event Tenant shall not be charged for any
further such Excess Consumption following confirmation by Landlord.

5.104 Water.

Landlord shall furnish water to those points of supply provided for the general
use of Building tenants, for drinking, cleaning and lavatory purposes only.

5.105 Janitorial Services.

Landlord shall provide janitorial services to the Premises comparable to that
provided in other Class “A” multi-tenant office buildings of similar size and
quality in the general vicinity of the Building, provided the Premises are used
for the Permitted Use only and further provided Tenant complies with subsection
6.201 below. Such janitorial services shall include cleaning of the exterior
surface of the Building’s perimeter windows twice per year and cleaning of the
interior surface of the Building’s perimeter windows once per year. Landlord
currently provides janitorial services in accordance with the janitorial
specifications for the Building attached as Exhibit H hereto.

5.106 Common Areas.

Landlord shall maintain and repair the Common Areas (hereinafter defined) in a
manner reasonably comparable to that provided in other Class “A” multi-tenant
office buildings of similar size and quality in the general vicinity of the
Building.

5.107 Bulbs and Ballasts.

Landlord shall provide Building standard bulbs and ballasts as necessary in the
Premises. Any light bulbs and/or tubes and ballast which are used in the in any
lighting in the Premises which are not the same as those light bulbs and/or
tubes and ballast which are provided by Landlord to all other tenants of the
Building, shall be replaced by Landlord upon Tenant’s request therefor, but
shall be obtained by Tenant at Tenant’s sole cost.

5.108 Security Services.

Landlord shall provide, on a 24 hours per day, 7 days per week basis, manned
security services in a manner substantially consistent with such services
provided in other comparable Class “A” multi-tenant office buildings of similar
size and quality in the general vicinity of the Building. Landlord has delivered
to Tenant a general description of such current Building security services and
same are acceptable to Tenant.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

13



--------------------------------------------------------------------------------

Tenant acknowledges and agrees that such security services may not ensure the
prevention of injury, theft or damage to Tenant or Tenant’s partners, officers,
employees, invitees, agents or contractors or their property.

SECTION 5.2 ADDITIONAL SERVICES.

Landlord may impose a reasonable charge for any utilities and services,
including without limitation, air conditioning, electrical current and water,
provided by Landlord by reason of any use of the HVAC Services at any time other
than the Lease HVAC Hours or by reason of any use of services beyond the levels
or quantities that Landlord agrees herein to furnish or because of special
electrical, cooling or ventilating needs created by Tenant’s computer,
telecommunications or other equipment. During the first two Lease Years,
Landlord agrees to offer Tenant a reduced rate of $50.00 per hour per floor (or
portion thereof) for Tenant’s use of HVAC Services outside of the Lease HVAC
Hours; thereafter, such rate shall be subject to increases in proportion to any
increases in Landlord’s cost of electricity over the current rate of $0.06 per
kilowatt hour. In no event will Landlord be required to provide any additional
services if Tenant is in breach beyond applicable notice and cure periods of its
obligation to pay any Rent hereunder as and when due and payable. Landlord shall
invoice Tenant for any charges for any additional services, and Tenant shall pay
same by the date on which its next Basic Monthly Rent payment is due (provided
that if Tenant receives Landlord’s invoice less than thirty (30) days before
such payment is due, then Tenant’s payment for such charges shall be due on the
date on which the following Basic Monthly Rent payment is due).

SECTION 5.3 TENANT’S OBLIGATION.

Tenant agrees to cooperate at all times with Landlord and to abide by all
regulations and requirements which Landlord reasonably prescribes for the use of
the above utilities and services.

SECTION 5.4 SERVICE INTERRUPTION.

5.401 Service Failure.

Landlord shall not be liable for and, except as provided in subsection 5.402
below, Tenant shall not be entitled to any abatement or reduction of rent by
reason of Landlord’s failure to maintain temperature or electrical constancy
levels or to furnish any of the foregoing services when such failure is caused
by accident, breakage, repairs, strikes, lockouts or other labor disturbance or
labor dispute of any character, governmental regulation, moratorium or other
governmental action, inability to obtain electricity, water or fuel, or by any
cause, nor shall any such failure or results or effects thereof be construed as
an eviction (constructive or actual) of Tenant or as a breach of any implied
warranty of suitability or habitability, or relieve Tenant from the obligation
to perform any covenant or agreement herein and in no event shall Landlord be
liable for damage to persons or property (including, without limitation,
business interruption) or be in default hereunder, as a result of any such
uncontrollable event or results or effects thereof.

5.402 Limited Right to Abatement of Rent.

If any portion of the Premises is rendered Untenantable because (i) Landlord
fails to deliver any service as required under subsection 5.101 through 5.104
above, (ii) Tenant’s access to the Premises is prevented or severely impaired,
or (iii) any voice or data cabling serving the Premises is severed or otherwise
compromised by the gross negligence or willful misconduct of Landlord or its
employees, agents or contractors (such failure, lack of access or impairment of
cabling, an “Interruption”) for any reason for any period (other than a
reconstruction period pursuant to Section 7.1 or Article 8 below, in which event
the terms of such provisions shall control) exceeding five (5) consecutive days
after written notice by Tenant to Landlord thereof, and provided such failure or
lack of access is not caused by the act or omission of any Tenant Party, Tenant
shall be entitled to a fair partial abatement of Basic Rent and Additional Rent
for any portion of the Premises affected by such Interruption from the
expiration of such five (5) consecutive day period until such service or access
is restored. In addition, if any Interruption shall result in the Premises being
rendered Untenantable for ten (10) non-consecutive days in any given thirty
(30) day period, then even if no abatement would be available under the
preceding sentence, Tenant shall be entitled

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

14



--------------------------------------------------------------------------------

to a fair partial abatement of Basic Rent and Additional Rent for any portion of
the Premises affected by such Interruption for each day the Premises or any
portion thereof is so rendered Untenantable. For purposes of this subsection
5.402, the term “Untenantable” shall mean that the Interruption renders the
Premises unfit for reasonable occupancy for the use permitted hereunder so that
Tenant is not reasonably able to occupy the Premises for the purposes necessary
to the operation of its business.

SECTION 5.5 SUPPLEMENTAL HVAC.

Subject to Landlord’s reasonable approval, Tenant shall be permitted to install
self-contained units for HVAC and humidity control (not to exceed five tons of
cooling per floor) (“Supplemental Systems”) for areas that require supplemental
cooling. The cost of the electricity to run such Supplemental Systems will
constitute Excess Consumption as set forth in Section 5.103. In addition,
Landlord shall make available to Tenant chilled water (for heat rejection
purposes only) if required for any such Supplemental Systems, at the Building’s
standard charge for same (to be paid by Tenant in accordance with Section 5.2
above).

ARTICLE 6 — MAINTENANCE, REPAIRS, ALTERATIONS AND IMPROVEMENTS

SECTION 6.1 LANDLORD’S OBLIGATION TO MAINTAIN AND REPAIR.

Landlord shall (subject to Section 7.1, Section 7.4, Section 7.5, Article 8
below and Landlord’s rights under Section 2.2 above and except for ordinary wear
and tear) maintain and repair the exterior walls and windows, roof and load
bearing elements and other structural elements of the Building and the
Building’s mechanical, electrical, plumbing and heating, ventilation and air
conditioning (“HVAC”) system, and fire/life safety systems, Common Area
restrooms and Common Areas in a manner substantially equivalent to that provided
in other comparable Class “A” multi-tenant office buildings of similar size and
quality in the general vicinity of the Building. Except for load bearing
elements of the Building and the existing components of the Building systems
located within the Premises, Landlord shall not be required to maintain or
repair any portion of the Premises.

SECTION 6.2 TENANT’S OBLIGATION TO MAINTAIN AND REPAIR.

6.201 Tenant’s Obligation.

Subject to Sections 6.1, 7.1, 7.4 and 7.6 and Article 8 of this Lease, Tenant
shall, at Tenant’s sole cost and expense, (i) maintain and keep the interior of
the Premises (including, but not limited to, all fixtures (other than those that
are a part of base building systems), walls, ceilings, floors, doors, windows
[except replacement of exterior plate glass], appliances and equipment which are
part of the Premises) in good repair and condition, (ii) repair or replace any
damage or injury done to the Building or any other part of the Property caused
by Tenant, Tenant’s agents, employees, licensees, invitees or visitors or
resulting from a breach of its obligations under this Section 6.2 and
(iii) indemnify and hold Landlord harmless from, and reimburse Landlord for and
with respect to, any and all costs, expenses (including actual, reasonable
attorneys’ fees), claims and causes of action arising from or incurred by and/or
asserted in connection with such maintenance, repairs, replacements, damage or
injury. All maintenance, repairs and replacements performed by or on behalf of
Tenant shall be performed in a good and workmanlike manner and in accordance
with the standards applicable to alterations or improvements performed by
Tenant. Tenant shall continue to pay Rent, without abatement, during any period
that maintenance, repairs or replacements are performed or required to be
performed by Tenant under this Section 6.2. Notwithstanding anything herein to
the contrary, Tenant shall have no obligation to perform any maintenance or
repairs necessitated by the gross negligence or willful misconduct of Landlord
or its employees, agents, contractors or representatives.

6.202 Rights of Landlord.

Landlord shall have the same rights with respect to maintenance, repairs and/or
replacements performed by Tenant as Landlord has with respect to Installations
performed by Tenant under subsection 6.303 below. In the event Tenant fails, in
the reasonable judgment of Landlord, to maintain the Premises in good order,

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

15



--------------------------------------------------------------------------------

condition and repair, or otherwise satisfy its maintenance, repair and
replacement obligations under subsection 6.201 above or subsection 6.203 below,
Landlord shall have the right to deliver notice of Landlord’s intention to
perform such work on Tenant’s behalf and at Tenant’s expense, and unless Tenant
shall commence such work within thirty (30) days of Landlord’s delivery of such
notice, and thereafter prosecute such work with commercially reasonable
diligence, Landlord shall have the right to perform such maintenance, repairs
and replacements at Tenant’s expense (provided that Landlord shall be entitled
to perform any such work without prior notice to Tenant in the event of an
emergency). Tenant shall pay to Landlord on demand the actual, reasonable
out-of-pocket amount of any such cost or expense incurred by Landlord, together
with interest thereon at the rate specified in Section 15.10 below from the date
of demand until paid and an administrative fee equal to ten percent (10%) of the
costs incurred by Landlord.

6.203 Tenant Service Equipment.

Tenant shall maintain and repair all supplemental HVAC units, data and phone
cabling, and any and all other installations and equipment installed in the
Premises, above the acoustical ceiling tiles of the Premises or elsewhere in the
Building (such equipment and installations collectively referred to as the
“Tenant Service Equipment”), which Tenant Service Equipment is installed by or
on behalf of Tenant and services only the Premises. Tenant shall notify Landlord
prior to performing any repair, maintenance or replacement of the Tenant Service
Equipment and the same shall be performed in accordance with the standards and
conditions applicable to maintenance, repairs and replacements performed by
Tenant pursuant to subsection 6.201 above. Landlord shall have no liability for
any repair, maintenance or replacement cost incurred in connection with the
Tenant Service Equipment unless same shall be damaged due to the gross
negligence or intentional misconduct of Landlord or its employees, agents
contractors or representatives. Subject to Tenant’s right and option (without
obligation of removal) to remove Tenant Service Equipment pursuant to
Section 1.301 above, all Tenant Service Equipment shall become property of the
Landlord at the expiration or earlier termination of the Lease. All removals
shall be accomplished in accordance with the standards for removals under
Section 1.301 hereof. Unless caused by or resulting from the gross negligence or
intentional misconduct of Landlord or its employees, agents contractors or
representatives, Tenant shall indemnify and hold Landlord harmless from, and
reimburse Landlord for and with respect to, any and all costs, expenses
(including actual, reasonable attorneys’ fees), claims and causes of action
arising from or incurred by and/or asserted in connection with the
(i) maintenance, repair, replacement of the Tenant Service Equipment and
(ii) any damage or injury arising out of or resulting from or in connection with
the Tenant Service Equipment.

SECTION 6.3 IMPROVEMENTS AND ALTERATIONS.

6.301 Landlord’s Construction Obligation.

Excluding Landlord’s maintenance, repair and restoration obligations set forth
elsewhere in this Lease, Landlord’s sole construction obligation under this
Lease is as set forth in the Work Letter, if any (provided that the foregoing
shall not relieve Landlord from any of its express repair or maintenance
obligations under this Lease).

6.302 Alteration of Building.

LANDLORD HEREBY RESERVES THE RIGHT AND AT ALL TIMES SHALL HAVE THE RIGHT TO
REPAIR, CHANGE, REDECORATE, ALTER, IMPROVE, MODIFY, RENOVATE, ENCLOSE OR MAKE
ADDITIONS TO ANY PART OF THE PROPERTY (INCLUDING, WITHOUT LIMITATION, STRUCTURAL
ELEMENTS AND LOAD BEARING ELEMENTS WITHIN THE PREMISES) AND TO ENCLOSE AND/OR
CHANGE THE ARRANGEMENT AND/OR LOCATION OF DRIVEWAYS OR PARKING AREAS OR
LANDSCAPING OR OTHER COMMON AREAS OF THE PROPERTY, ALL WITHOUT BEING HELD GUILTY
OF AN ACTUAL OR CONSTRUCTIVE EVICTION OF TENANT OR BREACH OF THE IMPLIED
WARRANTY OF SUITABILITY AND WITHOUT AN ABATEMENT OF RENT (THE “RESERVED RIGHT”).
WITHOUT IN ANY WAY LIMITING THE GENERALITY OF THE FOREGOING, LANDLORD’S RESERVED
RIGHT SHALL INCLUDE, BUT NOT BE LIMITED TO THE RIGHT TO DO ANY OF THE FOLLOWING:
(i) erect and construct scaffolding, pipe, conduit and other structures on and
within and outside of the Premises where reasonably required by the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

16



--------------------------------------------------------------------------------

nature of the changes, alterations, improvements, modifications, renovations
and/or additions being performed, (ii) perform within and outside of the
Premises all work and other activities associated with such changes,
alterations, improvements, modifications, renovations and/or additions being
performed, (iii) repair, change, renovate, remodel, alter, improve, modify or
make additions to the arrangement, appearance, location and/or size of entrances
or passageways, doors and doorways, corridors, elevators, elevator lobbies,
stairs, toilets or other Common Areas or Service Areas, (iv) temporarily close
any Common Area and/or temporarily suspend Building services and facilities in
connection with any repairs, changes, alterations, modifications, renovations or
additions to any part of the Building, (v) repair, change, alter or improve
plumbing, pipes and conduits located in the Building, including without
limitation, those located within the Premises, the Common Areas, the Service
Corridors or the Service Areas (hereinafter defined) of the Building and
(vi) repair, change, modify, alter, improve, renovate or make additions to the
Building central heating, ventilation, air conditioning, electrical, mechanical
or plumbing systems. Any pipes, conduit or other installations within the
Premises shall be installed within columns, behind walls, under finished floors
or above finished ceilings where at all possible. When exercising the Reserved
Right, Landlord shall not enter into the Premises except at reasonable times and
upon reasonable prior notice to Tenant (except in the case of emergency), and
Landlord will interfere with Tenant’s use and occupancy of the Premises as
little as is reasonably practicable. Landlord shall use reasonable efforts to
schedule any Reserved Right work at such times as to minimize unreasonable
interference with Tenant’s business operations.

6.303 Alterations, Additions, Improvements and Installations by Tenant.

Tenant shall not, without the prior written consent of Landlord, make any
changes, modifications, alterations, additions or improvements to, or install
any equipment or machinery (other than office equipment, unattached personal
property, and computer and telecommunications equipment that do not create any
special electrical, cooling or ventilating needs) on, the Premises (all such
changes, modifications, alterations, additions, improvements and installations
approved by Landlord are herein collectively referred to as “Installations”) if
any such Installations would (i) affect any structural or load bearing portions
of the Building, (ii) result in a material increase of electrical usage above
the normal type and amount of electrical current to be provided by Landlord,
(iii) result in an increase in Tenant’s usage of heating or air conditioning,
(iv) impact mechanical, electrical or plumbing systems in the Premises or the
Building, (v) affect areas of the Premises which can be viewed from Common
Areas, (vi) require greater or more difficult cleaning work (e.g., kitchens,
reproduction rooms and interior glass partitions), (vii) adversely affect
Landlord’s ability to deliver Building services to other tenants of the Building
or (viii) violate any provision in Article 4 above. As to Installations not
covered by the preceding sentence (including the installation of computer or
telecommunications equipment that creates any special electrical, cooling or
ventilating needs), Tenant will not perform same without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed. All Installations shall be at Tenant’s sole cost and
expense. Without in any way limiting Landlord’s consent rights, Landlord shall
not be required to give its consent until (a) Landlord approves the contractor
or person making such Installations and approves such contractor’s insurance
coverage to be provided in connection with the work, such approval not to be
unreasonably withheld, conditioned or delayed, (b) Landlord approves final and
complete plans and specifications for the work, such approval not to be
unreasonably withheld, conditioned or delayed and (c) the appropriate
governmental agency, if any, has approved the plans and specifications for such
work. Subject to Section 4.302, all work performed by Tenant or its contractor
relating to the Installations shall conform to applicable governmental Laws,
including, without limitation, the Disability Acts. Upon completion of the
Installations, Tenant shall deliver to Landlord “as built” plans or construction
drawings marked to show variations from same. If Landlord performs such
Installations, Tenant shall pay Landlord, as additional Rent, the cost thereof
plus ten percent (10%) as reimbursement for Landlord’s overhead. Each payment
shall be made to Landlord within thirty (30) days after receipt of an invoice
from Landlord. Subject to Tenant’s removal rights under Section 1.301, all
Installations that constitute improvements constructed within the Premises shall
be surrendered with the Premises at the expiration or earlier termination of
this Lease. Tenant shall indemnify and hold Landlord harmless from, and
reimburse Landlord for and with respect to, any and all costs, expenses
(including actual, reasonable attorneys’ fees), demands, claims, causes of
action and liens arising from or in connection with any Installations performed
by or on behalf of Tenant. All Installations performed by or on behalf of Tenant

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

17



--------------------------------------------------------------------------------

will be performed diligently and in a first-class workmanlike manner and in
compliance with all applicable Laws, and/or Tenant’s and Landlord’s insurance
carriers. Landlord will have the right, but not the obligation, to inspect
periodically the work on the Premises and may require changes in the method or
quality of the work. Notwithstanding anything in this Lease to the contrary,
Landlord’s consent shall not be required for any Installation that satisfies all
of the following criteria (a “Minor Installation”): (a) is of a cosmetic nature
such as painting, wallpapering, hanging pictures and installing carpeting;
(b) is not visible from outside the Premises or Building; (c) will not affect
the systems or structure of the Building; and (d) does not require work to be
performed inside the walls or above the ceiling of the Premises (except to run
cabling); and (e) does not require the issuance of a building permit. Prior to
starting work on any Minor Installation, Tenant shall furnish to Landlord a copy
of plans and specifications, if any; names of proposed contractors; copies of
contracts; and evidence of contractors’ and subcontractors’ insurance.

6.304 Approvals.

Any approval by Landlord (or Landlord’s architect and/or engineers) of any of
Tenant’s contractors or Tenant’s drawings, plans or specifications which are
prepared in connection with any construction of improvements in the Premises
shall not in any way be construed as or constitute a representation or warranty
of Landlord as to the abilities of the contractor or the adequacy or sufficiency
of such drawings, plans or specifications or the improvements to which they
relate, for any use, purpose or condition.

ARTICLE 7 — INSURANCE, FIRE AND CASUALTY

SECTION 7.1 TOTAL OR PARTIAL DESTRUCTION OF THE BUILDING OR THE PREMISES.

In the event the Building or the Premises should be damaged by fire or other
casualty, then within ninety (90) days of the date of such casualty, Landlord
shall deliver written notice of its determination of whether repairs can or
cannot be completed within two hundred forty (240) days of the date of such
casualty. In the event that the Building should be totally destroyed by fire or
other casualty or in the event the Building (or any portion thereof) should be
so damaged that rebuilding or repairs cannot be completed, in Landlord’s
reasonable opinion, within such two hundred forty (240) day period, Landlord
may, at its option, terminate this Lease (so long as Landlord likewise
terminates the leases for all other similarly affected tenants in the Building,
to the extent contractually permitted), in which event Tenant’s obligation to
pay Basic Annual Rent and Additional Rent with respect to the unexpired portion
of this Lease shall be terminated effective as of the date of such casualty.
Landlord shall exercise the termination right pursuant to the preceding
sentence, if at all, by delivering written notice of termination to Tenant
within ninety (90) days after the casualty at issue. In the event that the
Premises should be so damaged by fire or other casualty that rebuilding or
repairs cannot be completed, in Landlord’s reasonable opinion, within two
hundred forty (240) days after the casualty, Tenant may, at its option terminate
this Lease, in which event Tenant’s obligation to pay Basic Annual Rent and
Additional Rent during the unexpired portion of this Lease shall be terminated,
effective as of the date of casualty. Tenant shall exercise the termination
right pursuant to the preceding sentence, if at all, by delivering written
notice of termination to Landlord within twenty (20) days after receiving a copy
of Landlord’s determination that the repairs cannot be completed within such two
hundred forty (240) day period. In the event the Building or the Premises should
be damaged by fire or other casualty and, in Landlord’s reasonable opinion, the
rebuilding or repairs can be completed within two hundred forty (240) days after
the casualty, or if the damage should be more serious but neither Landlord nor
Tenant elect to terminate this Lease pursuant to this Section, in either such
event Landlord shall, within ninety (90) days after the date of the casualty,
commence (and thereafter pursue with reasonable diligence) repairing the
Building and the Premises, but only to the extent of insurance proceeds actually
received by Landlord for such repairs, to substantially the same condition which
existed immediately prior to the happening of the casualty. In no event shall
Landlord be required to rebuild, repair or replace any part of the furniture,
equipment, fixtures, inventory, supplies or any other personalty or any other
interior tenant-finish improvements, which may have been placed by Tenant within
the Building or at the Premises. Landlord shall allow Tenant a prorated
diminution of Basic Annual Rent and Additional Rent based upon the portion of
the Premises that is Untenantable; provided, that if such casualty was caused by
Tenant, its agents, employees, licensees or invitees, Basic Annual Rent and
Additional Rent shall be abated only to the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

18



--------------------------------------------------------------------------------

extent Landlord is compensated for such Basic Annual Rent and Additional Rent by
loss of rents insurance, if any. Notwithstanding Landlord’s restoration
obligation, in the event any mortgagee under a deed of trust, security agreement
or mortgage on the Building should require that the insurance proceeds be used
to retire or reduce the mortgage debt or if the insurance company issuing
Landlord’s fire and casualty insurance policy fails or refuses to pay Landlord
the proceeds under such policy, Landlord shall have no obligation to rebuild and
this Lease shall terminate upon notice by Landlord to Tenant. Subject to the
provisions of subsection 7.201(c) below, any insurance which may be carried by
Landlord or Tenant against loss or damage to the Building or to the Premises
shall be for the sole benefit of the party carrying such insurance and under its
sole control. Notwithstanding anything in this Lease to the contrary, if Tenant
shall not have the right to terminate this Lease because Landlord determined
that the necessary repairs and restoration could be completed within two hundred
forty (240) days of the date of the casualty, but the necessary repairs and
restoration are not substantially completed within such two hundred forty
(240) day period, then until Landlord delivers the Premises to Tenant with all
necessary repairs and restoration substantially completed, Tenant shall have the
right and option to terminate this Lease upon sixty (60) days notice to Landlord
and, unless Landlord shall substantially complete the required repairs and
restoration within such sixty (60) day period, this Lease shall automatically
terminate upon the expiration of such sixty (60) day period. Upon any
termination of this Lease pursuant to this Section 7.1, the parties shall be
relieved from further obligation or liability to the other, except for such
indemnity and other obligations which expressly survive the expiration or sooner
termination of the Term.

SECTION 7.2 TENANT’S INSURANCE.

7.201 Types of Coverage.

Tenant covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Tenant will carry and maintain, at its sole
cost and expense, the insurance set forth in paragraphs (a), (b) and (c) of this
subsection.

(a) Commercial General Liability Insurance on a primary basis and without any
right of contribution from any insurance carried by Landlord covering the
Premises and Tenant’s use thereof against claims for personal or bodily injury
or death or property damage occurring upon, in or about the Premises (including
contractual indemnity and liability coverage), such insurance to insure both
Tenant and, as additional named insureds, Landlord and the Property Manager, and
to afford protection to the limit of not less than $5,000,000.00, combined
single limit, in respect to injury or death to any number of persons and all
property damage arising out of any one (1) occurrence, with a commercially
reasonable deductible acceptable to Landlord. This insurance coverage shall
extend to any liability of Tenant arising out of the indemnities provided for in
this Lease.

(b) Property insurance on an all-risk basis (including, without limitation,
coverage against fire, wind, tornado, vandalism, malicious mischief, water
damage and sprinkler leakage) covering all Installations, fixtures, equipment
and personalty located in the Premises and endorsed to provide one hundred
percent (100%) replacement cost coverage. The property insurance may provide for
a commercially reasonable deductible acceptable to Landlord. Landlord
acknowledges and agrees that Tenant’s current deductible of $50,000 is a
commercially reasonable deductible and is acceptable to Landlord.

(c) Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation Laws of the State of
Texas, together with employer’s liability insurance in an amount not less than
$1,000,000.00.

7.202 Other Requirements of Insurance.

All such insurance will be issued and underwritten by companies reasonably
acceptable to Landlord and will contain endorsements that (a) such insurance may
not lapse with respect to Landlord or Property Manager or be canceled or amended
with respect to Landlord or Property Manager without the insurance company
endeavoring to give Landlord and Property Manager at least thirty (30) days
prior written notice of such cancellation or amendment, (b) Tenant will be
solely responsible for payment of premiums, (c) in

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

19



--------------------------------------------------------------------------------

the event of payment of any loss covered by such policy, Landlord or Landlord’s
designees will be paid first by the insurance company for Landlord’s loss and
(d) Tenant’s insurance is primary in the event of overlapping coverage which may
be carried by Landlord. Any insurance provided for in subsection 7.201 above may
be effected by a policy or policies of blanket insurance covering additional
items or locations or assureds, provided that the requirements of this
Section 7.2 are otherwise satisfied.

7.203 Proof of Insurance.

Prior to the Commencement Date, Tenant shall deliver to Landlord duly executed
originals of the certificates of such insurance evidencing in-force coverage
(and, if requested by Landlord, Tenant shall make available for Landlord’s
review at the Premises true and correct copies of all such insurance policies).
Further, Tenant shall deliver to Landlord renewals thereof at least thirty
(30) days prior to the expiration of the respective policy terms.

SECTION 7.3 LANDLORD’S INSURANCE.

7.301 Types of Coverage.

Landlord covenants and agrees that from and after the date of delivery of the
Premises from Landlord to Tenant, Landlord will carry and maintain, at its sole
cost and expense, the insurance set forth in paragraphs (a) and (b) of this
subsection.

(a) Commercial General Liability Insurance insuring against claims for personal
or bodily injury or death or property damage occurring upon, in or about the
Building or Common Areas (including contractual indemnity and liability
coverage) to afford protection to the limit of not less than $5,000,000.00
combined single limit in respect to injury or death to any number of persons and
property damage arising out of any one (1) occurrence. This insurance coverage
shall extend to any liability of Landlord arising out of the indemnities
provided for in this Lease.

(b) Landlord shall at all times during the term hereof maintain in effect a
policy or policies of all risk extended coverage insurance covering the Building
(excluding property required to be insured by Tenant) and the Garage and all
improvements, fixtures, equipment and personalty of Landlord located therein and
endorsed to provide full replacement cost coverage and providing protection
against perils included within the standard Texas form of fire and extended
coverage insurance policy (including, without limitation, coverage against fire,
wind, tornado, vandalism, malicious mischief, water damage and sprinkler
leakage), together with insurance against sprinkler damage, vandalism, malicious
mischief and such other risks as Landlord may from time to time determine and
with any such deductibles as Landlord may from time to time determine. The
property insurance may provide for a commercially reasonable deductible.

7.302 Self Insurance.

Any insurance provided for in subsection 7.301 above may be effected by
self-insurance or by a policy or policies of blanket insurance covering
additional items or locations or assureds, provided that the requirements of
this Section 7.3 are otherwise satisfied. Tenant shall have no rights in any
policy or policies maintained by Landlord. If Landlord elects to provide
insurance through blanket insurance, then Landlord shall be permitted to
allocate a fair portion of the premiums of the blanket insurance to Operating
Expenses. If Landlord self insures pursuant to this subsection, Landlord shall
be entitled to include in Operating Expenses an amount equal to the cost that
would have been incurred by Landlord if Landlord had provided such coverage
through a third party insurer.

SECTION 7.4 WAIVER OF SUBROGATION.

LANDLORD AND TENANT EACH HEREBY WAIVES ANY RIGHTS IT MAY HAVE AGAINST THE OTHER
(INCLUDING, BUT NOT LIMITED TO, A DIRECT ACTION FOR DAMAGES) ON ACCOUNT OF ANY
LOSS OR DAMAGE OCCASIONED TO LANDLORD OR TENANT, AS THE CASE MAY BE (EVEN IF
(X) SUCH LOSS OR DAMAGE IS CAUSED BY THE FAULT, NEGLIGENCE OR OTHER TORTIOUS
CONDUCT, ACTS OR OMISSIONS OF THE RELEASED PARTY OR THE RELEASED PARTY’S
DIRECTORS, EMPLOYEES, AGENTS,

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

20



--------------------------------------------------------------------------------

SUBTENANTS OR INVITEES AND/OR (Y) THE RELEASED PARTY IS STRICTLY LIABLE FOR SUCH
LOSS OR DAMAGE), TO THEIR RESPECTIVE PROPERTY, THE PREMISES, ITS CONTENTS OR TO
ANY OTHER PORTION OF THE BUILDING OR THE PROPERTY ARISING FROM ANY RISK (WITHOUT
REGARD TO THE AMOUNT OF COVERAGE OR THE AMOUNT OF DEDUCTIBLE) COVERED BY THE ALL
RISK ONE HUNDRED PERCENT REPLACEMENT COST PROPERTY INSURANCE REQUIRED TO BE
CARRIED BY TENANT AND LANDLORD, RESPECTIVELY, UNDER SUBSECTIONS 7.201(b) AND
7.301(b) ABOVE. The foregoing waiver shall be effective even if either or both
parties fail to carry the all risk one hundred percent replacement cost property
insurance required by Sections 7.201(b) and 7.301(b) above. If a party waiving
rights under this Section is carrying an all risk full replacement cost
insurance policy in the promulgated form used in the State of Texas and an
amendment to such promulgated form is passed, such amendment shall be deemed not
a part of such promulgated form until it applies to the policy being carried by
the waiving party. Without in any way limiting the foregoing waivers and to the
extent permitted by applicable Law, the parties hereto each, on behalf of their
respective insurance companies insuring the property of either Landlord or
Tenant against any such loss, waive any right of subrogation that Landlord or
Tenant or their respective insurers may have against the other party or their
respective officers, directors, employees, agents or invitees and all rights of
their respective insurance companies based upon an assignment from its insured.
Each party to this Lease agrees immediately to give to each such insurance
company written notification of the terms of the mutual waivers contained in
this Section and to have said insurance policies properly endorsed, if
necessary, to prevent the invalidation of said insurance coverage by reason of
said waivers. The foregoing waiver shall be effective whether or not the parties
maintain the required insurance.

SECTION 7.5 TENANT’S INDEMNITY.

Subject to the limitation and exclusions set forth below in this subsection,
Tenant hereby agrees to and will indemnify and hold harmless Landlord, Property
Manager, their respective officers, directors, and employees and any other
parties for whom Landlord and/or Property Manager are legally responsible (each
a “Landlord Indemnified Party”) from, and shall reimburse each Landlord
Indemnified Party for and with respect to, any and all costs, expenses
(including, without limitation, actual, reasonable attorneys fees), claims,
demands, actions, proceedings, judgments, hearings, damages, losses and
liabilities brought or asserted by or payable to any third party on account of
personal injury, death, property damage or any other form of injury or damage
(each a “Claim” and collectively the “Claims”) arising out of or relating to
(a) an incident or event which occurred within or on the Premises, (b) the use
or occupancy of the Premises, or (c) any breach of this Lease by Tenant and
which resulted in a Claim. The indemnification and reimbursement obligations of
Tenant under this subsection shall not apply to a Claim (i) waived by Landlord
under Section 7.4 above or any other provision of this Lease, or (ii) arising
primarily out of the negligence or intentional misconduct of the Landlord
Indemnified Party. If a third party files a lawsuit or brings any other legal
action asserting a Claim against a Landlord Indemnified Party and that is
covered by Tenant’s indemnity, then Tenant, upon notice from the Landlord
Indemnified Party, shall resist and defend such Claim through counsel reasonably
satisfactory to the Landlord Indemnified Party. TENANT ACKNOWLEDGES THAT
TENANT’S INDEMNITY OBLIGATIONS UNDER THIS SECTION 7.5 MAY APPLY TO CLAIMS
RESULTING FROM THE PARTIAL (BUT NOT PRIMARY) NEGLIGENCE OF A LANDLORD
INDEMNIFIED PARTY. Tenant’s obligations under this subsection shall survive the
termination of this Lease.

SECTION 7.6 LANDLORD’S INDEMNITY.

Landlord will indemnify and hold Tenant and its partners, officers, directors,
agents, contractors, representatives or employees (each a “Tenant Party” and
collectively “Tenant Parties”) harmless from, and reimburse the Tenant Parties
for and with respect to all Claims to the extent any Claim is suffered by,
recovered from or asserted against such Tenant Party and arises from or in
connection with any damage or

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

21



--------------------------------------------------------------------------------

injury occurring in the Common Areas. The indemnification and reimbursement
obligations of Landlord under this subsection shall not apply to a Claim
(i) waived by Tenant under Section 7.4 above or any other provision of this
Lease, or (ii) arising primarily out of the negligence or intentional misconduct
of a Tenant Party. If a third party files a lawsuit or brings any other legal
action asserting a Claim against a Tenant Party and that is covered by
Landlord’s indemnity, then Landlord, upon notice from the Tenant Party, shall
resist and defend such Claim through counsel selected by Landlord’s insurance
carrier or, if selected by Landlord, reasonably satisfactory to the Tenant
Party. LANDLORD ACKNOWLEDGES THAT LANDLORD’S INDEMNITY OBLIGATIONS UNDER THIS
SECTION 7.6 MAY APPLY TO CLAIMS RESULTING FROM THE PARTIAL (BUT NOT PRIMARY)
NEGLIGENCE OF A TENANT PARTY. This Section 7.6 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 8 — CONDEMNATION

SECTION 8.1 CONDEMNATION RESULTING IN CONTINUED USE NOT FEASIBLE.

If the Property or any portion thereof that, in Landlord’s reasonable opinion,
is necessary to the continued efficient and/or economically feasible use of the
Property shall be taken or condemned in whole or in part for public purposes, or
sold to a condemning authority in lieu of taking, then the term of this Lease
shall, at the option of Landlord, forthwith cease and terminate so long as
Landlord likewise terminates the leases for all other similarly affected tenants
in the Building, to the extent contractually permitted.

SECTION 8.2 TOTAL CONDEMNATION OF PREMISES.

In the event that all or substantially all of the Premises (or access thereto)
is taken or condemned or sold in lieu thereof, or if by reason of a temporary
taking Tenant will be unable to conduct its normal business operations in the
Premises (whether due to a taking of a portion of the Premises or other area(s)
of the Building on which Tenant’s operations are dependent or due to a taking
that deprives Tenant of commercially reasonable access to the Premises) for a
period reasonably anticipated to exceed one hundred eighty (180) consecutive
days, either Landlord or Tenant may terminate this Lease by delivering written
notice thereof to the other within thirty (30) days after the taking,
condemnation or sale in lieu thereof.

SECTION 8.3 CONDEMNATION WITHOUT TERMINATION.

If upon a taking or condemnation or sale in lieu of the taking of all or less
than all of the Property which gives either Landlord or Tenant the right to
terminate this Lease pursuant to Section 8.1 or 8.2 above and neither Landlord
nor Tenant elect to exercise such termination right, then this Lease shall
continue in full force and effect, provided that, if the taking, condemnation or
sale includes any portion of the Premises or renders any portion of the Premises
Untenantable, the Basic Annual Rent and Additional Rent shall be redetermined on
the basis of the remaining square feet of Agreed Rentable Area of the Premises
that is not Untenantable. Landlord, at Landlord’s sole option and expense, shall
restore and reconstruct the Building to substantially its former condition to
the extent that the same may be reasonably feasible, but such work shall not be
required to exceed the scope of the work done in originally constructing the
Building, nor shall Landlord in any event be required to spend for such work an
amount in excess of the amount received by Landlord as compensation or damages
(over and above amounts going to the mortgagee of the property taken) for the
part of the Building or the Premises so taken. In the event the Premises, the
Building, or the Garage, as so restored and reconstructed by Landlord, is
materially unsuitable for Tenant to conduct its normal business operations,
Tenant shall have the right to terminate this Lease upon thirty (30) days’
notice to Landlord. Such notice shall identify with reasonable detail the
aspects of Landlord’s restoration and reconstruction which renders the Premises,
Building and/or Garage materially unsuitable for Tenant to conduct its normal
business operations. If Landlord shall correct such aspects within such thirty
(30) day period, Tenant’s termination notice shall deemed to be null and void.
If Landlord shall not substantially correct such aspects within such thirty
(30) day period, this Lease shall automatically terminate upon the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

22



--------------------------------------------------------------------------------

expiration of such thirty (30) day period and neither party shall owe any
further obligation or liability to the other with respect to this Lease other
than for such obligations and liabilities as shall expressly survive the
expiration or sooner termination of this Lease.

SECTION 8.4 CONDEMNATION PROCEEDS.

Landlord shall receive the entire award (which shall include sales proceeds)
payable as a result of a condemnation, taking or sale in lieu thereof. Tenant
hereby expressly assigns to Landlord any and all right, title and interest of
Tenant now or hereafter arising in and to any such award with respect to its
leasehold interest in the Premises. Tenant shall, however, have the right to
recover from such authority through a separate award which does not reduce
Landlord’s award, any compensation as may be awarded to Tenant on account of
moving and relocation expenses and depreciation to and removal of Tenant’s
physical property or otherwise.

ARTICLE 9 — LIENS

Tenant shall keep the Premises and the Property free from all liens arising out
of any work performed, materials furnished or obligations incurred by or for
Tenant and Tenant shall indemnify and hold harmless Landlord from and against,
and reimburse Landlord for and with respect to, any and all Claims, causes of
action, damages, expenses (including actual, reasonable attorneys’ fees),
arising from or in connection with any such Liens. In the event that Tenant
shall not, within thirty (30) days following notification to Tenant of the
imposition of any such lien, cause the same to be released of record by payment
or the posting of a bond in amount, form and substance reasonably acceptable to
Landlord, Landlord shall have, in addition to all other remedies provided herein
and by Law, the right but not the obligation, to cause the same to be released
by such means as it shall deem proper, including payment of or defense against
the claim giving rise to such lien. All actual and reasonable out-of-pocket
amounts paid or incurred by Landlord in connection therewith shall be paid by
Tenant to Landlord on demand and shall bear interest from the date of demand
until paid at the rate set forth in Section 15.10 below. Nothing in this Lease
shall be deemed or construed in any way as constituting the consent or request
of Landlord, express or implied, by inference or otherwise, to any contractor,
subcontractor, laborer or materialman for the performance of any labor or the
furnishing of any materials for any specific improvement, alteration or repair
of or to the Building or the Premises or any part thereof, nor as giving Tenant
any right, power or authority to contract for or permit the rendering of any
services or the furnishing of any materials that would give rise to the filing
of any mechanic’s or other liens against the interest of Landlord in the
Property or the Premises.

ARTICLE 10 — TAXES ON TENANT’S PROPERTY

Tenant shall be liable for and shall pay, prior to their becoming delinquent,
any and all taxes and assessments levied against, and any increases in Real
Estate Taxes as a result of, any personal property or trade or other fixtures
placed by Tenant in or about the Premises and any improvements constructed in
the Premises by or on behalf of Tenant; but only to the extent such increase can
reasonably be attributed to such fixtures or improvements, as reflected in a
separate assessment or other documentation prepared by the Dallas Central
Appraisal District (or any successor entity thereto or other applicable
authority). In the event Landlord pays any such additional taxes or increases,
Tenant will, within thirty (30) days after demand, reimburse Landlord for the
amount thereof.

ARTICLE 11 — SUBLETTING AND ASSIGNING

SECTION 11.1 SUBLEASE AND ASSIGNMENT.

Tenant shall not assign this Lease, or allow it to be assigned, in whole or in
part, by operation of Law or otherwise (it being agreed that for purposes of
this Lease, assignment shall include, without limitation, the transfer of a
majority interest of stock, partnership or other forms of ownership interests,
merger or dissolution) or mortgage or pledge the same, or sublet the Premises or
any part thereof or permit the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

23



--------------------------------------------------------------------------------

Premises to be occupied by any firm, person, partnership or corporation or any
combination thereof, other than Tenant, without the prior written consent of
Landlord (which consent shall not be unreasonably withheld, conditioned or
delayed in accordance with Section 11.2 below). Notwithstanding the foregoing,
if any permitted assignee of Tenant is a public corporation, the transfer of a
majority interest of the stock of such assignee shall not be deemed to be an
assignment of this Lease and shall not require Landlord’s consent or any
notification to Landlord. Notwithstanding any subletting or assignment by Tenant
hereunder or any provision herein to the contrary, Tenant shall remain fully
liable for the performance of all the covenants, agreements, terms, provisions
and conditions contained in this Lease on the part of Tenant to be performed,
including without limitation, Tenant’s obligation to pay Basic Rent and
Additional Rent during the entire Term. Tenant shall deliver to Landlord a copy
of each assignment or sublease entered into by Tenant promptly after the
execution thereof, whether or not Landlord’s consent is required in connection
therewith. Consent by Landlord to one or more assignments or sublettings shall
not operate as a waiver of Landlord’s rights as to any subsequent assignments
and/or sublettings. Any assignment made by Tenant shall be in recordable form
and shall contain a covenant of assumption of obligations accruing thereafter by
the assignee running to Landlord. All actual, reasonable, out-of-pocket legal
fees and expenses incurred by Landlord in connection with any assignment or
sublease proposed by Tenant will be the responsibility of Tenant and will be
paid by Tenant within thirty (30) days of receipt of an invoice from Landlord;
provided, however, that in no event shall Tenant be required to pay any such
legal fees in connection with a single assignment or sublease transaction which
are in excess of $1,500. In addition, in consideration for Landlord’s review of
any requested assignment or sublease, Tenant will pay to Landlord an
administrative overhead fee of $1,000.00 at the time of such request.

Notwithstanding the foregoing, but subject to the provisions set forth below,
Tenant may, without the prior written consent of Landlord, but only after giving
Landlord at least ten (10) days prior written notice, sublet the Premises or any
part thereof to an Affiliate (hereinafter defined) or assign this Lease to an
Affiliate unless: (i) the sublessee’s or assignee’s use of the Premises
conflicts with the Permitted Use or any exclusive or non-compete clause then
affecting the Building (but only to the extent same apply to the portion of the
Building that includes the Premises); (ii) the nature, business or activities of
the sublessee or assignee (or their respective principals, employees or
invitees) is not reasonably acceptable to Landlord; (iii) such sublease or
assignment adversely affects the real estate investment trust (or pension fund)
qualification tests (if any) applicable to Landlord or its affiliates; (iv) a
default exists under this Lease beyond any applicable cure period(s); or (v) the
sublessee or assignee fails to execute Landlord’s then-standard but reasonable
form of consent document (containing, in the event of an assignment, an
assumption by the assignee of all obligations of Tenant under this Lease
accruing after the date of the assignment), or fails to execute a sublease or
assignment in form and substance reasonably satisfactory to Landlord. Tenant’s
notice shall include the identity of the Affiliate and the relationship of the
Affiliate to Tenant and if the Affiliate is a merged or acquiring entity covered
by clause (ii) below, the notice shall be accompanied by then current financial
statements of the merged or acquiring entity, as applicable. The term
“Affiliate” shall mean (i) any entity which, directly or indirectly, controls or
is controlled by or is under common control with the original Tenant executing
this Lease (the “Original Tenant”), or (ii) an entity which results from the
merger of the Original Tenant with another entity or an entity which acquires
substantially all of the assets or stock of the Original Tenant, provided such
merged or acquiring entity, as applicable, has total assets and a tangible net
worth at least equal to the greater of Original Tenant’s tangible net worth at
the commencement date of this Lease or Tenant’s tangible net worth as of the day
prior to the merger, as evidenced by such financial statements as Landlord may
reasonably request. For purposes of this subsection, (i) “control” shall mean
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through the
ownership of voting securities by contract or otherwise, and ownership of the
liabilities, losses, profits and tax benefits for such entity, and
(ii) “tangible net worth” shall mean the excess of total assets over total
liabilities (in each case, determined in accordance with generally accepted
accounting principles) excluding from such determination any assets which would
be classified as intangible assets under generally accepted accounting
principles.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

24



--------------------------------------------------------------------------------

SECTION 11.2 LANDLORD’S CONSENT.

If Tenant desires to sublease or assign any portion of the Premises (excluding
assignments or subleases to Affiliates), Tenant shall submit to Landlord in
writing (a) the name of the proposed transferee, the nature of the proposed
transferee’s business and, for proposed subleases, the portion of the Premises
which Tenant desires to sublease (if the proposed sublease space is less than
all of the Premises, such portion is herein referred to as the “Proposed
Sublease Space”), (b) such financial information on the proposed transferee as
is reasonably available, (c) a copy of the proposed form of sublease or
assignment, or, at Tenant’s option, a letter of intent setting forth the
material financial and other terms of the proposed transaction, and (d) such
other information as Landlord may reasonably request (collectively, the
“Required Transfer Information”). Landlord shall, within fourteen (14) days
after Landlord’s receipt of the Required Transfer Information, deliver to Tenant
a written notice (each such notice, a “Landlord Response”) in which Landlord
either (i) consents to the proposed sublease or assignment, or (ii) withholds
its consent to the proposed sublease or assignment, which consent shall not be
unreasonably withheld or conditioned so long as Landlord has received all
Required Transfer Information. Landlord shall be deemed to have reasonably
withheld its consent to any sublease or assignment if (A) Landlord determines
that such transferee is not of the character or quality of a tenant to whom
Landlord would generally lease space in the Building, (B) such proposed
transferee fails to execute a consent document in form and of substance
reasonably satisfactory to Landlord, or such proposed sublease or assignment is
not in form and of substance reasonably satisfactory to Landlord, (C) such
sublease or assignment conflicts in any manner with this Lease, (D) the proposed
transferee is a governmental entity, or the proposed transferee is a medical
office that provides client or patient services, (E) the proposed transferee’s
primary business is prohibited by any exclusive or non-compete clause then
affecting the Building (but only to the extent same apply to the portion of the
Building that includes the Premises), (F) the proposed transferee (or any
affiliate of same) is an occupant of the Building (unless Landlord is unable to
accommodate the additional space needs of such proposed transferee with an equal
amount of contiguous space as required by such proposed transferee) or Landlord
is negotiating with the proposed transferee to become a tenant in the Building
(as evidenced by the exchange of written correspondence between Landlord and
such proposed transferee or its broker or agent relating to the terms of a
proposed lease transaction), (G) an uncured default exists under this Lease
(after expiry of any applicable notice and cure period), (H) such assignment or
sublease adversely affects the real estate investment trust (or pension fund)
qualification tests (if any) applicable to Landlord or its affiliates, or
(I) the proposed transferee is or has been involved in litigation with Landlord
or its affiliates. The foregoing factors shall not be deemed to be the exclusive
grounds for which Landlord may reasonably withhold its consent. If Landlord
fails to timely provide a Landlord Response, then Landlord shall be deemed to
have withheld its consent. In the event Landlord consents to a proposed sublease
or assignment, such transfer shall not be effective unless and until (i) Tenant
and the proposed transferee execute Landlord’s reasonable form of consent
document, and (ii) Guarantor executes such documentation as Landlord may
reasonably require to evidence Guarantor’s reaffirmation of its guaranty of this
Lease, notwithstanding such assignment or sublease. Landlord shall from time to
time advise Tenant of any exclusive or non-compete clauses then affecting the
portion of the Building that includes Premises promptly following Tenant’s
written request for such information. There are no such exclusive or non-compete
clauses presently affecting the initial Premises, the Headway Space or the
Expansion Space as of the Effective Date.

SECTION 11.3 LANDLORD’S RIGHTS RELATING TO ASSIGNEE OR SUBTENANT.

Without limiting Landlord’s consent rights and as a condition to obtaining
Landlord’s consent, (i) each assignee must assume all obligations under this
Lease arising from and after the effective date of its assumption of the Lease,
and (ii) each sublessee must confirm that its sublease is subject and
subordinate to this Lease. To the extent the rentals or income derived from any
sublease or assignment (excluding any sublease or assignment to an Affiliate)
exceed the rentals due hereunder, 50% of such excess rentals and income (after
reimbursement of Tenant’s actual and reasonable out-of-pocket costs and expenses
incurred in connection with such sublease or assignment, and after deduction for
the unamortized cost of any alterations or improvements made by Tenant to the
Premises and the fair market value of any Tenant furniture, fixtures, equipment
and other personal property included in any such sublease or assignment
transaction) shall be the property of and paid over to Landlord as and when
collected in consideration for

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

25



--------------------------------------------------------------------------------

Landlord’s consent to the applicable assignment or sublease. If the Premises or
any part thereof are sublet, Landlord may at its option collect directly from
such sublessee all rents becoming due to Tenant under such sublease and apply
such rent against any sums due to Landlord by Tenant hereunder following any
Tenant default which is continuing beyond applicable notice and cure periods.
Tenant hereby authorizes and directs any such sublessee to make such payments of
rent directly to Landlord upon receipt of notice from Landlord and Tenant agrees
that any such payments made by a sublessee to Landlord shall, to the extent of
the payments so made, be a full and complete release and discharge of rent owed
to Tenant by such sublessee. No direct collection by Landlord from any assignee
or sublessee shall be construed to constitute a novation or a release of Tenant
or any guarantor of Tenant from the further performance of its obligations
hereunder. Receipt by Landlord of rent from any assignee, sublessee or occupant
of the Premises or any part thereof shall not be deemed a waiver of the above
covenant in this Lease against assignment and subletting or a release of Tenant
under this Lease. Amounts so collected by Landlord from any assignee or
subtenant of Tenant shall be credited in full against the Rents due under this
Lease, with any excess (subject to the foregoing profit split) being paid to
Tenant promptly upon Landlord’s receipt of such amounts. In the event that,
following an assignment or subletting, this Lease or the rights and obligations
of Tenant hereunder are terminated for any reason, including without limitation
in connection with default by or bankruptcy of Tenant (which, for the purposes
of this Section 11.3, shall include all persons or entities claiming by or
through Tenant), Landlord may, at its sole option, consider this Lease to be
thereafter a direct lease to the assignee or subtenant of Tenant upon the terms
and conditions contained in this Lease; provided, however, that in no event
shall any subtenant be obligated by the operation of such provision to pay any
rental in excess of the rental reserved under its sublease with Tenant during
the term of the sublease.

SECTION 11.4 ASSIGNMENT AND BANKRUPTCY.

11.401 Assignments after Bankruptcy.

If, pursuant to applicable bankruptcy law (as hereinafter defined), Tenant (or
its successor in interest hereunder) is permitted to assign this Lease in
disregard of the restrictions contained in this Article 11 (or if this Lease
shall be assumed by a trustee for such person), the trustee or assignee shall
cure any default under this Lease and shall provide adequate assurance of future
performance by the trustee or assignee including (1) of the source of payment of
Basic Annual Rent and performance of other obligations under this Lease (for
which adequate assurance shall mean the deposit of cash security with Landlord
in an amount equal to the sum of one (1) year’s Basic Annual Rent, Additional
Rent and other Rent then reserved hereunder for the calendar year preceding the
year in which such assignment is intended to become effective, which deposit
shall be held by Landlord, without interest, for the balance of the Term as
security for the full and faithful performance of all of the obligations under
this Lease on the part of Tenant yet to be performed) and that any such assignee
of this Lease shall have a net worth exclusive of good will, computed in
accordance with the generally accepted accounting principles, equal to at least
ten (10) times the aggregate of the Basic Annual Rent reserved hereunder; and
(2) that the use of the Premises shall be in accordance with the requirements of
Article 3 hereof and, further, shall in no way diminish the reputation of the
Building as a first-class office building or impose any additional burden upon
the Building or increase the services to be provided by Landlord. If all
defaults are not cured and such adequate assurance is not provided within sixty
(60) days after there has been an order for relief under applicable bankruptcy
law, then this Lease shall be deemed rejected, Tenant or any other person in
possession shall vacate the Premises, and Landlord shall be entitled to retain
any Basic Annual Rent, Additional Rent and any other Rent, together with any
security deposit previously received from the Tenant, and shall have no further
liability to Tenant or any person claiming through Tenant or any trustee.

11.402 Bankruptcy of Assignee.

If Tenant assigns this Lease to any party and such party or its successors or
representatives causes termination or rejection of this Lease pursuant to
applicable bankruptcy law, then, notwithstanding any such termination or
rejection, Tenant (A) shall remain fully liable for the performance of all
covenants, agreements, terms, provisions and conditions contained in this Lease,
as though the assignment never occurred and (B) shall, without in any way
limiting the foregoing, in writing ratify the terms of this Lease, as same
existed immediately prior to the termination or rejection.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

26



--------------------------------------------------------------------------------

ARTICLE 12 — TRANSFERS BY LANDLORD, SUBORDINATION AND TENANT’S ESTOPPEL
CERTIFICATE

SECTION 12.1 SALE OF THE PROPERTY.

In the event of any transfer of title to the Building, the transferor shall
automatically be relieved and freed of all obligations of Landlord under this
Lease accruing after such transfer, provided that (i) if a Security Deposit has
been made by Tenant, Landlord shall not be released from liability with respect
thereto unless Landlord transfers the Security Deposit to the transferee, and
(ii) if the Reserve Amount has yet to be fully distributed in accordance with
the terms of the Reserve Agreement, Landlord shall not be released from
liability with respect thereto unless Landlord transfers its right, title and
interest to the Reserve Amount to the transferee.

SECTION 12.2 SUBORDINATION, ATTORNMENT AND NOTICE.

This Lease is subject and subordinate to (i) any lease wherein Landlord is the
tenant and to the liens of any and all mortgage(s), deed(s) of trust or other
lien(s), regardless of whether such lease, mortgage(s), deed(s) of trust or
other lien(s) now exist or may hereafter be created with regard to all or any
part of the Premises, the Building or the Property, (ii) any and all advances
(including interest thereon) to be made under any such lease, mortgage(s),
deed(s) of trust or other lien(s) and (iii) all modifications, consolidations,
renewals, replacements and extensions of any such lease, mortgage(s), deed(s) of
trust or other lien(s); provided that the foregoing subordination in respect of
any lease wherein Landlord is named as tenant made after the date hereof, or any
mortgage, deed of trust or other lien placed on the Property after the date
hereof shall not become effective until and unless the holder of same delivers
to Tenant a non-disturbance agreement substantially in the form attached hereto
as Exhibit G (or in a form otherwise reasonably acceptable to Tenant, which may
include Tenant’s agreement to attorn). Tenant also agrees that any lessor,
mortgagee or trustee may elect (which election shall be revocable) to have this
Lease superior to any lease or lien of its mortgage or deed of trust and, in the
event of such election and upon notification by such lessor, mortgagee or
trustee to Tenant to that effect, this Lease shall be deemed superior to the
said lease, mortgage or deed of trust, whether this Lease is dated prior to or
subsequent to the date of said lease, mortgage or deed of trust. Tenant shall,
in the event of the sale or assignment of Landlord’s interest in the Premises
(except in a sale-leaseback financing transaction), or in the event of the
termination of any lease in a sale-leaseback financing transaction wherein
Landlord is the lessee, attorn to and recognize such purchaser, assignee or
mortgagee as Landlord under this Lease. Tenant shall, in the event of any
proceedings brought for the foreclosure of, or in the event of the exercise of
the power of sale under, any mortgage or deed of trust covering the Premises,
attorn to and recognize the purchaser at such sale, assignee or mortgagee, as
the case may be, as Landlord under this Lease. The above subordination and
attornment clauses shall be self-operative and no further instruments of
subordination or attornment need be required by any mortgagee, trustee, lessor,
purchaser or assignee. In confirmation thereof, Tenant agrees that, upon the
request of Landlord, or any such lessor, mortgagee, trustee, purchaser or
assignee, Tenant shall execute and deliver whatever instruments may be required
for such purposes and to carry out the intent of this Section 12.2 provided same
contain provisions reasonably acceptable to Tenant.

Landlord represents that the only mortgage or deed of trust currently affecting
the Building or the parcel of the Land upon which the Building is constructed is
a deed of trust with Wells Fargo Bank, N.A., Trustee for the Holders of Wachovia
Commercial Mortgage Securities, Inc., Commercial Mortgage Pass-Through
Certificates, Series 2006-C29 (the “Existing Mortgagee”). Tenant acknowledges
its receipt of a fully executed subordination, non-disturbance and attornment
agreement substantially in the form attached hereto as Exhibit G from the
Existing Mortgagee. Tenant shall promptly reimburse Landlord for any costs
exceeding $1500 charged by the Existing Mortgagee or its counsel in connection
with obtaining such subordination, non-disturbance and attornment agreement.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

27



--------------------------------------------------------------------------------

SECTION 12.3 TENANT’S ESTOPPEL CERTIFICATE.

Tenant shall, within fifteen (15) days after receiving a written request from
Landlord or any mortgagee of Landlord, without additional consideration, deliver
an estoppel certificate for the benefit of Landlord, any mortgagee of Landlord
and/or any other party designated by Landlord, consisting of reasonable
statements required by Landlord, any mortgagee or purchaser of any interest in
the Property, which statements may include but shall not be limited to the
following: this Lease is in full force and effect, with rental paid through a
specified date; this Lease has not been modified or amended; to Tenant’s actual
knowledge (without duty of inquiry), Landlord is not in default and Landlord has
fully performed all of Landlord’s obligations hereunder; and such other
statements as may reasonably be required by the requesting party. If Tenant is
unable to make any of the statements contained in the estoppel certificate
because the same is untrue, Tenant shall with specificity state the reason why
such statement is untrue. Tenant shall, if requested by Landlord or any such
mortgagee, deliver to Landlord a fully executed instrument in form reasonably
satisfactory to Landlord evidencing the consent of Tenant to the mortgage or
other hypothecation by Landlord of the interest of Landlord hereunder.

Landlord shall, within fifteen (15) days after receiving a written request from
Tenant, without additional consideration, deliver an estoppel certificate for
the benefit of Tenant and/or any other third party reasonably designated by
Tenant, consisting of reasonable statements required by Tenant, which statements
may include but shall not be limited to the following: this Lease is in full
force and effect, with rental paid through a specified date; this Lease has not
been modified or amended; to Landlord’s actual knowledge (without duty of
inquiry) Tenant is not in default and Tenant has fully performed all of Tenant’s
obligations hereunder; and such other statements as may reasonably be required.
If Landlord is unable to make any of the statements contained in the estoppel
certificate because the same is untrue, Landlord shall with specificity state
the reason why such statement is untrue.

ARTICLE 13 — DEFAULT

SECTION 13.1 DEFAULTS BY TENANT.

The occurrence of any of the events described in subsections 13.101 through
13.108 shall constitute a default by Tenant under this Lease.

13.101 Failure to Pay Rent.

With respect to the first two payments of Rent not made by Tenant when due in
any twelve (12) month period, the failure by Tenant to make either such payment
to Landlord within seven (7) days after Tenant receives written notice
specifying that the payment was not made when due. With respect to any other
payment of Rent, the failure by Tenant to make such payment of Rent to Landlord
when due, no notice of any such failure being required.

13.102 Failure to Perform.

Except for a failure covered by subsection 13.101 above or 13.103 below, any
failure by Tenant to observe and perform any provision of this Lease to be
observed or performed by Tenant where such failure continues for thirty
(30) days after written notice to Tenant, provided that if such failure cannot
reasonably be cured within said thirty (30) day period, Tenant shall not be in
default hereunder so long as : (1) Tenant commences to cure the failure within
said thirty (30) day period, and (2) Tenant diligently and continuously pursues
a course of action that will fully and completely cure the failure as soon as
reasonably practicable thereafter.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

28



--------------------------------------------------------------------------------

13.103 Continual Failure to Perform.

The third failure by Tenant in any twelve (12) month period to perform and
observe a particular provision of this Lease to be observed or performed by
Tenant (other than the failure to pay Rent, which in all instances will be
covered by subsection 13.101 above), no notice being required for any such third
failure.2

13.104 Bankruptcy, Insolvency, Etc.

Tenant or any guarantor of Tenant’s obligations hereunder (hereinafter called
“Guarantor”, whether one (1) or more), (i) cannot meet its obligations as they
become due, (ii) becomes or is declared insolvent according to any Law,
(iii) makes a transfer in fraud of creditors according to any applicable Law,
(iv) assigns or conveys all or a substantial portion of its property for the
benefit or creditors or (v) Tenant or Guarantor files a petition for relief
under the Federal Bankruptcy Code or any other present or future federal or
state insolvency, bankruptcy or similar law (collectively, “applicable
bankruptcy law”); a receiver or trustee is appointed for Tenant or Guarantor or
its property; the interest of Tenant or Guarantor under this Lease is levied on
under execution or under other legal process; any involuntary petition is filed
against Tenant or Guarantor under applicable bankruptcy law; or any action is
taken to reorganize or modify Tenant’s or Guarantor’s capital structure if
either Tenant or Guarantor be a corporation or other entity (provided that no
such levy, execution, legal process or petition filed against Tenant or
Guarantor shall constitute a breach of this Lease if Tenant or Guarantor shall
vigorously contest the same by appropriate proceedings and shall remove or
vacate the same within ninety (90) days from the date of its creation, service
or filing).

13.105 Abandonment.

The abandonment of the Premises by Tenant and the cessation of payment of Rent
or Tenant’s delivery of a written declaration of its intention not to pay Rent
accruing under this Lease.

13.106 Vacation.

Intentionally omitted.

13.107 Loss of Right to do Business.

If Tenant is a corporation or limited partnership, Tenant fails to maintain its
right to do business in the State of Texas or fails to pay any applicable annual
franchise taxes as and when same become finally due and payable and fails to
cure such failure promptly upon receipt from Landlord of notice of such failure.

13.108 Dissolution or Liquidation.

If Tenant is a corporation or partnership, Tenant dissolves or liquidates or
otherwise fails to maintain its corporate or partnership structure, as
applicable, except to the extent such dissolution shall be in connection with a
transfer to an Affiliate permitted under Section 11.1.

With respect to the defaults described in subsections 13.103 (if applicable),
13.104, 13.105 and 13.108, Landlord shall not be obligated to give Tenant
notices of default and Tenant shall have no right to cure such defaults.

SECTION 13.2 REMEDIES OF LANDLORD.

13.201 Termination of the Lease.

Upon the occurrence of a default by Tenant hereunder and the expiration of all
applicable notice and cure periods, Landlord may terminate this Lease by giving
written notice thereof to Tenant and, without further notice and without
liability, repossess the Premises in accordance with Section 13.202 below.
Landlord shall be entitled to recover all loss and damage Landlord may suffer by
reason of such termination, whether through inability to relet the Premises on
satisfactory terms or otherwise, including without limitation, the following
(without duplication of any element of damages):

 

2

Provided no default by Tenant beyond the expiration of any applicable notice and
cure period occurs under this Lease during the first three Lease Years, then
Section 13.103 shall be void and of no force or effect with respect to the
Original Tenant only.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

29



--------------------------------------------------------------------------------

(a) accrued Rent to the date of termination and Late Charges, plus interest
thereon at the rate established under Section 15.10 below from the date due
through the date paid or date of any judgment or award by any court of competent
jurisdiction, the unamortized cost of any construction or refurbishment
allowances, brokers’ fees and commissions, actual and reasonable attorneys’
fees, moving allowances and any other actual, reasonable out-of-pocket costs
incurred by Landlord in connection with making or executing this Lease,
recovering the Premises or reletting the Premises, including, without
limitation, actual and reasonable advertising costs, brokerage fees, leasing
commissions, attorneys’ fees and refurbishing costs and other costs in readying
the Premises for a new tenant (but excluding capital costs of refurbishment and
readying the Premises unless reasonably required to put the Premises into the
condition required upon surrender as set forth in Section 1.301); and

(b) the present value of the Rent (discounted at a rate of interest equal to
eight percent [8%] per annum [the “Discount Rate”]) that would have accrued
under this Lease for the balance of the Lease term but for such termination,
reduced by the reasonable fair market rental value of the Premises for such
balance of the Lease term (determined from the present value of the actual base
rents, discounted at the Discount Rate, received and to be received from
Landlord’s reletting of the Premises or, if the Premises are not relet, the base
rents, discounted at the Discount Rate, that would be received from a comparable
lease and comparable tenant for a comparable term and taking into account among
other things, the condition of the Premises, market conditions and the period of
time the Premises may reasonably remain vacant before Landlord is able to
re-lease the same to a suitable replacement tenant).

13.202 Repossession and Re-Entry.

Upon the occurrence of a default by Tenant hereunder, Landlord may immediately
terminate Tenant’s right of possession of the Premises (whereupon all
obligations and liability of Landlord hereunder shall terminate), but not
terminate this Lease, and, in accordance with any applicable judicial process,
enter upon the Premises or any part thereof, take absolute possession of the
same, expel or remove Tenant and any other person or entity who may be occupying
the Premises and change the locks. If Landlord terminates Tenant’s possession of
the Premises under this subsection 13.202, (i) Landlord shall have no obligation
whatsoever to tender to Tenant a key for new locks installed in the Premises,
and (ii) Tenant shall have no further right to possession of the Premises.
Landlord may, however, at its sole option relet the Premises or any part thereof
for such terms and such rents as Landlord may in its sole discretion elect
(subject to Section 13.207). If Landlord elects to relet the Premises, rent
received by Landlord from such reletting shall be applied first, to the payment
of any indebtedness other than Rent due hereunder from Tenant to Landlord (in
such order as Landlord shall designate), second, to the payment of any actual
and reasonable cost of such reletting, including, without limitation, actual and
reasonable refurbishing costs, attorneys’ fees, advertising costs, brokerage
fees and leasing commissions and third, to the payment of Rent due and unpaid
hereunder (in such order as Landlord shall designate), and Tenant shall satisfy
and pay to Landlord any deficiency upon demand therefor from time to time. No
such re-entry or taking of possession of the Premises by Landlord shall be
construed as an election on Landlord’s part to terminate this Lease unless a
written notice of such termination is given to Tenant pursuant to subsection
13.201 above. If Landlord relets the Premises, either before or after the
termination of this Lease, all such rentals received from such lease shall be
and remain the exclusive property of Landlord and, subject to credit thereof to
Tenant’s obligations hereunder, Tenant shall not be, at any time, entitled to
recover any such rental. Landlord may at any time after a reletting elect to
terminate this Lease.

13.203 Cure of Default.

Upon the occurrence of a default hereunder by Tenant, Landlord may, in
accordance with any applicable judicial process, enter upon the Premises and do
whatever Tenant is obligated to do under the terms of this Lease and Tenant
agrees to reimburse Landlord on demand for any actual, reasonable out-of-pocket
expenses which Landlord may incur in effecting compliance with Tenant’s
obligations under this Lease, and Tenant further agrees that Landlord shall not
be liable for any damages resulting to Tenant from such action, whether caused
by the negligence of Landlord or otherwise.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

30



--------------------------------------------------------------------------------

13.204 Continuing Obligations.

No repossession of or re-entering upon the Premises or any part thereof pursuant
to subsection 13.202 or 13.203 above or otherwise and no reletting of the
Premises or any part thereof pursuant to subsection 13.202 above shall relieve
Tenant or any Guarantor of its liabilities and obligations hereunder, all of
which shall survive such repossession or re-entering. In the event of any such
repossession of or re-entering upon the Premises or any part thereof by reason
of the occurrence of a default, Tenant will continue to pay to Landlord Rent
required to be paid by Tenant. Notwithstanding the foregoing, if following any
repossession of the Premises Landlord shall use any of the Premises for its own
purposes, all Rent shall abate with respect to such portion of the Premises
during the period Landlord shall so use such portion for its own purposes.

13.205 Cumulative Remedies.

No right or remedy herein conferred upon or reserved to Landlord is intended to
be exclusive of any other right or remedy set forth herein or otherwise
available to Landlord at Law or in equity and each and every right and remedy
shall be cumulative and in addition to any other right or remedy given hereunder
or now or hereafter existing at Law or in equity or by statute. In addition to
the other remedies provided in this Lease and without limiting the preceding
sentence, Landlord shall be entitled, to the extent permitted by applicable Law,
to injunctive relief in case of the violation, or attempted or threatened
violation, of any of the covenants, agreements, conditions or provisions of this
Lease, or to a decree compelling performance of any of the covenants,
agreements, conditions or provisions of this Lease, or to any other remedy
allowed to Landlord at Law or in equity.

13.206 Limitation on Damages.

Notwithstanding anything herein or in any other provision of the Lease to the
contrary, (i) in no event shall Tenant be liable to Landlord for special,
punitive or exemplary damages whether by reason of a failure to perform (or a
default) by Tenant hereunder or otherwise, (ii) Tenant’s liability for any
“holdover” shall be limited to the extent set forth in Section 1.4, and
(iii) Tenant shall have no liability to Landlord for any consequential damages
that may be suffered by Landlord as a result of a monetary default by Tenant.

13.207 Mitigation of Damages.

Upon termination of Tenant’s right to possess the Premises, Landlord shall, but
only to the extent required by applicable Law, use objectively reasonable
efforts to mitigate damages by reletting the Premises. Landlord shall not be
deemed to have failed to do so if Landlord refuses to lease the Premises to a
prospective new tenant with respect to whom Landlord would be entitled to
withhold its consent pursuant to Article 11, or who (1) is an Affiliate, parent
or subsidiary of Tenant; (2) is not acceptable to any mortgagee of Landlord;
(3) requires improvements to the Premises to be made at Landlord’s expense; or
(4) is unwilling to accept lease terms then proposed by Landlord, including:
(a) leasing for a shorter or longer term than remains under this Lease;
(b) re-configuring or combining the Premises with other space, and/or (c) taking
all or only a part of the Premises. Notwithstanding Landlord’s duty to mitigate
its damages as provided herein, Landlord shall not be obligated (i) to give any
priority to reletting Tenant’s space in connection with its leasing of space in
the Building, or (ii) to accept below market rental rates for the Premises or
any rate that would negatively impact the market rates for the Building. To the
extent that Landlord is required by applicable Law to mitigate damages, Tenant
must plead and prove by clear and convincing evidence that Landlord failed to so
mitigate in accordance with the provisions of this Section 13.207, and that such
failure resulted in an avoidable and quantifiable detriment to Tenant.

SECTION 13.3 DEFAULTS BY LANDLORD.

Landlord shall be in default under this Lease if and only if Landlord fails to
perform any of its obligations hereunder and said failure continues for a period
of thirty (30) days after Tenant delivers written notice thereof to Landlord (to
each of the addresses required by this Section) and each mortgagee who has a
lien against any portion of the Property and whose name and address has been
provided to Tenant by written notice, provided that if such failure cannot
reasonably be cured within said thirty (30) day period, Landlord shall not be in
default hereunder if the curative action is commenced within said thirty
(30) day period and is thereafter diligently pursued until cured. In no event
shall (i) Tenant claim a constructive or actual eviction or that the Premises
have become unsuitable hereunder or (ii) a constructive or actual eviction or

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

31



--------------------------------------------------------------------------------

breach of the implied warranty of suitability be deemed to have occurred under
this Lease, prior to the expiration of the notice and cure periods provided
under this Section 13.3. Any notice of a failure to perform by Landlord shall be
sent to Landlord at the addresses and to the attention of the parties set forth
in the Basic Lease Provisions. Any notice of a failure to perform by Landlord
not sent to Landlord at all addresses and/or to the attention of all parties
required under this Section and to each mortgagee who is entitled to notice (and
whose address has been provided to Tenant by written notice) or not sent in
compliance with Article 14 below shall be of no force or effect. Nothing set
forth in this Section 13.3 shall diminish either Tenant’s rights to abatement of
rent as provided for in Section 5.402.

SECTION 13.4 LANDLORD’S LIABILITY.

13.401 Tenant’s Rights in Respect of Landlord Default.

Tenant is granted no contractual right of termination by this Lease, except to
the extent and only to the extent set forth in Articles 7 and 8 above. The
liability of Landlord to Tenant for any breach or default under this Lease shall
be limited to the interest of Landlord in the Property, and the rents, issues,
profits and proceeds thereof, as the same may then be encumbered and Landlord
shall not be personally liability for any deficiency. If Landlord is found to be
in default hereunder by reason of its failure to give a consent that it is
required to give hereunder, Tenant’s sole remedy will be an action for specific
performance or injunction. The foregoing sentence shall in no event be construed
as mandatorily requiring Landlord to give consents under this Lease. In no event
shall Landlord be liable to Tenant for consequential or special damages by
reason of a failure to perform (or a default) by Landlord hereunder. In no event
shall Tenant have the right to levy execution against any property of Landlord
other than its interest in the Property as hereinbefore expressly provided.
Tenant hereby waives its statutory lien under Section 91.004 of the Texas
Property Code.

13.402 Certain Limitations on Landlord’s Liability.

UNLESS CAUSED BY LANDLORD’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AND WITHOUT
LIMITING THE PROVISIONS OF SECTION 7.4, LANDLORD SHALL NOT BE LIABLE TO TENANT
FOR ANY CLAIMS, ACTIONS, DEMANDS, COSTS, EXPENSES, DAMAGE OR LIABILITY OF ANY
KIND (i) arising out of the use, occupancy or enjoyment of the Premises by
Tenant or any person therein or holding under Tenant or by or through the acts
or omissions of any of their respective employees, officers, agents, invitees or
contractors, (ii) caused by or arising out of fire, explosion, falling
sheetrock, gas, electricity, water, rain, snow or dampness, or leaks in any part
of the Premises, (iii) caused by or arising out of damage to the roof, pipes,
appliances or plumbing works or any damage to or malfunction of heating,
ventilation or air conditioning equipment, (iv) caused by tenants or any persons
either in the Premises or elsewhere in the Building or by occupants of property
adjacent to the Property or by the public or by the construction of any private,
public or quasi-public work or (v) caused by any act, neglect or negligence of
Tenant. In no event shall Landlord be liable to Tenant for any loss of or damage
to property of Tenant or of others located in the Premises, the Building or any
other part of the Property by reason of theft or burglary.

SECTION 13.5 WAIVER OF CONSUMER RIGHTS.

TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE TEXAS DECEPTIVE TRADE
PRACTICES—CONSUMER PROTECTION ACT, SECTION 17.41 ET. SEQ. OF THE TEXAS BUSINESS
AND COMMERCE CODE (THE “DTPA”), A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND
PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT’S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

Accordingly, Tenant’s rights and remedies with respect to the transactions
contemplated under this Lease, and with respect to all acts or practices of
Landlord, past, present or future, in connection with such transactions, shall
be governed by legal principles other than the DTPA. The foregoing waiver by
Tenant shall also be binding on any permitted assignee or successor of Tenant
under this Lease. The provisions of this Section shall survive any termination
of this Lease.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

32



--------------------------------------------------------------------------------

SECTION 13.6 WAIVER OF LANDLORD LIEN.

By its execution and delivery of this Lease, Landlord hereby waives its
statutory landlord’s lien with respect to all of Tenant’s inventory, goods,
consumer goods and equipment now or hereafter situated in the Premises and all
proceeds therefrom, including insurance proceeds. Notwithstanding that such
waiver is automatic and self-operative, Landlord shall, at Tenant’s request and
at no expense to Landlord, execute and deliver such written confirmations of
such waiver as Tenant or any of its lenders shall reasonably require within
fifteen (15) days of the delivery of same to Landlord for its execution,
provided such confirmations are in form reasonably acceptable to Landlord.

ARTICLE 14 — NOTICES

Any notice or communication required or permitted in this Lease shall be given
in writing, sent by (a) personal delivery, (b) expedited delivery service with
proof of delivery, or (c) United States mail, postage prepaid, registered or
certified mail, return receipt requested, addressed as provided in Item 16 of
the Basic Lease Provisions and Section 13.3 above or to such other address or to
the attention of such other person as shall be designated from time to time in
writing by the applicable party and sent in accordance herewith. Any such notice
or communication shall be deemed to have been given either at the time of
personal delivery or, in the case of delivery service or mail, as of the date of
first attempted delivery at the address and in the manner provided herein,
whether such delivery is accepted or refused by the intended recipient or cannot
be completed due to the intended recipient’s failure to provide notice of a
change in address.

ARTICLE 15 — MISCELLANEOUS PROVISIONS

SECTION 15.1 BUILDING NAME AND ADDRESS.

Tenant shall not, without the written consent of Landlord, use the name of the
Building for any purpose other than as the address of the business to be
conducted by Tenant in the Premises and in no event shall Tenant acquire any
rights in or to such names. Landlord shall have the right at any time to change
the name, number or designation by which the Building is known.

SECTION 15.2 SIGNAGE.

Tenant shall not inscribe, paint, affix or display any signs, advertisements or
notices on or in the Building, except for such tenant identification information
as Landlord permits to be displayed on or adjacent to the access door or doors
to the Premises (and Landlord agrees that tenant identification signage shall be
permitted on any full floor leased by Tenant, which signage may include Tenant’s
customary logo). Any such signs will be subject to Landlord’s reasonable
approval as to exact size, location and/or materials (if upgraded from Building
standard materials), which approval will not be unreasonably withheld,
conditioned or delayed. In the event Landlord elects to install and maintain a
tenant directory in the Building’s main lobby, Landlord agrees to provide Tenant
with a proportionate number of entries (based on Tenant’s Pro Rata Share
Percentage) in such directory for listing Tenant and its personnel.

SECTION 15.3 NO WAIVER.

No waiver by Landlord or by Tenant of any provision of this Lease shall be
deemed to be a waiver by either party of any other provision of this Lease. No
waiver by Landlord of any breach by Tenant shall be deemed a waiver of any
subsequent breach by Tenant of the same or any other provision. No waiver by
Tenant of any breach by Landlord shall be deemed a waiver of any subsequent
breach by Landlord of the same or any other provision. The failure of Landlord
or Tenant to insist at any time upon the strict performance of any covenant or
agreement or to exercise any option, right, power or remedy contained in this
Lease shall not be construed as a waiver or a relinquishment thereof for the
future. Landlord’s consent to or approval of any act by Tenant requiring
Landlord’s consent or approval shall not be deemed to render

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

33



--------------------------------------------------------------------------------

unnecessary the obtaining of Landlord’s consent to or approval of any subsequent
act of Tenant. Tenant’s consent to or approval of any act by Landlord requiring
Tenant’s consent or approval shall not be deemed to render unnecessary the
obtaining of Tenant’s consent to or approval of any subsequent act of Landlord.
No act or thing done by Landlord or Landlord’s agents during the term of this
Lease shall be deemed an acceptance of a surrender of the Premises, unless done
in writing signed by Landlord. The delivery of the keys to any employee or agent
of Landlord shall not operate as a termination of this Lease or a surrender of
the Premises. The acceptance of any Rent by Landlord following a breach of this
Lease by Tenant shall not constitute a waiver by Landlord of such breach or any
other breach. The payment of Rent by Tenant following a breach of this Lease by
Landlord shall not constitute a waiver by Tenant of any such breach or any other
breach. No waiver by Landlord or Tenant of any provision of this Lease shall be
deemed to have been made unless such waiver is expressly stated in writing
signed by the waiving party. No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly installment of Rent due under this Lease shall be
deemed to be other than on account of the earliest Rent due hereunder, nor shall
any endorsement or statement on any check or any letter accompanying any check
or payment as Rent be deemed an accord and satisfaction and Landlord may accept
such check or payment without prejudice to Landlord’s right to recover the
balance of such rent or pursue any other remedy which may be available to
Landlord. No payment by Landlord or receipt by Tenant of a lesser amount than an
amount due to be paid by Landlord hereunder shall be deemed to be other than on
account of the earliest amount due hereunder, nor shall any endorsement or
statement on any check or any letter accompanying any check or payment be deemed
an accord and satisfaction and Tenant may accept such check or payment without
prejudice to Tenant’s right to recover the balance of such rent or pursue any
other remedy which may be available to Tenant.

SECTION 15.4 APPLICABLE LAW.

This Lease shall be governed by and construed in accordance with the laws of the
State of Texas without regard to principles of conflicts of law.

SECTION 15.5 COMMON AREAS.

“Common Areas” will mean all areas, spaces, facilities and equipment (whether or
not located within the Building) made available by Landlord for the common and
joint use of Landlord, Tenant and others designated by Landlord using or
occupying space in the Building, including but not limited to, tunnels,
walkways, sidewalks and driveways necessary for access to the Building, Building
lobbies, landscaped areas, public corridors, public rest rooms (as opposed to
rest rooms which serve a full floor tenant), Building stairs, elevators open to
the public, service elevators (provided that such service elevators shall be
available only for tenants of the Building and others designated by Landlord),
drinking fountains and any such other areas and facilities, if any, as are
designated by Landlord from time to time as Common Areas. Common Areas shall not
include the Garage. “Service Corridors” shall mean all loading docks, loading
areas and all corridors that are not open to the public but which are available
for use by Tenant and others designated by Landlord. “Service Areas” will refer
to areas, spaces, facilities and equipment serving the Building (whether or not
located within the Building) but to which Tenant and other occupants of the
Building will not have access, including, but not limited to, mechanical,
telephone, electrical and similar rooms and air and water refrigeration
equipment. Tenant is hereby granted a nonexclusive right to use the Common Areas
and Service Corridors during the term of this Lease for their intended purposes,
in common with others designated by Landlord, subject to the terms and
conditions of this Lease, including, without limitation, the Rules and
Regulations. The Common Areas, Service Corridors and Service Areas will be at
all times under the exclusive control, management and operation of the Landlord.
Tenant agrees and acknowledges that the Premises (whether consisting of less
than one floor or consisting of one or more full floors within the Building) do
not include, and Landlord hereby expressly reserves for its sole and exclusive
use, any and all mechanical, electrical, telephone and similar rooms, janitor
closets, elevator, pipe and other vertical shafts and ducts, flues, stairwells,
any area above the acoustical ceiling and any other areas not specifically shown
on Exhibit B as being part of the Premises. Tenant acknowledges that pipes,
ducts, conduits, wires and equipment serving other parts of the Building may be
located above the acoustical ceiling surfaces, below floor surfaces or within
walls in the Premises.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

34



--------------------------------------------------------------------------------

SECTION 15.6 SUCCESSORS AND ASSIGNS.

Subject to Article 11 hereof, all of the covenants, conditions and provisions of
this Lease shall be binding upon and shall inure to the benefit of the parties
hereto and their respective heirs, personal representatives, successors and
assigns.

SECTION 15.7 BROKERS.

Landlord and Tenant each represents and warrants to the other that it has had no
dealings with any real estate broker or agent in connection with the negotiation
of this Lease, excepting only Broker as indentified in Item 12 of the Basic
Lease Provisions and that it knows of no other real estate brokers or agents who
are or might be entitled to a commission in connection with this Lease. Tenant
agrees to indemnify and hold harmless Landlord from and against, and to
reimburse Landlord for and with respect to any liability or claim, whether
meritorious or not, arising in respect to brokers and/or agents not so named who
claim to be entitled to receive a commission or other compensation in connection
with this Lease as a result of claimed dealings with Tenant. Landlord agrees to
indemnify and hold harmless Tenant from and against, and to reimburse Tenant for
and with respect to any liability or claim, whether meritorious or not, arising
in respect to brokers and/or agents not so named who claim to be entitled to
receive a commission or other compensation in connection with this Lease as a
result of claimed dealings with Landlord. Landlord has agreed to pay a
commission (the “Commission”) to Broker (but only Broker) to the extent that
Landlord has agreed to do so pursuant to the terms and provisions of a
commission agreement (the “Commission Agreement”) executed by and between
Landlord and Broker on or before the effective date hereof, which agreement (if
any) is incorporated herein by reference for the specific purposes set forth in
Section 62.022(b) of the Texas Property Code.

The portion of the Commission payable with respect to that portion of the Term
which precedes the last day of the 60th Lease Month shall be payable from the
Reserve Account pursuant to Section 15.28 below. As to any remaining portion of
the Commission, if Landlord fails to pay Broker all or any portion of same in
accordance with the terms of the Commission Agreement and such failure is
continuing for 60 days following Landlord’s receipt of a Commission Offset
Notice (defined below), then Tenant shall be entitled to assume Landlord’s
obligation to pay such unpaid commission, in which event Tenant may offset the
amount of such unpaid Commission then payable by Landlord pursuant to the
Commission Agreement from the next accruing installment(s) of Basic Rent payable
by Tenant under the Lease (provided that, as a condition to such offset,
Landlord receives a writing executed by Tenant and Broker in which (i) Tenant
assumes such obligation, and (ii) Broker acknowledges same and releases Landlord
from any further obligations under the Commission Agreement). The term
“Commission Offset Notice” shall mean a written notice of Landlord’s failure to
pay Broker any portion of the Commission (to the extent not payable from the
Reserve Account) in accordance with the terms of the Commission Agreement,
specifying the amount required to be paid and the date on which such payment was
required. In order to be valid, the Commission Offset Notice must be captioned
“OFFSET NOTICE” in capitalized boldface type, and contain the following
statement in capitalized boldface type: “PLEASE BE ADVISED THAT THE FAILURE BY
LANDLORD TO PAY LEASING COMMISSIONS IN THE AMOUNT SET FORTH HEREIN MAY RESULT IN
OFFSET OF BASIC RENT BY TENANT UNDER ITS LEASE WITH LANDLORD”. If Landlord in
good faith disputes the Broker’s right to receive all or any portion of the
remaining Commission, Landlord shall notify Tenant of such dispute, and the
amount of the Commission which is in dispute, within the aforementioned 60 day
period. Landlord’s notice (the “Commission Dispute Notice”) shall include a
reasonably detailed description of the basis for Landlord’s dispute of its
obligation to pay the remaining Commission or the disputed portion thereof to
the Broker. If Landlord shall fail to timely deliver a Commission Dispute Notice
to Tenant, Landlord shall have no right, as to Tenant, to dispute either
Tenant’s payment of any disputed portion of the Commission or Tenant’s offset of
same against the Basic Rent. If, however, Landlord shall timely deliver a
Commission Dispute Notice to Tenant and Tenant shall nevertheless pay the
disputed amount of the Commission or any portion thereof to the Broker and
offset such payment against the Basic Rent, then (i) if Landlord shall then
prevail in any dispute with Broker and/or Tenant (either pursuant a final court
order or the parties’ voluntary agreement of settlement) concerning whether any
of the disputed portion of the Commission was due and owing to the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

35



--------------------------------------------------------------------------------

Broker pursuant to the terms of the Commission Agreement, Tenant shall promptly
repay to Landlord the amount of the offset which is equal to the disputed
portion of the Commission that Landlord successfully challenged in its dispute
with Tenant and/or the Broker, together with Landlord’s reasonable attorney fees
incurred in connection with such dispute, and (ii) if Tenant shall then prevail
in any dispute with Landlord (either pursuant to a final court order or the
parties’ voluntary agreement of settlement) concerning whether any of the
disputed portion of the Commission was due and owing to the Broker pursuant to
the terms of the Commission Agreement, Landlord shall promptly repay to Tenant
its reasonable attorney fees incurred in connection with such dispute.

SECTION 15.8 SEVERABILITY.

If any provision of this Lease or the application thereof to any person or
circumstances shall be invalid or unenforceable to any extent, the court which
makes that determination shall be asked to reform such provision to give effect
to the parties’ intention and the remainder of this Lease shall not be affected
thereby and shall be enforced to the greatest extent permitted by Law.

SECTION 15.9 EXAMINATION OF LEASE.

Submission by Landlord of this instrument to Tenant for examination or signature
does not constitute a reservation of or option for lease. This Lease will be
effective as a lease or otherwise only upon execution by and delivery to both
Landlord and Tenant.

SECTION 15.10 INTEREST ON OBLIGATIONS; CALCULATION OF CHARGES.

Any amount due from either party to the other which is not paid within thirty
(30) days after the date due shall bear interest at the lower of (i) fifteen
percent (15%) per annum or (ii) the highest rate from time to time allowed by
applicable Law, from the date such payment is due until paid, but the payment of
such interest shall not excuse or cure the default. Tenant (i) understands and
accepts the methods of calculation for determining charges, amounts and
additional rent payable by Tenant under this Lease, and (ii) waives (to the
fullest extent permitted by applicable Law) all rights and benefits of Tenant
under Section 93.012 (Assessment of Charges) of the Texas Property Code, as such
section now exists or as it may be hereafter amended or succeeded.

SECTION 15.11 TIME.

Time is of the essence in this Lease and in each and all of the provisions
hereof. Whenever a period of days is specified in this Lease, such period shall
refer to calendar days unless otherwise expressly stated in this Lease.

SECTION 15.12 DEFINED TERMS AND MARGINAL HEADINGS.

The words “Landlord” and “Tenant” as used herein shall include the plural as
well as singular. If more than one person is named as Tenant, the obligations of
such persons are joint and several. The headings and titles to the articles,
sections and subsections of this Lease are not a part of this Lease and shall
have no effect upon the construction or interpretation of any part of this
Lease.

SECTION 15.13 AUTHORITY OF TENANT AND LANDLORD.

Tenant represents to Landlord as follows: Tenant, if a corporation, is duly
incorporated and legally existing under the Laws of the state of its
incorporation and is duly qualified to do business in the State of Texas.
Tenant, if a partnership or joint venture, is duly organized under the Texas
Uniform Partnership Act. Tenant, if a limited partnership, is duly organized
under the applicable limited partnership act of the State of Texas or, if
organized under the Laws of a state other than Texas, is qualified under said
Texas limited partnership act. Tenant has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
other documentation to lease the Premises and to carry on its business as now

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

36



--------------------------------------------------------------------------------

conducted and as contemplated to be conducted. Each person signing on behalf of
Tenant is authorized to do so. The foregoing representations in this
Section 15.13 shall also apply to any corporation, partnership, joint venture or
limited partnership which is a general partner or joint venturer of Tenant.

Landlord represents to Tenant as follows: Landlord, if a corporation, is duly
incorporated and legally existing under the Laws of the state of its
incorporation and is duly qualified to do business in the State of Texas.
Landlord, if a partnership or joint venture, is duly organized under the Texas
Uniform Partnership Act. Landlord, if a limited partnership, is duly organized
under the applicable limited partnership act of the State of Texas or, if
organized under the Laws of a state other than Texas, is qualified under said
Texas limited partnership act. Landlord has all requisite power and all
governmental certificates of authority, licenses, permits, qualifications and
other documentation to lease the Premises and to carry on its business as now
conducted and as contemplated to be conducted. Each person signing on behalf of
Landlord is authorized to do so. The foregoing representations in this
Section 15.13 shall also apply to any corporation, partnership, joint venture or
limited partnership which is a general partner or joint venturer of Landlord.

SECTION 15.14 FORCE MAJEURE.

Except as expressly otherwise set forth to the contrary herein, whenever a
period of time is herein prescribed for action to be taken by Landlord or
Tenant, the party taking the action shall not be liable or responsible for, and
there shall be excluded from the computation for any such period of time, any
delays due to strikes, riots, acts of God, shortages of labor or materials, war,
governmental Laws, regulations or restrictions or any other causes of any kind
whatsoever which are beyond the reasonable control of such party (each of the
foregoing is herein referred to as an “event of force majeure” or “force
majeure”); provided, however, in no event shall the foregoing apply to the
financial obligations of either Landlord or Tenant to the other under this
Lease, including Tenant’s obligation to pay Basic Annual Rent, Additional Rent
or any other amount payable to Landlord hereunder.

SECTION 15.15 RECORDING.

This Lease shall not be recorded. However, Landlord shall have the right to
record a short form or memorandum hereof, at Landlord’s expense, at any time
during the term hereof and, if requested, Tenant agrees (without charge to
Landlord) to join in the execution thereof. This Section 15.15 shall not
preclude Tenant from making any public disclosures required by Law in the event
Tenant or Tenant’s parent company is a publicly traded company.

SECTION 15.16 NO RELIANCE ON REPRESENTATIONS.

Tenant has not relied on any warranties, representations or promises made by
Landlord and Landlord’s agents (express or implied) with respect to the
Premises, the Building or any other part of the Property (including, without
limitation, the condition, use or suitability of the Premises, the Building or
the Property), except as expressly set forth in this Lease, and no rights,
easements or licenses are acquired by Tenant by implication or otherwise except
as expressly set forth in the provisions of this Lease.

SECTION 15.17 PARKING.

Exhibit E attached hereto sets forth the agreements between Landlord and Tenant
relating to parking. Parking and delivery areas for all vehicles shall be in
accordance with parking regulations established from time to time by Landlord,
with which Tenant agrees to conform. Tenant shall only permit parking by its
employees, customers and agents of automobiles in appropriate designated parking
areas or in off-site locations.

SECTION 15.18 ATTORNEYS’ FEES.

In the event of any legal action or proceeding brought by either party against
the other arising out of this Lease, the prevailing party shall be entitled to
recover from the other the actual, reasonable attorneys’ fees

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

37



--------------------------------------------------------------------------------

and costs incurred in such action (including, without limitation, all costs of
appeal) and such amount shall be included in any judgment rendered in such
proceeding. A party shall be deemed to be the prevailing party if it shall
prevail on the primary issue or issues in dispute via judgment or settlement
regardless of whether actual damages are awarded.

SECTION 15.19 NO LIGHT, AIR OR VIEW EASEMENT.

Any diminution or shutting off of light, air or view by any structure which may
be erected on the Property or lands adjacent to the Property shall in no way
affect this Lease or impose any liability on Landlord (even if Landlord is the
adjacent land owner).

SECTION 15.20 RELOCATION.

Landlord shall have no right pursuant to this Section 15.20 to relocate any
portion of the Premises located either (A) on a floor entirely leased by Tenant
pursuant to this Lease, or (B) on a floor partially leased by Tenant that is
contiguous to a floor entirely leased by Tenant pursuant to this Lease (unless
such partially leased floor contains less than 15,000 square feet of Agreed
Rentable Area as a result of Tenant’s exercise of its rights under Rider 5
hereto). With respect to any other portion of the Premises (if any) (the
“Subject Space”), upon sixty (60) days advance written notice to Tenant (the
“Relocation Notice”), Landlord shall have the right to relocate the Subject
Space to other space in the Building (the “Substitute Space”) provided the
Substitute Space (i) has substantially the same amenities and proportion of
exterior window space as the Subject Space, and (ii) is equal in size or larger
than the Subject Space. Landlord shall pay all actual and reasonable,
out-of-pocket expenses of any such relocation, including the expenses of moving
(inclusive of Tenant’s costs to relocate and install data and telephone
equipment required for Tenant’s normal business operations), and Landlord shall,
at Landlord’s sole cost and expense, prior to the date Tenant is required to
surrender the Subject Space, construct and finish the Substitute Space to
substantially the same configuration and level of finish as the Subject Space.
In the event of such relocation, this Lease shall continue in full force and
effect without any change in the terms or other conditions, except that the
Substitute Space shall be the Subject Space. Landlord hereby agrees that the
Basic Rent and Tenant’s Pro Rata Share Percentage shall not be increased even if
the Substitute Space is larger than the Subject Space. If requested by Landlord,
Tenant shall execute an amendment to this Lease evidencing the foregoing.

SECTION 15.21 SURVIVAL OF INDEMNITIES.

Each indemnity agreement and hold harmless agreement contained herein shall
survive the expiration or termination of this Lease.

SECTION 15.22 ENTIRE AGREEMENT.

This Lease contains all of the agreements of the parties hereto with respect to
the Premises and any matter covered or mentioned in this Lease with respect to
the Premises for the Term herein specified, and no prior or contemporaneous
agreement, understanding or representation pertaining to any such matter shall
be effective for any purpose. No provision of this Lease may be amended or added
to except by an agreement in writing signed by the parties hereto or their
respective successors in interest.

SECTION 15.23 OFAC LIST REPRESENTATION.

Tenant hereby represents and warrants to Landlord that neither Tenant nor any of
its respective officers, directors, shareholders, partners, members or
affiliates is or will be an entity or person: (i) that is listed in the annex
to, or is otherwise subject to the provisions of, Executive Order 13224 issued
on September 24, 2001 (“EO 13224”); (ii) whose name appears on the United States
Treasury Department’s Office of Foreign Assets Control (“OFAC”) most current
list of “Specifically Designated National and Blocked Persons” (which list may
be published from time to time in various mediums including, but not limited to,
the OFAC website, http:www.treas.gov/ofac/t11sdn.pdf) (the “OFAC List”);
(iii) who commits, threatens to commit or supports “terrorism,” as that term is
defined in EO 13224; or (iv) who is otherwise affiliated with any entity or
person listed above.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

38



--------------------------------------------------------------------------------

SECTION 15.24 RISER SPACE.

Tenant, at Tenant’s sole cost and expense but without any additional fee charged
by Landlord, shall be entitled to install, use and maintain a new 4 inch riser
in the Building’s chase to serve the initial Premises as well as any Headway
Space or Expansion Space that may be incorporated into the Premises (“Dedicated
Riser”) in connection with Tenant’s cabling for telecommunications or data
transmission (the “Cabling”). All coring and other work required to install the
Dedicated Riser shall be subject to Landlord’s approval in accordance with
Section 6.303 as if all such work was being performed within the Premises. All
Cabling shall be appropriately marked during installation. The Cabling and
Dedicated Riser will be used solely by Tenant in the ordinary course of its
business within the Premises.

SECTION 15.25 MONUMENT SIGNAGE.

In the event Landlord, in its sole discretion, elects to erect an exterior
multi-tenant monument sign for the Building along Elm Street (the “Elm Street
Monument”), then Tenant shall be entitled to maintain one panel identifying
Tenant’s name (the “Monument Panel”) on the Elm Street Monument, provided
(i) the Premises consist of at least 78,060 square feet of Agreed Rentable Area
in the Building at all times during the Term, and (ii) no monetary default by
Tenant has occurred under this Lease beyond the expiration of any applicable
notice and cure period at the time the Elm Street Monument is erected. The
design, size, location, composition, content, coloring, lettering and other
characteristics of the Monument Panel shall be subject to Landlord’s prior
written approval. All costs associated with the Monument Panel (including
without limitation the design, fabrication, installation and maintenance
thereof) shall be borne solely by Tenant. At the expiration or earlier
termination of the Lease or of Tenant’s right to possess the Premises, Tenant’s
rights pursuant to this Section shall terminate and Landlord may require that
Tenant, at its sole cost, remove the Monument Panel and repair any damage caused
by such removal. The rights of Tenant and the obligations of Landlord under this
Section shall be subject to all applicable Laws, and any Landlord approval
hereunder shall not constitute any representation or warranty that any proposed
signage complies with same or is otherwise permitted thereunder. The rights set
forth in this Section are personal to the Original Tenant or a successor Tenant
who is an Affiliate and, absent Landlord’s prior written approval, shall not
inure to the benefit of any other transferee of this Lease or of the Premises,
notwithstanding anything to the contrary set forth elsewhere in this Lease
(provided that the foregoing shall not prohibit a change necessitated by any
Tenant name change). Tenant’s obligations under this Section shall survive the
expiration or termination of this Lease.

SECTION 15.26 GENERATOR.

A. Subject to all applicable Laws, Tenant shall have the right to install, at
its sole cost and expense, equipment to provide an uninterrupted power supply to
the Premises on a 24 hour, 7 day per week basis (provided such equipment has
been approved by Landlord, which approval not to be unreasonably withheld,
conditioned or delayed). In connection therewith, Tenant will have the right and
option, but not the obligation, to locate an emergency generator (up to 1000 kW)
and a fuel tank to power same in the initial location on the top level of the
Garage as shown on Exhibit I attached hereto or such other location as Landlord
may reasonably require (but such area shall not exceed three parking spaces).
Tenant shall pay the prevailing monthly parking rate for reserved spaces in the
Garage (as such rate may be adjusted from time to time) for any parking spaces
utilized by Tenant in connection with its use of such space, which shall be
payable in the same manner applicable to parking charges; provided that Tenant’s
use of any such parking spaces shall not count against the parking spaces
allotted to Tenant pursuant to Exhibit E attached hereto. Tenant shall
additionally be entitled to reasonable use of the risers and chaises in the
Garage and the Building, and in the connections between the two, to deliver all
power produced by its emergency generator to the Premises. Landlord represents
and warrants to Tenant that the top floor of the Garage is capable of carrying a
load of at least 50 pounds per square foot. Such generator shall be screened
from public view in a manner reasonably acceptable to Landlord. Landlord shall
have the right to require

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

39



--------------------------------------------------------------------------------

Tenant, upon not less than sixty (60) days prior written notice (except in cases
of emergency), to relocate such generator to another area reasonably suitable
therefor, in which event Landlord shall reimburse Tenant within thirty (30) days
after demand for its reasonable and actual out-of-pocket expenses incurred in
relocating such generator.

B. Unless and until such time as Tenant shall install an emergency power system
pursuant to Section 15.26(A) above and such system being fully operational,
Tenant shall, during the initial Term as set forth in Item 8 of the Basic Lease
Provisions, have the right to use up to one hundred and forty kilowatts
(140kw) of the electricity generated by the existing auxiliary emergency
generator located in the loading dock area of the Building or any replacement
for such existing generator as Landlord may elect to install (such existing or
replacement generator, the “Building Generator”) in situations when Tenant is
not receiving electrical power to the Premises, subject to all applicable Laws
and the following terms and conditions:

(1) With respect to any remaining Building Generator capacity (as same may
become available), Tenant acknowledges and agrees that Landlord shall be
entitled to make such remaining capacity available for use by other occupants of
the Building.

(2) On or before the Commencement Date, and on or before each anniversary of
such date during the Term, Tenant shall pay to Landlord, in advance without
notice or demand, an annual sum of $4,900.00 (the “Generator Rental”).

(3) Tenant shall bear any and all costs and expenses related to connecting the
Premises to the Building Generator and the existing buss risers.

(4) No irregularity or stoppage of any electrical service from the Building
Generator will create any liability for Landlord (including, without limitation,
any liability for damages to Tenant’s personal property or business activities
caused by any such irregularity or stoppage), and Tenant hereby waives all
claims against Landlord for and holds Landlord harmless from and against any and
all liability, loss, claims, demands, damages or expenses (including reasonable
attorneys’ fees) due to or arising out of the failure of the Building Generator
to provide electricity.

(5) The rights set forth in this Section are personal to the Original Tenant and
shall not inure to the benefit of any assignee, subtenant or other transferee of
this Lease or of the Premises (excluding an assignment or sublease to an
Affiliate). Tenant shall not permit the Building Generator to be used by others
without Landlord’s prior written consent. Such consent, once obtained, shall not
be a waiver of this covenant in its future application.

(6) Tenant reserves the right to discontinue its right to use the Building
Generator upon sixty (60) days written notice to Landlord. Upon the effective
date such usage right is discontinued, Landlord shall have no further
obligations, and Tenant shall have no further rights, under this Section.

(7) At any time the Premises are not connected to the Building Generator,
Landlord may notify Tenant in writing of its intent to terminate Tenant’s rights
under this Section 15.26(B), and if Tenant fails to connect the Premises to the
Building Generator within sixty (60) days after the date of such notice, then
Landlord may terminate such rights.

(8) In the event Tenant elects to discontinue its right to use the Building
Generator or Landlord elects to terminate such rights as provided in the
preceding paragraph, Landlord shall promptly refund to Tenant the unused portion
of any prepaid Generator Rental, as prorated from the date on which Tenant
disconnects the Premises from the Building Generator and any buss risers (or, if
the Premises are not so connected, the date on which such election by Tenant or
Landlord is made).

(9) At Landlord’s written request upon the earlier of (i) the expiration or
earlier termination of the Lease or of Tenant’s right to possess the Premises,
or (ii) the effective date of any election by

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

40



--------------------------------------------------------------------------------

Tenant to discontinue its right to use the Building Generator, Tenant shall
promptly disconnect the Premises from the Building Generator and any buss
risers. If Tenant fails to promptly perform said disconnection, Landlord may
perform same at Tenant’s expense, and Tenant shall reimburse Landlord for any
such costs within thirty (30) days after demand therefor. From time to time
during the Term, Landlord shall have the right to relocate the Building
Generator at Landlord’s expense to another area reasonably suitable therefor.

(10) If (i) the Building Generator should fail to function properly, and (ii) in
Landlord’s opinion, repairing the Building Generator is either not feasible or
cost prohibitive, then upon Landlord’s written notice to Tenant of same,
Landlord shall have no further obligations, and Tenant shall have no further
rights, as to the Building Generator following the date of such notice.
Notwithstanding the foregoing, if Landlord in its sole discretion elects to
install a new Building Generator in replacement of a failed or obsolete Building
Generator, then Tenant’s rights under this Section 15.26(B) shall be reinstated
upon such installation.

SECTION 15.27 REFURBISHMENT ALLOWANCE.

Upon Tenant’s written request (a “Refurbishment Notice”), which must be received
by Landlord not later than the last day of the 66th Lease Month, and provided no
default by Tenant under the Lease then exists beyond the expiration of any
applicable notice and cure period, Landlord agrees to provide Tenant with a
refurbishment allowance of up to $5.00 per square foot of the Agreed Rentable
Area in the Premises (the “Refurbishment Allowance”). The Refurbishment
Allowance shall (subject to the remaining provisions of this Section) be used
solely to pay for design fees and hard construction costs for Installations
Tenant elects to perform in the Premises after the expiration of the 52nd Lease
Month but prior to the expiration of the 70th Lease Month (the “Refurbishment
Work”). All such work shall be performed in accordance with the terms and
provisions of the Lease (including without limitation Section 6.303 thereof).
Tenant shall be required to utilize the Refurbishment Allowance (if at all) on
or before the last day of the 70th Lease Month; Landlord shall have no
obligation to advance any portion of the Refurbishment Allowance for alterations
or improvements made after such date. Tenant shall repay to Landlord as Rent the
Refurbishment Allowance in equal monthly installments computed by fully
amortizing the Refurbishment Allowance over the period commencing on the first
day of the 67th Lease Month and ending on the last day of the 126th Lease Month,
at a per annum interest rate of ten percent (10%). Such monthly installments
shall be payable without demand, deduction or offset on the same date that Basic
Rent is payable. Such installments shall be payable retroactive to the first day
of the 67th Lease Month, and Tenant shall pay any such retroactive installments
promptly upon determination of the applicable payment amounts. Upon Landlord’s
written request, Tenant agrees to execute a lease amendment prepared by Landlord
that memorializes such additional Rent payments. Tenant’s delivery of a
Refurbishment Notice to Landlord shall constitute Tenant’s waiver of its right
to exercise the termination option set forth in Rider 4 to this Lease.

The Refurbishment Allowance shall (subject to the remaining provisions of this
Section) be disbursed by Landlord from time to time, but no more than once
monthly, with the first such disbursement being payable no sooner than the first
day of the 67th Lease Month (notwithstanding anything to the contrary set forth
herein), in an amount equal to the invoices and/or statements submitted to
Landlord and for which Tenant has not been previously reimbursed. Landlord shall
make disbursements of the Refurbishment Allowance within thirty (30) days after
receipt of (1) a request for reimbursement from Tenant setting forth the amount
sought to be reimbursed and the approximate cost to complete construction of the
Refurbishment Work, (2) acceptable invoices and statements supporting the amount
requested by Tenant, (3) fully executed and acknowledged releases and waivers of
liens and claims (to the extent of the Refurbishment Work theretofore performed)
in form acceptable to Landlord, from each of Tenant’s Contractors (as defined in
Section 3 of the Work Letter) and suppliers that is to receive any portion of
the amount requested, and (4) any documentation required by Landlord in order to
comply with Landlord’s mortgagee’s requirements or conditions to the funding of
such disbursement by such mortgagee. Notwithstanding the foregoing, Landlord
shall not be required to disburse (A) any amounts from the Refurbishment
Allowance if any of Tenant’s Contractors or their respective subcontractors,
suppliers and materialmen file or have given notice of intent to file a lien
against the Premises and/or the Building which has not been bonded around or

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

41



--------------------------------------------------------------------------------

released in accordance with the requirements of Section 2.4 of the Work Letter,
until the time of such bonding or release, or (B) the last installment of the
Refurbishment Allowance unless and until Tenant provides Landlord final lien
waivers (in form reasonably satisfactory to Landlord) executed by each of
Tenant’s Contractors and their respective subcontractors, suppliers and
materialmen, releasing and waiving all contractual, statutory and constitutional
liens and security interests that they may have against the Premises, the
Building, Tenant or Landlord arising out of or relating to the construction or
design of the Refurbishment Work.

Time is of the essence in any exercise by Tenant of its rights under this
Section.

SECTION 15.28 RESERVE ACCOUNT.

Within ten (10) days after the Effective Date of this Lease, Landlord shall
deposit the amount of $3,518,261.78 (the “Reserve Amount”) into a segregated
interest-bearing reserve account (the “Reserve Account”) held by Landlord’s
existing mortgagee (“Lender”), which Reserve Amount shall be held for the
benefit of Tenant pursuant to a reserve agreement entered into simultaneously
with this Lease, by and among Landlord, Tenant and Lender (the “Reserve
Agreement”). The Reserve Agreement shall provide for the direct payment to
Broker of the portion of the Commission (such portion, the “Fully Earned
Commission”) payable under the Commission Agreement with respect to the portion
of the term preceding the last day of the 60th Lease Month, and for the direct
payment of the Finish Allowance (as defined in Section 2.1 of the Work Letter
attached hereto as Exhibit C) to Tenant from the Reserve Account, upon
satisfaction of all of the conditions and requirements for such payment set
forth in this Lease or the Work Letter attached hereto as Exhibit C, as
applicable. Landlord agrees to submit to Lender any application for a payment
within seven (7) days after receipt of the same. If (A) Landlord fails to timely
deposit all or any portion of the Reserve Amount, (B) Landlord fails to timely
submit an application for a payment to Lender, or (C) Lender fails to release
any payment to the appropriate payee within thirty (30) days after satisfaction
of all of the conditions and requirements for such payment, then Tenant shall
deliver written notice of such failure to Landlord and Lender. Landlord and/or
Lender, as the case may be, will have seven (7) days after receipt of such
written notice to cure such failure, failing which Tenant shall, as Tenant’s
sole remedy for such failure (but subject to the last sentence of this Section),
have the right to (i) offset the amount of the Finish Allowance then due and
payable to Tenant from the next accruing installment(s) of Basic Rent and
Additional Rent payable by Tenant under the Lease until the entire amount owed
to Tenant as a result of such failure has been fully credited to Tenant, and
(ii) offset the unpaid amount of the Fully-Earned Commission then payable by
Landlord from the next accruing installment(s) of Basic Rent payable by Tenant
under the Lease (provided that, as a condition to such offset, Landlord receives
a writing executed by Tenant and Broker in which (i) Tenant assumes the
obligation to pay the remaining unpaid amount of the Fully-Earned Commission to
Broker, and (ii) Broker acknowledges same and releases Landlord from any further
obligations under the Commission Agreement with respect to the Fully-Earned
Commission only). In addition to Tenant’s other remedies set forth herein, in
the event that Landlord fails to deposit the Reserve Amount in the Reserve
Account within ten (10) days after the Effective Date of this Lease, then this
Lease shall terminate if (i) within ten (10) days after the expiration of such
ten day period, Tenant gives written notice to Landlord of its election to
terminate this Lease (time being of the essence with respect to such notice) and
(ii) Landlord fails to deposit the Reserve Amount in the Reserve Account within
ten (10) days after the date of such notice from Tenant (time being of the
essence with respect to same).

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

42



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this Lease,
as of the date first written in this Lease.

 

        LANDLORD:     TENANT:      

BINYAN REALTY LP,

    PRIORITY FULFILLMENT      

a Delaware limited partnership

    SERVICES, INC., a Delaware corporation       By:   Binyan Realty GP, LLC,  
          its general partner    

 

    By:         By:         Name:         Name:         Title:       Title:    
 

Effective Date:                                         , 2011

     

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

43



--------------------------------------------------------------------------------

EXHIBIT A

LAND LEGAL DESCRIPTION

TRACT A-1

(Block 60, less parcel leased from V. Shapiro and D. Suhgers)

BEING a tract of land located in Block 60, Official City Number, in the City of
Dallas, Texas; and being described more particularly as follows:

BEGINNING at a steel nail in asphalt at the intersection of the Northerly line
of Elm Street, 80.0 feet wide, with the Westerly line of N. Field, 62.50 feet
wide, as established by City of Dallas Ordinance No 3836, said beginning point
being 0.20 foot South 76 degrees, 00 minutes West from the original Westerly
line of N. Field Street as conveyed to the City of Dallas, described in Volume
26, Page 87 of the Minutes of Dallas county Court at Law No. 2;

Thence South 76 degrees 00 minutes West, along the Northerly line of Elm Street,
at 25.0 feet passing a cross cut in stone walk at the Southwest corner of the
Passageway Easement conveyed to the City of Dallas for widening N. Field Street
by deed recorded in Volume 74065, Page 1295 of the Deed Records of Dallas
County, Texas, in all a distance of 324.80 feet to a point for corner, being
25.0 feet North 76 degrees, 00 minutes East from the intersection of said line
of Elm Street with the Easterly line of Griffin Place, formerly Griffin Street;

Thence North 14 degrees 00 minutes 00 seconds West, parallel with the Easterly
line of Griffin Place, a distance of 80.00 feet to a point for corner;

Thence South 76 degrees 00 minutes West, parallel with Elm Street, a distance of
25.00 feet to a point for corner on the Easterly line of Griffin Place;

Thence North 14 degrees 00 minutes 00 seconds West, along the Easterly line of
Griffin Place, a distance of 120.00 feet to a steel nail for corner of the
Southerly line of Pacific Avenue, 80.0 feet wide;

Thence North 76 degrees 00 minutes 00 seconds East, along the Southerly line of
Pacific Avenue, at 325.35 feet passing a cross cut in stone walk at the
Northwest corner of said City of Dallas Passageway Easement, in all a distance
of 350.35 feet to a steel nail in asphalt for corner on said Westerly line of N.
Field Street as established by said City Ordinance No. 3836, being 0.35 foot
North 76 degrees 00 minutes East from said original Westerly line of N. Field
Street;

Thence South 13 degrees, 50 minutes, 30 seconds East, along the Westerly line of
N. Field Street, a distance of 200.00 feet to the PLACE OF BEGINNING.

TRACT A-2

(parcel leased from V. Shapiro and D. Suhgers)

BEING a tract of land located in Block 60, Official City Number, in the City of
Dallas, Texas, and being described more particularly as follows:

BEGINNING at a steel nail in stone walkway at the intersection of the Northerly
line of Elm Street, 80.0 feet wide, with the Easterly line of Griffin Place,
formerly Griffin Street, at this point 52.50 feet wide;

Thence North 76 degrees 00 minutes 00 seconds East, along the Northerly line of
Elm Street, a distance of 25.00 feet to a point for corner;

Thence North 14 degrees 00 minutes 00 seconds West, parallel with the Easterly
line of Griffin Place, a distance of 80.00 feet to a point for corner;

Thence South 76 degrees 00 minutes 00 seconds West, parallel with Elm Street, a
distance of 25.00 feet to a point for corner on the Easterly line of Griffin
Place;

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

44



--------------------------------------------------------------------------------

Thence South 14 degrees 00 minutes 00 seconds East, along the Easterly line of
Griffin Place, a distance of 80.0 feet to the PLACE OF BEGINNING.

TRACT A-3

(parking garage leased parcel)

BEING a tract of land located in the City of Dallas, Texas, being parts of
Blocks 224 and 231, Official City Numbers, together with a part of Federal
Street adjacent to said Blocks Abandoned by City Ordinance No. 12840, and being
described more particularly as follows:

Beginning at a cross cut in concrete at the Southeast corner of said Abandoned
part of Federal Street, being the intersection of the present Westerly line of
N. Field Street, 39.93 feet Westerly of the City of Dallas survey line therein,
with the Northerly line of Pacific Avenue, 80.00 feet wide;

Thence North 14 degrees 00 minutes West, along the Easterly line of said
Abandoned part of Federal Street, being the present Westerly line of N. Field
Street, a distance of 113.06 feet to a cross cut in concrete at the Northeast
corner of said Abandoned part of Federal Street and the Southwest corner of the
tract conveyed to the City of Dallas by deed recorded in Volume 1304, Page 474
of the Deed Records of Dallas County, Texas;

Thence North 12 degrees 17 minutes West, along the Westerly line of said City of
Dallas tract, being the present Westerly line of N. Field Street, a distance of
164.20 feet to a cross cut in concrete at the Northwest corner of said City of
Dallas tract on the Southeast line of Patterson Street;

Thence South 50 degrees 10 minutes West, along the Southeast line of Patterson
Street, a distance of 145.60 feet to a steel nail at the Northwest corner of the
tract conveyed to First National Bank in Dallas, Trustee, by deed filed May 17,
1967 in said Deed Records;

Thence South 15 degrees 20 minutes 45 seconds East, a distance of 213.80 feet to
a steel nail at the Southwest corner of said First National Bank in Dallas,
Trustee, tract, on the Northerly line of Pacific Avenue;

Thence North 76 degrees 00 minutes East, along the Northerly line of Pacific
Avenue, a distance of 121.10 feet to the PLACE OF BEGINNING.

TRACT A-4

(east half of Griffin Place parcel)

BEING a tract of land, formerly part of Griffin Place, in the City of Dallas,
Texas adjoining Block 60, Official City Numbers, and being described more
particularly as follows;

Beginning at the Southwest corner of said Block 60 at the intersection of the
Northerly line of Elm Street, 80.0 feet wide, with the Easterly line of Griffin
Place, abandoned;

Thence South 76 degrees 00 minutes 00 seconds West, along the Northerly line of
Elm Street, a distance of 26.25 to a point for corner;

Thence North 14 degrees 07 minutes 30 seconds West, a distance of 180.90 feet to
a point for corner on the projection easterly of the southerly line of Pacific
Avenue as established in Block 53, Official City Numbers, by City of Dallas
Ordinance No. 9000;

Thence North 76 degrees 00 minutes 00 seconds East, along said projection line
of Pacific Avenue, being 59.1 feet southerly of and parallel with the City of
Dallas survey line therein, a distance of 26.645 feet to a point for corner on
the westerly line of Block 60, 19.10 feet South 14 degrees 00 minutes 00 seconds
East from its northwest corner on the southerly line of Pacific Avenue, 80.0
feet wide;

Thence South 14 degrees 00 minutes 00 seconds East, along the Westerly line of
Block 60, a distance of 180.90 feet to the Place of Beginning.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

50



--------------------------------------------------------------------------------

EXHIBIT B

FLOOR PLAN FOR THE PREMISES

LOGO [g301643cm_53.jpg]

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

LOGO [g301643cm_54.jpg]

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

 

LOGO [g301643cm_55.jpg]

[shaded portion of 5th Floor included in Premises]

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

EXHIBIT B-1

FLOOR PLAN FOR 5th FLOOR AS OF 25TH LEASE MONTH

[In the event Tenant fails to timely exercise the First Expansion Option]

 

LOGO [g301643cm_56.jpg]

[shaded portion of 5th Floor included in Premises]

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

EXHIBIT C

WORK LETTER

1. Plans.

1.1 Design Professional. Tenant’s architect for the space planning and design of
Tenant’s Improvements shall be Corgan Associates or another design professional
approved by Landlord in writing, which approval shall not be unreasonably
withheld, conditioned or delayed (Corgan Associates or such other design
professional, the “Design Professional”).

1.2 Design Process. Prior to the commencement of any construction work in the
Premises:

 

  (a) Tenant shall cause Tenant’s Design Professional, at Tenant’s expense, to
prepare and deliver to Landlord for approval a space plan for the portion of the
Premises in which Tenant’s Improvements are to be constructed. Landlord will
approve or disapprove in writing the space plan, which written approval or
disapproval shall be given within fourteen (14) days after receipt of the space
plan. Landlord agrees not to unreasonably withhold, condition or delay its
approval of the space plan or any revised space plan. If disapproved, Landlord
shall provide Tenant with specific reasons for disapproval sufficient to enable
Tenant’s Design Professional to draft a space plan meeting Landlord’s approval,
and Tenant shall cause the Design Professional to revise and resubmit same to
Landlord for approval. Landlord will approve or disapprove in writing the
revised space plan within seven (7) days after receipt of same. The foregoing
process shall be repeated if necessary until Landlord has approved the space
plan (such space plan, when approved by Landlord, is herein referred to as the
“Space Plan”).

 

  (b) Tenant shall cause Tenant’s Design Professional, at Tenant’s expense, to
prepare and deliver to Landlord for approval construction plans and
specifications consistent with the Space Plan, which shall include complete sets
of detailed architectural, structural, mechanical, electrical and plumbing
working drawings (the “Proposed Construction Drawings”). Landlord agrees not to
unreasonably withhold, condition or delay its approval of the Proposed
Construction Drawings or any Revised Construction Drawings (as hereinafter
defined). Within fourteen (14) days after receipt, Landlord shall either approve
the Proposed Construction Drawings or notify Tenant of the item(s) of the
Proposed Construction Drawings that Landlord disapproves and the reason(s)
therefor (with items not disapproved being deemed approved). If Landlord
disapproves the Proposed Construction Drawings, Tenant shall cause Tenant’s
Design Professional to revise and resubmit same to Landlord for approval (the
“Revised Construction Drawings”). Within seven (7) days after receipt, Landlord
shall either approve the Revised Construction Drawings or notify Tenant of the
item(s) of the Revised Construction Drawings which Landlord disapproves and the
reason(s) therefor (with items not disapproved being deemed approved). Landlord
shall provide such specificity as to any disapproval as shall be necessary for
Tenant’s Design Professional to draft revisions meeting Landlord’s approval. The
foregoing process shall continue until Landlord has approved the Revised
Construction Drawings in their entirety. The Proposed Construction Drawings or
Revised Construction Drawings, as approved by Landlord, together with all
changes and amendments thereto agreed to by Landlord and Tenant in writing, for
all of Tenant’s Improvements are hereinafter referred to as the “Construction
Drawings” (all improvements required by the Construction Drawings are herein
called “Tenant’s Improvements”). Upon approval of the Construction Drawings by
Landlord, Tenant’s Design Professional shall deliver to Landlord the
Construction Drawings in AutoCAD or compatible format.

 

  (c)

Landlord hereby agrees that Landlord shall not unreasonably withhold, condition
or delay its approval of the Construction Drawings; provided that Landlord shall
be deemed to have reasonably withheld its approval if such disapproval is based
on any of the following reasons: (i) the Construction Drawings do not conform to
applicable Laws, (ii) the Construction Drawings will not accommodate Building
standard heating, cooling, mechanical, electrical or plumbing improvements (as
such determination may be affected by any Supplemental Systems Tenant proposes
to install and

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  utilize), (iii) the construction required by the Construction Drawings could,
in Landlord’s reasonable judgment, adversely affect the structural integrity or
any structural member of the Building or any part thereof, or, in Landlord’s
reasonable judgment, will adversely affect existing Building standard heating,
cooling, mechanical, electrical or plumbing improvements in any part of the
Building, (iv) the design and/or color of Tenant’s Improvements (to the extent
visible from the interior of any passenger elevator or from any Common Area and
assuming the door(s) to the Premises are closed) do not conform to the design
and/or color scheme generally acceptable as tenant finish in the Building,
(v) the work required by the Construction Drawings affects the exterior of the
Premises or the Building, or (vi) the Construction Drawings are substantively
incomplete or contain material errors or omissions. Landlord’s approval of the
Construction Drawings shall in no event be construed as a representation
regarding the Construction Drawings, including, without limitation, the scope or
accuracy of such drawings or whether such drawings comply with applicable Laws.
Tenant acknowledges that Landlord may engage the Building’s systems engineer
and/or structural engineer (collectively, the “Building Engineers”) to review
the Space Plans, the Proposed Construction Drawings and any Revised Construction
Drawings and prepare comments thereto as part of the approval process. Tenant
agrees to reimburse Landlord for the Building Engineers’ actual, reasonable fees
in connection with same within thirty (30) days after receipt of an invoice
therefor (which fees shall be deemed to be Permitted Costs subject to
reimbursement from the Finish Allowance). Tenant shall not be obligated to
reimburse Landlord for any fees, costs or expenses of Building Engineers in the
employ of Landlord or any of its parents, subsidiaries or affiliates.

2. Construction and Costs of Tenant’s Improvements.

2.1 Construction Obligation and Finish Allowance.

Tenant agrees to construct Tenant’s Improvements, at Tenant’s cost and expense,
with contractors approved by Landlord pursuant to Section 3 below, provided,
however, Landlord shall provide Tenant with an allowance of $42.00 per square
foot of Agreed Rentable Area in the Premises (the “Finish Allowance”), which
allowance shall be disbursed by Landlord, from time to time, for payment of the
following costs (collectively referred to as the “Permitted Costs”): (i) the
contract sum required to be paid to the general contractor engaged to construct
Tenant’s Improvements (the “Contract Sum”), (ii) the fees of the Design
Professional for the preparation of the Space Plan and Construction Drawings,
together with any related fees of engineering consultants engaged by Tenant or
the Design Professional (such fees, collectively, the “Planning Fees”);
(iii) the Construction Management Fee (hereinafter defined); (iv) voice and data
cabling costs (the “Cabling Costs”), (v) Tenant’s actual out-of-pocket moving
expenses incurred in connection with its initial occupancy of the Premises,
including, without limitation, Tenant’s costs of moving from any other space in
the Building to the Premises (“Moving Costs”); (vi) cost of fixtures, furniture
and equipment to be located within the Premises for use in connection with
Tenant’s business operations (“FF&E Costs”); (vii) Tenant’s third-party project
management fees (not to exceed 2% of the sum of the Contract Sum and the
Planning Fees); and (viii) fees for permits or inspections required in
connection with construction of Tenant’s Improvements; provided that only up to
$12.00 per square foot of Agreed Rentable Area in the Premises shall be
available for Cabling Costs, Moving Costs and FF&E Costs (collectively), and
provided further that only $8.00 per square foot of such $12.00 per square foot
maximum amount shall be available for application to FF&E Costs. In
consideration of Landlord overseeing the construction of Tenant’s Improvements,
Tenant agrees to pay Landlord a fee equal to one percent (1%) of the sum of the
Contract Sum and the Planning Fees (the “Construction Management Fee”). The
Construction Management Fee shall be paid to Landlord monthly on the basis of
Landlord’s reasonable estimate of the percentage of Tenant’s Improvements
completed at the time of the payment. The Finish Allowance shall (subject to the
remaining provisions of this Section) be disbursed from the Reserve Account (as
defined in Section 15.28 of the Lease) from time to time (but no more than once
monthly), in an amount equal to the invoices and/or statements submitted to
Landlord and for which Tenant has not been previously reimbursed. Landlord shall
authorize disbursements from the Reserve Account within ten (10) days after
receipt of (1) a request for reimbursement from Tenant setting forth the amount
sought to be reimbursed and the approximate cost to complete construction of the
Tenant’s Improvements, (2) acceptable invoices and statements supporting the
amount requested by Tenant, and (3) fully executed and acknowledged releases and
waivers of liens and claims (to the extent of work theretofore performed) in
form acceptable to Landlord, from each of Tenant’s Contractors (as defined in
Section 3 below) and suppliers that is to receive any portion of the amount
requested. Notwithstanding the

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

foregoing, Landlord shall not be required (A) to authorize disbursements from
the Reserve Account if any of Tenant’s Contractors or their respective
subcontractors, suppliers and materialmen file or have given notice of intent to
file a lien against the Premises and/or the Building which has not been bonded
around or released in accordance with the requirements of Section 2.4 below,
until the time of such bonding or release, or (B) to authorize disbursements
from the Reserve Account for the last installment of the Finish Allowance unless
and until Tenant provides Landlord final lien waivers (in form reasonably
satisfactory to Landlord) executed by each of Tenant’s Contractors and their
respective subcontractors, suppliers and materialmen, releasing and waiving all
contractual, statutory and constitutional liens and security interests that they
may have against the Premises, the Building, Tenant or Landlord arising out of
or relating to the construction or design of the Tenant’s Improvements.

2.2 Excess Costs. If the sum of the Permitted Costs exceeds the Finish
Allowance, then Tenant shall pay all such excess costs (“Excess Costs”) on or
before the earlier of the date on which same are due or the date on which Tenant
begins business operations in the Premises, provided that Tenant shall be
entitled to withhold payment if Tenant is contesting same (but subject to
Section 2.4 below).

2.3 Construction. Tenant shall cause Tenant’s Contractors to perform all work
required to complete Tenant’s Improvements in a good and workmanlike manner in
accordance with good industry practice and in accordance with the approved
Construction Drawings (“Tenant’s Work”). All Tenant’s Work shall comply in all
respects with applicable Laws. Prior to commencement of the construction of
Tenant’s Improvements, the Construction Drawings will, if required by applicable
Laws, be approved by the appropriate governmental agency and all notices
required to be given to any governmental agency shall have been given in a
timely manner. The costs of any permits and/or inspections required in
connection with, or as a prerequisite to, the construction and/or completion of
Tenant’s Work shall be obtained by Tenant at Tenant’s expense. Landlord shall
have the right to review, inspect and comment upon all portions of the
construction of the Tenant’s Improvements that tie into the base Building
mechanical, electrical and plumbing systems and structural elements or other
areas of the Building, as well as all other aspects of the construction of the
Tenant’s Improvements, but any such review, inspection and comments shall be
strictly for Landlord’s own purposes and shall not impose upon Landlord any
express or implied duty to Tenant or any third party with respect to the
Tenant’s Improvements. Notwithstanding the foregoing or any other provision of
the Lease to the contrary, in no event shall Tenant or Tenant’s Contractors be
required to correct any non-compliance with applicable Laws in areas outside of
the Premises unless such non-compliance condition was caused by the acts or
omissions of Tenant or Tenant’s Contractors. If any such non-compliance
condition for which Tenant or Tenant’s Contractors are not responsible is
required to be corrected in order for Tenant or Tenant’s Contractors to secure
any permit or other approval of governmental authorities exercising jurisdiction
required to complete Tenant’s Work or in order for Tenant to lawfully occupy and
use the Premises for the Permitted Use, Landlord at its sole cost and expense
shall promptly correct such non-compliance condition upon Tenant’s delivery of
notice of same.

2.4 Liens Arising from Tenant’s Improvements. Tenant agrees to keep the Premises
free from any liens arising out of nonpayment of construction costs for Tenant’s
Improvements. In the event that any such lien is filed and Tenant, within thirty
(30) days following Tenant’s receipt of notice of such filing fails to cause
same to be released of record by payment or posting of a proper bond, Landlord
shall have, in addition to all other remedies provided herein and by law, the
right, but not the obligation, to cause the same to be released by such means as
it in its sole discretion deems proper, including payment of or defense against
the claim giving rise to such lien.

2.5 Conduct. Tenant shall maintain the Premises in a clean and orderly condition
during construction. Tenant will cause Tenant’s Contractors to promptly remove
from the Building, by use of their own trash containers, all rubbish, dirt,
debris and flammable waste, as well as all unused construction materials,
equipment, shipping containers and packaging generated by Tenant’s Work; neither
Tenant nor Tenant’s Contractors shall be permitted to deposit any such materials
in Landlord’s trash containers or elsewhere in the Building. Storage of
construction materials, tools, equipment and debris shall be confined within the
Premises. If, at any time, anyone performing construction work on behalf of
Tenant shall cause disharmony or interference with anyone performing
construction work in the Building on behalf of Landlord or otherwise, Landlord
may, upon twenty-four (24) hours written notice to Tenant, require Tenant to
remove from the Premises and from the Building any person or persons performing
construction work on behalf of Tenant causing such disharmony or interference.
Persons performing construction work on behalf of Tenant shall not be deemed to
be causing any such disharmony or interference solely by reason of the fact that
such persons or their employees, agents, contractors, subcontractors or
representatives shall not belong to a national or local union or other employee
organization. Subject to Section 7.4 of the Lease Supplement Provisions, Tenant
shall be liable for any

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

damage or injury to property or persons caused by persons performing
construction work on behalf of Tenant. Subject to the Building’s Rules and
Regulations, Tenant’s Contractors shall be allowed to utilize power within the
Premises and the freight dock and freight elevator (subject to Landlord’s
reasonable approval of scheduling thereof), as necessary and required in
connection with Tenant’s Work in the Premises at no charge.

2.6 Final Plans. Upon substantial completion of Tenant’s Work, Tenant shall
deliver to Landlord one set of the as-built plans and specifications for the
Premises in AutoCAD or compatible format.

2.7 Unused Allowance. Tenant may apply any unused portion of the Finish
Allowance (but not to exceed, in the aggregate, $2.50 per square foot of Agreed
Rentable Area within the Premises) to reduce Basic Rent payable under the terms
of the Lease beginning in the 7th Lease Month. Additionally, any unused portion
of the Finish Allowance not applied to reduce Basic Rent in accordance with the
preceding sentence shall remain available to Tenant for application to any
Permitted Costs associated with any expansion of the Premises pursuant to Rider
2 to the Lease so long as such Permitted Costs are incurred within twelve
(12) months following Substantial Completion of Tenant’s Improvements hereunder
(with any unused portion of the Finish Allowance thereafter remaining being
forfeited).

2.8 VAV Boxes. All existing VAV boxes serving the Premises will comply with
applicable legal requirements and be in good working order and condition upon
Landlord’s delivery of the Premises to Tenant. Landlord, at Landlord’s sole
expense and not to be deducted from the Finish Allowance, shall perform any
repairs required to bring such existing VAV boxes into the foregoing specified
condition upon such delivery.

2.9 ASHRAE 62.1-2004. If prior to commencement of Tenant’s Work Tenant’s MEP
contractor, Schmidt & Stacy, or such replacement MEP contractor as Tenant shall
select and shall be reasonably acceptable to Landlord, reasonably determines
that the existing duct bringing outside air to the Premises is insufficient to
comply with ASHRAE 62.1-2004, then Landlord shall, in addition to the Finish
Allowance, contribute up to $20,000 toward the reasonable cost of modifying such
duct and/or adding a duct to achieve compliance with ASHRAE 62.1-2004. Such
Landlord contribution shall be a one-time contribution with respect to the
initial Premises only, and no contribution of any kind shall be made by Landlord
for such purposes in connection with any future expansions, whether pursuant to
Rider 2 or otherwise.

2.10 Test Fit. Landlord has paid Corgan Associates $0.10 per Agreed Rentable
Area of the Premises in connection with Tenant’s preliminary test plan of the
Premises. Further, Landlord will reimburse Tenant for up to $2,500 of the cost
of the engineering study performed by Corgan Associates and Schmidt & Stacy
following the Effective Date and Landlord’s receipt of third-party invoices and
paid receipts for such costs incurred by Tenant.

2.11 Multi-Tenant Corridor. To the extent required by the City of Dallas in
connection with Tenant’s construction of Tenant’s Improvements, Landlord shall,
at Landlord’s sole expense and not to be deducted from the Finish Allowance,
construct such demising walls as are necessary to construct a public corridor so
as to convert the 5th floor to a multi-tenant floor.

3. Tenant’s Contractors.

Tenant’s construction of Tenant’s Improvements shall be done in accordance with,
and subject to, the following:

 

  (a) Tenant shall use only such contractors which Landlord shall approve in its
reasonable discretion and Landlord shall have approved the plans to be utilized
by Tenant, which approval will not be unreasonably withheld, conditioned or
delayed; and

 

  (b) Tenant, its contractors, workmen, mechanics, engineers, space planners or
such others as may enter the Premises (collectively, “Tenant’s Contractors”),
work in harmony with and do not in any way disturb or interfere with Landlord’s
space planners, architects, engineers, contractors, workmen, mechanics or other
agents or independent contractors in the performance of their work
(collectively, “Landlord’s Contractors”), it being understood and agreed that if
entry of Tenant or Tenant’s Contractors would cause, has caused or is causing a
material disturbance to Landlord or Landlord’s Contractors, then Landlord may,
with notice, refuse admittance to Tenant or Tenant’s Contractors causing such
disturbance; and

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  (c) Tenant (notwithstanding the first sentence of subsection 7.201 of the
Supplemental Lease Provisions), Tenant’s Contractors and other agents shall
provide Landlord sufficient evidence that each is covered under such Worker’s
Compensation, public liability and property damage insurance and shall comply
with the Building’s Contractor Rules and Regulations, in accordance with the
requirements of Schedule 4 to this Exhibit C.

Notwithstanding anything in Section 3(b) above or any other provisions of the
Lease to the contrary, Tenant’s Contractors shall not be deemed to be working in
disharmony with, or disturbing or interfering with, Landlord’s Contractors
solely by virtue of the fact that one or more of Tenant’s Contractors or their
employees, agents, contractors, subcontractors or representatives do not belong
to a national or local union or other employee organization. Landlord shall not
be liable for any injury, loss or damage to any of Tenant’s installations or
decorations made prior to the Commencement Date and not installed by Landlord
unless resulting from the gross negligence, recklessness or intentional
misconduct of Landlord or its employees, agents or contractors (subject to
Section 7.4 of the Lease Supplement Provisions). Tenant shall indemnify and hold
harmless Landlord and Landlord’s Contractors from and against any and all costs,
expenses, claims, liabilities and causes of action arising out of or in
connection with work performed in the Premises by or on behalf of Tenant (but
excluding work performed by Landlord or Landlord’s Contractors) unless and to
the extent resulting from the gross negligence, recklessness or intentional
misconduct of Landlord or its employees, agents, contractors or representatives.
Such entry by Tenant and Tenant’s Contractors pursuant to this Section 3 shall
be deemed to be under all of the terms, covenants, provisions and conditions of
the Lease except the covenant to pay Rent.

4. Construction Representatives.

Landlord’s and Tenant’s representatives for coordination of construction and
approval of change orders will be as follows, provided that either party may
change its representative upon written notice to the other:

 

LANDLORD’S REPRESENTATIVE: Steve Echols CB Richard Ellis 222 W Las Colinas
Blvd., Suite 165 Irving, TX 75039 972/830-3205 (Phone) 972/501-9019 (Fax)
steve.echols@cbre.com TENANT’S REPRESENTATIVE: Matt McGeath, LEED AP Cushman &
Wakefield of Texas, Inc. 2101 Cedar Springs, Suite 900 Dallas, TX 75201
972/663-9602 (Phone) 972/663-9999 (Fax) matt.mcgeath@cushwake.com

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

Schedule 4

Contractor Rules and Regulations and Insurance Requirements

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

Renaissance Tower

RULES AND REGULATIONS

GOVERNING WORK DONE BY CONTRACTORS

The following are the rules and regulations governing the work of all firms
working at or in Renaissance Tower, 1201 Elm Street, Dallas, Texas. These rules
and regulations apply to general construction, tenant lease space construction,
retail space construction, and vendors providing services to the Property. No
deviation or exceptions will be permitted without written approval from Property
Management Personnel. All questions or comments should be directed to: Roy Smith
at (214) 571.(5254, roy.smith@cbre.com. or Robert Harris at (214) 571.6250,
rharris4@cbre.com. These rules and regulations are subject to revisions and
updating from time to time and it is the Contractor’s responsibility to be aware
of and comply with the most current rules and regulations.

1. Access to the Property

All Contractors must provide a current Certificate of Insurance per the
Landlords requirements to the Property Management Office, Tenant Services
Coordinator, prior to requesting entry onto the Property. All Contractors must
register with Property Security at the Security Control Center prior to entering
the Property. Property Security will confirm that the Contractor has received
approval to enter the Property to perform work Property Security will provide
each of the Contractor’s personnel with a badge, which shall be visibly
displayed at all times while on Property and returned to Property Security prior
to leaving the Property. All Contractors will provide an updated list of
authorized personnel to Property Security and will notify Security of any
changes. All personnel shall enter and exit the building through the service
dock area only and shall sign in at the Security Control Center. The Service
Dock is for loading and unloading only. No Contractor parking is permitted in
this area. The Contractor is responsible for their own parking. The Contractor
is responsible for the supervision of all of their personnel.

2. Work Hours

Property hours of operation are Monday through Friday from 7:00 am until 6:00
pm, and Saturday from 8:00 am until 1:00 pm Contractors may schedule certain
work to occur during these hours of operation. Any work interrupting the normal
operation of the Property must be scheduled after-hours. A Contractor performing
work that causes a Tenant complaint will be asked to discontinue such work until
after-hours.

There are certain operations that must be performed after-hours to prevent the
interruption of business operations. These include but are not limited to:

 

  •  

Drilling or cutting of the concrete floor-slab

 

  •  

Drilling or cutting of any concrete or metal structural member

 

  •  

Any work where machine noise or vibration my distrupt normal office procedures.

 

  •  

Any work that causes unpleasant or unhealthy odors such as the use of cutting
oils, paints, etc.

All work performed after-hours must be approved by Properly Management and
scheduled through Property Security.

3. After-hour’s Access

Contractors shall contact Property Management before 3:00 p.m. weekdays to
request access clearance for work performed before or after normal working
hours. Access to the building will be controlled by Property Security located at
the loading dock and follow procedures for normal Access to the Property.
Property access on Saturday and Sunday will be handled in the same manner as
After-hours Access.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

Page 1 of 6



--------------------------------------------------------------------------------

4. Deliveries

All deliveries must be scheduled and coordinated through Property Security.

5. Service Elevator

Contractors are to move all personnel, supplies and materials via the service
elevator. No construction materials or personnel are to utilize any of the
passenger elevators. No exceptions, Violators will be removed from the Propertv
and forbidden from returning to the Property, Any damage caused to the passenger
elevators by this action will be billed to the Contractor.

A prior notification of at least 24 hours is required to schedule service
elevator time,

6. Permits

All construction work (“Work”) performed on the Property requires permitting and
licenses necessaiy for the execution of the Work The Contractor shall secure and
pay for permits and licenses prior to the start of the Work. The Building
Pemit(s) shall be properly posted on-site. The Contractor shall provide Property
Management with a copy of the Permit(s).

7. Hot Work Permits

All construction that requires hot work (i.e. sweating of plumbing lines,
soldering, welding, etc.) must be permitted by Property Management. The
Contractor shall coordinate with Property Management to obtain the Permit. The
Permit must be posted in the Work Area prior to performing any such work.

8. Common Areas

The Contractor shall carefully protect walls, carpets, ceiling tiles, floors,
furniture and fixtures in the Property’s Common Areas or areas open to the
public, and shall pay for repairs or replacement of all damaged property therein
(whether caused by Contractor, its agents or subcontractors).

A walk-through with Property Management of these areas will be conducted prior
to commencement of the Work to document the existing conditions. A final
walk-through with Property Management will take place to document the finished
condition of the areas prior to the Contractor receiving final payment for the
Work.

9. Workman Conduct

No loud or abusive language will be tolerated. Use of radios and the playing of
music is prohibited. It is the responsibility of the Contractor to enforce this
regulation on a day-to-day basis, and/or in response to specific complaints from
other tenants or from Property Management.

10. Smoking

Renaissance Tower is a “No Smoking” facility and Contractors are prohibited from
smoking in the building. Smoking is only allowed in the designated smoking
section outside of the building in the West side courtyard. No smoking is
allowed at the Dock area of the building.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

Page 2 of 6



--------------------------------------------------------------------------------

11. Carrying of Firearms

The carrying of firearms of any kind in any leased premises, the building in
which such premises, are situated, or any related connected retail mall of which
the foregoing are a part, is prohibited except in the case of unconcealed
firearms carried by licensed security personnel hired or contracted for by
tenants for security of their premises as permitted by such tenants’ leases or
otherwise consented to by Management in writing.

12. Sanitary Facilities

Sanitary Facilities will be designated for the Contractor’s use by Property
Management. The Contractor shall use only the facilities specifically provided
or designated by Property Management. Charges associated with clean-up or damage
of any kind shall be the responsibility of the General Contractor.

Under no circumstances will restroom facilities be used by workmen to clean
construction materials or tools. Water will be provided for the cleaning of
tools OFF-SITE.

13. Office Equipment

There will be absolutely no use of tenant and/or Building property to include,
but not limited to telephones, dollies, vending machines, copiers, and tools on
tenant occupied floors to include the Lower Level of the Property.

14. Non-Compliance

Non-compliance with these regulations will result in the possible barring of the
Contractor from current or future activities in the Building. Any costs incurred
by Owner in cleaning the Building or Work Area or repairing damage resulting
from the General Contractor’s activities (including the activities of any of the
General Contractor’s employees or subcontractors) will be billed to the General
Contractor or set off against future payment to the General Contactor.

15. Clean Up

The Contractor shall at all times, on a day-to-day basis, keep the Work Area and
other areas of the Property free from accumulations of waste material, debris or
rubbish caused by or incidental to the Work. The Contractor is not permitted to
use the Property’s waste containers, dumpsters or compactors. Upon completion of
the Work, the Contractor shall promptly remove all waste material, debris,
rubbish, equipment, and excess construction material from the Work Area.

16. Disposition of Materials

The Contractor is responsible for removing all waste or unwanted material from
the Property. The property does not have space available for the placement of
dumpster or waste storage containers. The Contractor is responsible for
complying with all local. State and Federal regulations related to the disposal
of waste materials. Property Management may require documentation from the
Contractor verifying that waste materials have been properly disposed of per
these regulations.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

Page 3 of 6



--------------------------------------------------------------------------------

17. Storage

No material storage or trash will be allowed in the service dock area. No
storage of flammable, toxic or hazardous materials or supplies will be allowed
on the Property unless approved in writing by Property Management and in
accordance with approved building codes and regulations. Electric, telephone,
janitor and other closets are not to be used for contractor storage or office
use without prior written approval by Property Management.

18. Fire Alarm System

Prior to performing any work that may interfere with the fire alarm system
wiring, or otherwise activate or affect the fire alarm system, the Contractor
must contact Property Management. The Contractor shall take any and all
reasonable steps to prevent accidental activation of the fire and smoke
detection devices within or adjacent to the Work Area. Such steps shall not
include disconnecting any such devices.

All smoke device covers must be removed on a daily basis.

19. Fire Sprinkler System

The Contractor must provide 24 hour notice to Property Management prior to
performing any work that will involve the draining of a fire sprinkler line, or
otherwise affect the Property’s fire sprinkler system. De-energizing of the fire
pump related to filling of the fire sprinkler lines will be confirmed by the
Contractor with Property Management prior to any work.

In no case shall the fire sprinkler system be Left inoperable overnight.

20. Electrical Panel Changes

All electrical circuits added to existing electrical panels or any new circuits
added to new electrical panels will be properly labeled. Included in this
labeling will be the area and/or equipment serviced by the circuit(s), as
provided for in specifications. All electrical panels which have covers removed
for any reason (e.g., so as to allow the addition of new circuits) or any new
electrical panels which are installed shall be left at the end of each day with
all panel covers properly in place and all panels securely closed. Under no
circumstances will power serving other tenants’ premises or other areas of the
Building be shut off without the advance approval of Property Management and
notification to the affected tenant(s).

24 hour notice is required, with prior written approval, for any scheduled power
interruption,

21. Paint and Combustibles

All paint and other flammable materials will be stored in approved sealed
containers. A fire extinguisher will be placed in the area where flammables are
used or stored. All rags will be stored in approved containers. which prevent
combustion.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 

Page 4 of 6



--------------------------------------------------------------------------------

22. Use of Varnishes/Lacquer and Solvent Based Coatings in the Building

No use of varnishes/lacquer, solvent-based coatings or any volatile organic
compounds (VOC) are to be sprayed or used in the Building without the prior
written approval of Property Management. Contractor shall provide material data
sheet(s), MSDS, for all building materials containing VOC. This type of work
should be conducted off-site when at all possible. Anyone found using these
compounds in or around the Building without the approval of Property Management
will be required to cease such work and be subject to removal from the Property.

23. Asbestos-Containing Materials

No asbestos-containing materials shall be allowed on the Property. Contractor
shall verify that no material used in the Work contains asbestos fibers. An MSDS
sheet must be submitted to Property Management and kept on file on-site for all
products used to perform the Work.

I have reviewed and understand the Rules and Regulations governing Work
performed at Renaissance Tower. I will abide by these rules and regulations in
the performance of my work. Any deviation from this will be reported to Property
Management.

 

Date:    

Signature:    

Print Name:    

Company Name:    

Acknowledged and accepted by General Contractor

Please return this sheet to Property Management, attention Roy Smith.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

LOGO [g301643cm_68.jpg]

SAMPLE CERTIFICATE OF INSURANCE ISSUE DATE: PRODUCER: Name of insurance Agency
Insurance- Agency AddressCity, State, 2p THIS CERTIFICATE IS IS3UEC- AS A
LIAFJER Cf rj/OKPXAflON CflLY AND COHFEHS NO R CEFTFICATE MULUEPJ TUB
CERTIFICATE DOES NCfT AME.ND. EXTE># OR ALTER TrltC flf THE f CXlCIFB KLCVW OHTS
UPON THE SVeRAdE AFFORDED COMPANIES AFFORDING COVERAGE Company Lol:cr A INSURED
Naine ofTenant DrCpnlractor Tenant or ConhradrK Address City. Slate. Zip Company
Letter 6 Company Loiter C Compary Leiter D Company Laller: E COVERAGES THIS LS
TO CE*T# V THAT the POLICIES OP IHCURANCE LASTED BELOW HAl/E BEEN ISSUED TO THE
HiLlSE D UVJI ? AByvE rye TI’E. FCAJCV PEEICO HDCATEO. HDTWIHETAND1UG. AnV
REQUIREMENT TERM OB tint TlCrj t* *m *4«th«; r O” DTM5» DOCUUENT WTH RESPECT TD
WHICH THIS CERTIFICATE MAY EE IE£uE£ OR HAT PEftTAIhL the inSlAahCE ff PC*CtO
ItY the PQLCIE5 CE5CR«D HEREIN IE EUBJECT TO ALL THE TERUS. EXmSOHS AMJ
CONtHTKJNS Of SUCH. pOUCES LWnflSHOVPmAT HAVE SEEN flBOUCEO BY PAID CLAMB. TYPE
OF PlEURANCE policy 4l^nrn POLICY1 BF’EC oat[ POLICY EXPIRATION DATE UHTB ;.,
?., ;> , .-.I- ? r CCHWIERCIAL CCkElM. UAflLlTY CJW! W^DE J_ OCCUR , c™E*S ?
LXnTBAfiTOR-iPWT iSsn^a- Ajfftipia $2,000,000 00 P-tJ^J!i.Ci-jJC”P Acri 3
1.000.000 00 WefK*-al4 Adv ?hj’y S 1 OOQ.G’JO.OO t1000.000 00 i-re Ua--js< iflnp
nnc 1«) $2.000 000.00 ALFTQWCQIUE U ABILITY AflYAuYO ALLCVJhEDAJUTOa SCHEDULED
AUT05 x_ HnKDAyrc* XKluJWED AUTOS -54RA5E UABLITY Cor£fTi*3’3tf^lc Urn* i
1.00D.DOQ.GO 3«%nAJy ;Pw Fars:ni t P’cpril* Danlag* i tra.-,-.. ‘? v JC_
UMBRELLA FOHM Ft-1- F:i> 1.11 hi:h $4,000.000.00 * H.oao.aoo.oo OlHlR
miKUULTKELLAnoRM WOTKEPri COMPENSATION mo ENFuOVER* LIABILITY STATUTORY LHTE-
t1,00000000 ri«riill| 1 bll $1,000,000.00 SmkE«(iEi”p«ihi t1.000.000 00 Bi nyan
Really LP, C B Richard El lis. Inc. shall be named1 as “additionally insured
parties” INCLUDES WAIVER OF SUBROGATION WITH REGARD TO WORKER’S COMPENSATION. C
ERT IF ICATE HOLDERCANCELLATION Binyan Realty LP 1201 Elm Street Suile 25 W
Dailas, Texas 75270 EHCHAD any OF THE *BOW DESCRISED BOUCE5 BE CANCELLED EEFOHE
THE EXPIRATION Q*TE TMEBEOF. The MUttMCCMMW d*fJWOB TO mail ‘dOayS’AhiTTCnmOTiCE
TO IhE««T*iCaTE KittR UAMED TO THE LEFT. BUT FAILURE TO UAIL 5UCH NOTICE SHALL
IMPOSE NO oeb.K3AT10N OR D/ABHTTY OF AhfY klhh yprjw rHh ^^*HPAtn. its agchts
rjn nrpni- n-atvci AUTHORIZED REPRESENTATIVE |pe PRESENTATM= s 9IOHATURE| Pleasa
use axact verbiage as shown in example for Certificate Holder and Additionally
Insured Party.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT D

COMMENCEMENT DATE MEMORANDUM

This Commencement Date Memorandum is being executed pursuant to that certain
Lease Agreement (the “Lease”) dated this             day of             ,
20            between BINYAN REALTY LP, a Delaware limited partnership
(hereinafter called “Landlord”), and PRIORITY FULFILLMENT SERVICES, INC., a
Delaware corporation (hereinafter called “Tenant”), pursuant to which Landlord
leased to Tenant and Tenant leased from Landlord certain space in the office
building located at 1201 Elm Street, in Dallas, Texas (the “Building”). Landlord
and Tenant hereby agree that:

1. Landlord has fully completed any construction work required under the terms
of the Work Letter attached to the Lease.

2. The Commencement Date of the Lease is             , 20            . If the
date set forth in Item 9 of the Basic Lease Provisions is different than the
date set forth in the preceding sentence, then Item 9 of the Basic Lease
Provisions is hereby amended to be the Commencement Date set forth in the
preceding sentence.

3. The Expiration Date of the Lease is             , 20            . If the date
set forth in Item 10 of the Basic Lease Provisions is different than the date
set forth in the preceding sentence, then Item 10 of the Basic Lease Provisions
is hereby amended to be the Expiration Date set forth in the preceding sentence.

4. Tenant acknowledges receipt of the current Rules and Regulations for the
Building.

5. All capitalized terms not defined herein shall have the meaning assigned to
them in the Lease.

Agreed and executed this             day of             , 20            .

 

LANDLORD:     TENANT:

BINYAN REALTY LP,

a Delaware limited partnership

   

PRIORITY FULFILLMENT SERVICES, INC.,

a Delaware corporation

By:

 

Binyan Realty GP, LLC,

its general partner

        By:         By:       Name:         Name:       Title:         Title:  
 

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT E

PARKING

 

1. Parking Spaces.

A. Tenant shall have the right and option, but not the obligation, to rent
during the Term of the Lease (i) up to five (5) parking spaces in the Garage on
a reserved basis (the “Reserved Spaces”), and (ii) up to fifteen (15) parking
spaces in the Garage on an unreserved and non-exclusive basis (the “Unreserved
Spaces”). Tenant’s election to rent any or all of the Reserved Spaces shall be
made in writing to Landlord no later than forty-five (45) days prior to the date
on which Tenant desires to rent same, and Tenant’s election to rent any or all
of the Unreserved Spaces shall be made in writing to Landlord no later than
thirty (30) days prior to the date on which Tenant desires to rent same.
Similarly, Tenant may elect to discontinue renting any Reserved Space or
Unreserved Space (but only after Tenant has rented such space for at least six
months) by giving Landlord thirty (30) days prior written notice.
Notwithstanding the foregoing, (i) following any election by Tenant to
discontinue renting any of such Reserved Spaces or Unreserved Spaces, Landlord
shall have no further obligations, and Tenant shall have no further rights, with
respect to such Reserved Spaces or Unreserved Spaces that Tenant elects to
discontinue renting, except that if Tenant later gives Landlord written notice
that it desires to rent some or all of the discontinued Reserved Spaces or
Unreserved Spaces and some or all of such spaces are then available for rent,
Landlord shall make available and rent the available spaces to Tenant (up to the
amount requested by Tenant), and (ii) as of the first day of the 25th Lease
Month, Landlord shall have no further obligations, and Tenant shall have no
further rights, with respect to any such spaces that Tenant has not elected to
rent prior to such date, provided that if Tenant thereafter gives Landlord
notice that it desires to rent some or all of such spaces and some or all of
such spaces are then available for rent, Landlord shall make available and rent
the available spaces to Tenant (up to the amount requested by Tenant). In
determining whether any parking space is “available for rent,” as used in this
Exhibit, Landlord shall be entitled to consider both its current and anticipated
parking needs for the Building.

B. In addition to the Reserved Spaces and the Unreserved Spaces, Tenant shall
have the right and option, but not the obligation, to rent during the Term of
the Lease, on an unreserved and non-exclusive basis, one parking space in the
Garage per each 1,600 square feet of Adjusted Agreed Rentable Area in the
Premises (such additional parking spaces, the “Discretionary Spaces”). The term
“Adjusted Agreed Rentable Area in the Premises” shall mean the Agreed Rentable
Area in the Premises, less 32,000 square feet (as determined from time to time).
Tenant’s election to rent any or all of the Discretionary Spaces shall be made
in writing to Landlord no later than thirty (30) days prior to the date on which
Tenant desires to rent same. Similarly, Tenant may elect to discontinue renting
any Discretionary Space (but only after Tenant has rented such Discretionary
Space for at least six months) by giving Landlord thirty (30) days prior written
notice. Notwithstanding the foregoing, (i) following any election by Tenant to
discontinue renting any of such Discretionary Spaces, Landlord shall have no
further obligations, and Tenant shall have no further rights, with respect to
such Discretionary Spaces that Tenant elects to discontinue renting, except that
if Tenant later gives Landlord written notice that it desires to rent some or
all of the discontinued Discretionary Spaces and some or all of such spaces are
then available for rent, Landlord shall make available and rent the available
spaces to Tenant (up to the amount requested by Tenant), and (ii) as of the
first day of the 25th Lease Month, Landlord shall have no further obligations,
and Tenant shall have no further rights, with respect to any Discretionary
Spaces that Tenant has not elected to rent prior to such date, provided that if
Tenant thereafter gives Landlord notice that it desires to rent some or all of
such spaces and some or all of such spaces are then available for rent, Landlord
shall make available and rent the available spaces to Tenant (up to the amount
requested by Tenant).

C. In addition to the Reserved Spaces, the Unreserved Spaces and the
Discretionary Spaces, Tenant shall have the right and option, but not the
obligation, to rent during the Term of the Lease, on an unreserved and
non-exclusive basis, up to 150 permits for parking spaces in the Garage
available solely for Late Night Use (the “Late Night Permits”). The term “Late
Night Use” shall mean use permitted only during the period beginning at 10:00
p.m. each evening and ending at 7:30 a.m. the following morning. Use of the Late
Night Permits shall be restricted to parking spaces located on the top five
levels of the Garage. Landlord

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

shall be entitled to require that any person using a Late Night Permit display a
vehicle window sticker or other identification supplied by Landlord in order to
permit Landlord to monitor the use of the Late Night Permits. Tenant’s election
to rent any Late Night Permits shall be made in writing to Landlord no later
than thirty (30) days prior to the date on which Tenant desires to rent same.
Similarly, Tenant may elect to discontinue renting any of such Late Night
Permits (but only after Tenant has rented such Late Night Permit for at least
six months) by giving Landlord thirty (30) days prior written notice.

 

2. Parking Rental. The rent for such parking spaces shall be the rate from time
to time designated by Landlord or Landlord’s garage operator as standard for the
Building. On the execution date of the Lease, the monthly parking rental rates
in the Garage are as follows: $160 (plus applicable taxes) for each unreserved
parking space, and $250 (plus applicable taxes) for each reserved parking space.
Landlord or Landlord’s garage operator shall provide Tenant at least thirty
(30) days notice of any change in the parking rates at the Garage and the giving
of such notice shall be deemed an amendment to this Exhibit and Tenant shall
thereafter pay the adjusted rent. All payments of rent for parking spaces shall
be made (i) at the same time as Basic Monthly Rent is due under the Lease and
(ii) to Landlord or to such persons (for example but without limitation, the
manager of the Garage) as Landlord may direct from time to time. Notwithstanding
the foregoing, provided Tenant is not in monetary default under the Lease beyond
the expiration of any applicable notice and cure period, (i) 50% of the rent for
the Reserved Spaces shall be abated for the first eighteen (18) Lease Months,
(ii) 50% of the rent for the Unreserved Spaces shall be abated for the first six
(6) Lease Months, and (iii) rent for each Late Night Permit shall be at 50% of
the then-standard Building rate for unreserved parking spaces. Notwithstanding
anything to the contrary set forth herein, if the vehicle of any Late Night
Permit holder (i) is present in the Garage at any time between the hours of 7:31
a.m. and 9:59 p.m., or (ii) is parked in a parking space located below the top
five levels of the Garage, then, for each such permit for the month in which
such violation occurs, Tenant shall be charged 125% of the then-standard monthly
charge for unreserved parking in the Garage. Tenant shall pay Landlord for any
such increased parking charges within thirty (30) days after receiving a written
demand therefor accompanied by reasonable proof of such violation.

 

3. Parking Cards/Devices. Landlord will provide Tenant with an access card or
other form of access device for each parking space to which Tenant is entitled.
Parking cards or any other access device or form of identification supplied by
Landlord shall remain the property of Landlord and shall not be transferable.
There will be a reasonable replacement charge payable by Tenant equal to the
amount posted from time to time by Landlord for loss of any parking card or
other form of access device issued by Landlord.

 

4. Validation. Tenant may validate visitor parking, by such method or methods as
Landlord or the operator of the Garage may approve, at the validation rate from
time to time generally applicable to visitor parking. Landlord shall invoice
Tenant for the parking rent generated through Tenant’s validations, and Tenant
shall pay same by the date on which its next Basic Monthly Rent payment is due
(provided that if Tenant receives Landlord’s invoice less than thirty (30) days
before such payment is due, then Tenant’s payment for such charges shall be due
on the date on which the following Basic Monthly Rent payment is due). Landlord
expressly reserves the right to reasonably redesignate parking areas and to
modify the parking structure for other uses or to any extent.

 

5. Damage to or Condemnation of Garage. If Landlord fails or is unable to
provide any parking space to Tenant in the Garage because of damage or
condemnation, such failure or inability shall never be deemed to be a default by
Landlord as to permit Tenant to terminate the Lease, either in whole or in part,
but Tenant’s obligation to pay rent for any such parking space which is not
provided by Landlord shall be abated for so long as Tenant does not have the use
of such parking space and such abatement shall constitute full settlement of all
claims that Tenant might otherwise have against Landlord by reason of such
failure or inability to provide Tenant with such parking space. In no event
shall Landlord reduce the number of Reserved Spaces available to Tenant unless
the damage or condemnation shall reduce the available parking spaces in the
Garage to a number that is below the total number of reserved spaces provided to
tenants in the Building. In such event, Landlord shall reduce Tenant’s access to
Reserved Spaces in such percentage as is equivalent to the percentage reduction
in each other Building tenant’s access to its previously leased reserved spaces.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

6. Rules and Regulations. A condition of any parking shall be compliance by the
parker with Landlord’s reasonable rules and regulations, including any sticker
or other identification system reasonably established by Landlord. Garage
managers or attendants are not authorized to make or allow any exceptions to
these Rules and Regulations. The following rules and regulations are in effect
until notice is given to Tenant of any change. Landlord reserves the right to
modify and/or adopt such other reasonable and generally applicable rules and
regulations for the Garage as it reasonably deems necessary for the operation of
the Garage; provided, however, that in no event may Landlord enact or enforce
such rules and regulations against Tenant in a discriminatory manner.

 

  (a) Cars must be parked entirely within the stall lines painted on the floor.

 

  (b) All directional signs and arrows must be observed.

 

  (c) The speed limit shall be five (5) miles per hour.

 

  (d) Parking is prohibited in areas not striped for parking, aisles, areas
where “no parking” signs are posted, in cross hatched areas and in such other
areas as may be designated by Landlord or Landlord’s agent(s) including, but not
limited to, areas designated as “Visitor Parking” or reserved spaces not rented
under this Exhibit.

 

  (e) Every parker is required to park and lock his own car. All responsibility
for damage to cars or persons or loss of personal possessions is assumed by the
parker.

 

  (f) Spaces which are designated for small, intermediate or full-sized cars
shall be so used. No intermediate or full-size cars shall be parked in parking
spaces limited to compact cars.

 

7. Default. Failure to promptly pay the rent required hereunder shall constitute
a default under the Lease. Landlord may refuse to permit any person who
routinely violates the rules to park in the Garage, as evidenced by notes of
such violations, copies of which shall be promptly submitted to Tenant, and any
violation of the rules shall subject the car to removal at the car owner’s
expense. No such refusal or removal shall create any liability on Landlord or be
deemed to interfere with Tenant’s right to quiet possession of the Premises.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT F

RULES AND REGULATIONS

 

1. Except as expressly permitted in the Lease, Tenant shall not use the
Premises, the Building or any other part of the Property to sell any items or
services at retail price or cost to the public present in the Premises, the
Building or any other part of the Property without prior written approval of
Landlord. The sale of services for stenography, typewriting, and blueprinting,
duplicating and similar businesses shall not be conducted within the Premises,
the Building or any other part of the Property for the service or accommodation
of occupants of the Building (excluding Tenant and its subtenants and assigns)
or users of any other part of the Property without prior written consent of
Landlord. Tenant shall not conduct any auction on the Premises or any other part
of the Property nor store goods, wares or merchandise on the Premises (except
for Tenant’s own personal use) or any other part of the Property.

 

2. Sidewalks, halls, doorways, vestibule, passageways, stairwells, and other
similar areas shall not be obstructed or used by Tenant for a purpose other than
normal ingress and egress to and from the Premises and Building.

 

3. Fire Arms, weapons, flammable, explosive or other hazardous liquids and
materials shall not be brought on the Premises or into the Building or on the
Property without the prior written consent of Landlord, except as may be
expressly permitted in the Lease.

 

4. Except as expressly permitted in the Lease, (i) Tenant shall not make any
alterations or improvements to the Premises without the prior written consent of
Landlord and (ii) all improvements and the methods of installing and
constructing such improvements must be approved in writing by Landlord prior to
commencement of installation and/or construction. Should Tenant require
telegraphic, telephonic, enunciator or other communication service, Landlord
will direct the electrician as to where and how wires are to be introduced and
placed and none shall be introduced or placed except as Landlord reasonably
shall direct. Except as expressly permitted in the Lease, all contractors and
technicians performing work for Tenant within the Building shall be referred to
Landlord for approval before performing such work.

 

5. Movement into or out of the Building of freight, furniture, office equipment
or other material for dispatch or receipt by or on behalf of Tenant that
requires movement through public corridors or lobbies or entrances to the
Building shall be done at hours and in a manner reasonably approved in writing
by Landlord for such purposes from time to time. Only licensed commercial movers
shall be used for moving freight, furniture, or office equipment to and from the
Premises and Building. All hand trucks shall be equipped with rubber tires and
rubber side guards. Tenant shall be responsible for all damage to the Building
inflicted by Tenant’s agents and employees in moving equipment or furniture into
or out of the Building.

 

6. Request by Tenant for building services, maintenance or repair shall be made
in writing to the office of the Building Manager. The Angus Online Request
System is equivalent to submitting a request in writing.

 

7. Except as expressly permitted in the Lease, Tenant shall not change locks or
install additional locks on doors without the prior written consent of Landlord.
Tenant shall not make or cause to be made duplicates of keys procured from
Landlord without the prior written approval of Landlord, not to be unreasonably
withheld, conditioned or delayed. All keys to the Premises and combinations to
vaults shall be surrendered to Landlord upon tenancy termination.

 

8.

Tenant shall give prompt notice to the office of the Building Manager of any
damage to or defects in plumbing, electrical fixtures or heating and cooling
equipment which become known to Tenant. Liquids, or other materials or
substances which may cause damage to the plumbing, shall not be put into the
lavatories, water closets or other plumbing fixtures by Tenant, its agents,
employees or invitees. Damages resulting to such fixtures or appliances from
misuse by Tenant or Tenant’s agents, employees or invitees shall be paid by
Tenant, and Landlord shall not in any case be liable therefore. The water
closets and other water fixtures

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  shall not be used for any purpose other than those for which they were
constructed and any damage resulting to them from misuse shall be borne by the
Tenant. Tenant shall not waste water by interfering with the faucets.

 

9. Except as expressly permitted in the Lease, no food shall be prepared in or
distributed from the Premises without prior written approval of the Building
manager. Vending machines or dispensing machines of any kind will not be placed
in the Premises by Tenant unless prior written approval has been obtained from
Landlord or unless same are reserved solely for use by the employees, agents and
contractors of Tenant and its subtenants and assigns.

 

10. Landlord shall have the power to reasonably prescribe the weight and
position of safes, filing cabinets or other heavy equipment that may overstress
any portion of the floor. Any damage done to the Building by the improper
placement of heavy items that overstress the floor will be repaired at the sole
expense of Tenant. Tenant shall notify the Building Manager when safes or other
heavy equipment brought into or out of the Building, and the moving shall be
done under the supervision of the Building Manager, after prior written
permission from Landlord, not to be unreasonably withheld, conditioned or
delayed. Persons employed to move such property must be pre-approved by
Landlord.

 

11. Tenant shall cooperate with Building employees in keeping the Premises neat
and clean. Nothing shall be swept or thrown into the corridors, halls, elevator
shafts or stairways. Trash shall only be disposed of in appropriate receptacles
approved by Landlord, such approval not to be unreasonably withheld, conditioned
or delayed.

 

12. Tenant, its employees, or agents, or anyone else who desire to enter the
Building after normal working hours, will be required to identify themselves and
to sign in upon entry and sign out upon leaving, giving their location during
their stay and their time of arrival and departure. The Building will normally
be open for business from 7:00 a.m. until 6:00 p.m. Monday through Friday and
8:00 a.m. until 1:00 p.m. on Saturdays, the following holidays excepted:
January 1st (New Year’s Day); Last Monday in May (Memorial Day); July 4th
(Independence Day); First Monday in September (Labor Day); Fourth Thursday in
November (Thanksgiving Day) and the day after Thanksgiving; December 24th
(Christmas Eve), December 25th (Christmas Day) and any other day on which
tenants in other buildings comparable to the Building are generally closed. The
foregoing shall not be deemed to limit Tenant’s access rights expressly set
forth in the Lease.

 

13. Tenant shall not install any solar screen material, window shades, blinds,
drapes, awnings, window ventilators, or other similar equipment and any window
treatment of any kind whatsoever, without Landlord’s prior written consent.
Tenant shall not maintain any non-Building standard lighting, signage and
furnishings (excluding typical office task lighting and furnishings) that may be
visible from the exterior of the Building or Common Areas and shall promptly
change any unapproved item upon written notice by Landlord, at Tenant’s expense.

 

14. No sign, advertisement, notice or handbill shall be exhibited, distributed,
painted or affixed by Tenant, its employees or agents, on, about or from any
part of the Premises or from any other part of the Property without the prior
written consent of Landlord.

 

15. Tenant shall not permit any improper, objectionable or unpleasant noises or
odors in (or to be emitted from) the Premises or the Building, nor shall Tenant
permit the operation of any machinery or equipment in the Premises that could in
any way annoy any other tenant in the Building, nor shall Tenant otherwise
interfere in any way with other tenants in the Building or adjoining landowners
or persons having business with such other tenants or adjoining landowners.

 

16. Tenant shall keep all corridor doors, when not in use, closed.

 

17. Tenant shall not use, or permit the use of, the Premises or any portion
thereof as sleeping or lodging quarters.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

18. Tenant shall place solid pads under all rolling chairs.

 

19. Tenant agrees to cooperate and assist Landlord (at no expense to Tenant) in
the prevention of canvassing, soliciting and peddling within the Building and on
the Property.

 

20. Tenant shall not sell lottery tickets or conduct any other form of gambling
from or within the Premises or any other part of the Property. Only the
Renaissance Convenience Store may sell lottery tickets.

 

21. Except for Seeing Eye dogs assisting the disabled, Tenant shall not keep any
animals or birds in or about the Premises or the Building.

 

22. Tenant shall comply with all reasonable parking rules and regulations as may
be posted and distributed from time to time.

 

23. Unless otherwise expressly provided in the Lease, Landlord will not be
responsible for personal property, equipment, money, or jewelry lost or stolen
from the Premises.

 

24. Tenant shall not allow space heaters to be used in their space or any
electric appliance that are reasonably deemed to be an electric hazard or over
load of the breaker or electric panel.

 

25. Tenant shall comply with the Dallas City Ordinance 27440 or any like
ordinance currently in force at the time. Smoking is prohibited within 15 feet
of any entrance to an indoor or enclosed area, in any area designated as
nonsmoking and marked with a no smoking sign. Smoking is allowed in an
unenclosed outdoor seating area. The building patio is located outside the west
exit doors. All other areas are designated as no smoking areas.

 

26. Tenant will at all times cooperate with Landlord in preserving a first class
image for the Building as a premier multi-tenant office building in the Dallas
Central Business District (the “CBD”). Toward that end, Tenant shall ensure that
its employees and agents are appropriately attired at all times while at the
Building or the Property. During the Building’s normal business hours, such
attire shall reflect a professional appearance, comporting with the standard of
“business attire” or “business casual,” as such terms are generally used in the
CBD business community. At all times other than the Building’s normal business
hours, such attire may also include more casual attire, such as shorts, but
shall remain within the generally accepted standards for after-hours attire as
is customary in first class multi-tenant office buildings in the CBD. At no time
shall any of the following be permitted attire at the Building or the Property:
swimwear or sleepwear; slippers, “flip-flops” or similar loose-fitting footwear;
clothing made of “see-through” materials or that is otherwise revealing in any
unprofessional manner; excessively baggy or sagging pants or shorts; torn,
frayed, ripped or dirty garments; or any clothing containing profanity,
obscenities or pornographic or other obscene images.

 

27. At times other than the Building’s normal business hours, the Common Areas
of the Building and Property shall be available for use by tenants and their
employees and agents solely for the purpose of ingress and egress to their
leased premises and for the use of restroom facilities (for tenants on
multi-tenant floors). The Common Areas shall not be available for other purposes
outside of the Building’s normal business hours, and neither tenants nor their
employees or agents shall be permitted to loiter or congregate in any Common
Areas for any purpose during such time.

Landlord reserves the right to rescind any of these Rules and Regulations and to
make such other further reasonable Rules and Regulations as in its reasonable
judgment shall from time to time be needed for the safety, protection, care and
cleanliness of the Building or any other portion of the Property, the orderly
management of the Building and/or the protection and comfort of the tenants and
their agents, employees and invitees and, when made and written notice thereof
is given to a tenant, shall be binding upon it in like manner as if originally
herein prescribed. These Rules and Regulations and no amendments hereto shall
ever be constructed to create any obligations on Landlord. In the event of any
conflict between these Rules and Regulations and the Lease of which they are a
part, the Lease shall control.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT G

SNDA

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT H

JANITORIAL SPECIFICATIONS

CLEANING STANDARDS AND FREQUENCY

FOR

RENAISSANCE TOWER

CLEANING STANDARDS AND FREQUENCY

FOR

RENAISSANCE TOWER

 

I. CLEANING PERFORMANCE STANDARDS

 

  A. LOBBY

 

  1. Sweeping and Dusting

 

  a. Lobby and entrance floors will be clean and free of dirt streaks and there
will be no dirt remaining in corners, behind doors, or where the dirt is picked
up with the dustpan after the sweeping operation.

 

  b. Wads of gum, tar, and other sticky substances will be removed from the
area.

 

  c. Grills and woodwork will be dust-free after dusting. Dust will have been
removed rather than merely pushed around.

 

  d. There will not be any spots or smudges on the wall surfaces, caused by
touching the wall with a treated dust cloth, mop or scrubber.

 

  e. All glass surfaces will be free of spots, streaks, and smudges both inside
and outside the Building.

 

  2. Polishing and Wall Spotting

 

  a. Doorknobs, push bars, kick plates, railings, doors and other surfaces will
be cleaned and polished to an acceptable luster.

 

  b. Drinking fountains will be cleaned, disinfected, and free of stains. The
wall surfaces around the drinking fountains will be free of water spots and
streaks.

 

  3. Mopping

 

  a. Lobby and entrance floors will be free of loose and/or caked dirt particles
and will present an overall appearance of cleanliness after the mopping
operation.

 

  b. Marble floors should be maintained by thoroughly dust mopping and cleaning
any spills or spots with a damp mop using clean clear water.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  c. Walls, baseboards, and other surfaces will be free of watermarks, scars
from the cleaning equipment striking the surfaces, and splashings from the
cleaning solution and rinse water.

 

  d. All surfaces will be dry and the corners and crevices clean after mopping.

 

  e. Entrance and rain mats will be free of dust, dirt and other debris. Mats
will be vacuumed as needed during the day and again each night and shampooed
once a week.

 

  B. ROOM CLEANING

 

  1. Trash Removal

 

  a. Recycling guidelines will be adhered to as outlined in the current program.

 

  b. All wastepaper baskets will be empty and in place, clean and ready for use.
Liners will be replaced nightly.

 

  c. Cleaners’ trash bags, when filled, will be disposed of quickly.

 

  2. Sweeping or Vacuum Cleaning

 

  a. All carpeting will be vacuumed and spot cleaned using commercial grade
equipment.

 

  b. Baseboards, furniture, and equipment will not be disfigured or damaged
during the cleaning operation.

 

  c. Furniture and equipment moved during sweeping will be replaced.

 

  d. Chairs shall be checked monthly to see if vacuuming is required.

 

  3. Dusting

 

  a. Desktop dusting will be performed nightly. (Exposed horizontal surfaces
only to be dusted.)

 

  b. Corners and crevices will be free from any dust.

 

  c. Windowsills, door ledges, doorframes, door louvers, window frames,
wainscoting, baseboards, columns, and partitions will be free of dust.

 

  d. Mirrors, ashtrays, door glass, and all other glass will be clean and free
of dirt, dust, streaks, and spots. (this does not include building exterior
windows).

 

  4. Rugs/Carpets

 

  a. Rugs will be clean and free from dust, dirt and other debris.

 

  b. There will be no trash or foreign matter under desks, tables or chairs.

 

  c. Any furniture moved during rug cleaning will be replaced.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  5. Drinking Fountains

 

  a. Drinking fountains will be clean and free of stains.

 

  b. All other surfaces of the fountain will be free of spots, and streaks.

 

  C. STAIRWAY CLEANING

 

  1. Sweeping and Dusting

 

  a. Stair landings, steps and all corners of stair treads will be free of loose
dirt or dust streaks at all times.

 

  b. Stair railings, door moldings, ledges, and grills will be dust free at all
times.

 

  2. Cleaning, Polishing and Wall Spotting

 

  a. Glass surfaces will be clean and free of any smudges, finger marks, and
dirt.

 

  b. Handrails, doorknobs, and other surfaces will be clean.

 

  c. Walls will be free of dirt spots of any kind.

 

  d. Fire extinguisher cabinets and glass door fronts, as well as inside
surfaces shall be clean and free of any dirt.

 

  3. Mopping and Scrubbing

 

  a. Stair landings and steps will be free of loose and/or caked dirt particles.

 

  b. Walls, baseboards, and stair risers will be free of loose and/or caked dirt
particles.

 

  c. All surfaces will be dry and the corners and cracks clean after dry
mopping.

 

  D. ELEVATOR CLEANING

 

  1. Floor Cleaning and Dusting

 

  a. Interior surfaces of elevator will be free of loose dirt and dust streaks.

 

  b. Carpets shall be spot cleaned, as necessary and proper maintenance shall be
kept to ensure they remain fresh and unsoiled looking.

 

  2. Cleaning, Polishing, and Wall Spotting

 

  a. Handrails, controls, and other surfaces will be clean and polished.

 

  b. Walls will be free of finger marks and other smudges.

 

  c. All elevator tracks will be carefully and thoroughly cleaned and shined
weekly.

 

  d. Ceilings shall be free of dust and fingerprints.

 

  3. Mopping Waxing and Polishing

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  a. Elevator walls will be free of splash marks, floor will be clean, and base
plates and thresholds polished.

 

  E. RESTROOM CLEANING

 

  1. Replenish Supplies

 

  a. All dispensers of supplies will be clean and filled with the proper
supplies (towels, soap, napkins, etc.), in the standard quantities provided for
in the Building janitorial contract. Above standard usage or specialty
requirements such as seat covers, private restrooms and kitchens supplies will
be billed accordingly for Landlord’s actual, reasonable out-of-pocket cost.

 

  b. Trash containers will be emptied and clean liners inserted.

 

  c. Extra supplies will not be left on countertops, toilet backs or other
non-dispenser locations.

 

  2. Clean Sanitary Receptacles

 

  a. All sanitary receptacles will be clean, both inside and outside, and
contain a new wax liner.

 

  b. All sanitary receptacles will be free of spots, stains and finger marks.

 

  c. All sanitary receptacles will be free of odors.

 

  3. Clean Toilet Room Fixtures

 

  a. All porcelain and Corian surfaces of wash basins, toilets, and urinals will
be free of dust, dirt, spots.

 

  b. The wall surfaces will be free of spots and smears.

 

  c. All toilet seats will be left in raised position after cleaning. They will
be free of spots and the seat hinges will be free of mold.

 

  d. The plumbing fixtures will be free of mold and water stains.

 

  4. Clean Supply Dispensers, Tile Walls, Stall Partitions, Doors, Shelves,
Mirrors and Floors.

 

  a. All supply dispensers will be clean and free of finger marks and water
spots.

 

  b. All shelves and shelf brackets will be free of gum, dust, fingerprints,
water stains, smudges and other soil.

 

  c. All mirrors should be free of streaks, smudges, water spots, dust; lipstick
smudges.

 

  d. Walls, stall partitions and doors will be free of hand marks, dust, pencil
marks, lipstick smudges, water streaks and mold.

 

  e. Floors will be free of dirt and dust, rust, gum, grease, black marks, loose
paper, water, mop stains, and strings.

 

  F. WALL CLEANING

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  1. Wall Cleaning

 

  a. There will be no streaks or spots remaining on walls or signs of
overlapping.

 

  b. Wall will be uniformly clean all over.

 

  c. Woodwork on doors, windows and moldings will be clean.

 

  G. FLOOR CLEANING

 

  1. Preparation for Mopping

 

  a. Cleaning solutions, where used, will have been mixed thoroughly and in the
proportions specified without undue spillage of either solution or rinse water.

 

  b. Proper precautions will have been taken to advise building occupants of wet
and/or slippery floor conditions. Yellow caution signs will be set up on any wet
floor.

 

  2. Floor Mopping

 

  a. The mopping work will have been performed in such manner as to properly
clean the floor surface. Proper extraction methods will be used to eliminate
residue buildup in seams and discoloring of grout.

 

  b. All mopped areas will be clean and free from dirt, streaks, mop marks, and
strands, etc.; properly rinsed, if required, and dry-mopped to present an
overall appearance of cleanliness.

 

  c. Walls, baseboards and other surfaces will be free of watermarks, scars, or
marks from the cleaning equipment striking the surfaces and splashings from the
cleaning solutions and rinse water.

 

  d. Care will have been taken throughout the mopping operation to prevent the
liquids and equipment from coming into contact with electric outlets located in
the floor areas or baseboards.

 

  3. Preparation of Floor Areas for Waxing

 

  a. The floor area will be free of dirt and dissolved wax particles, cleaning
material residue, streaks, mop strands and otherwise be thoroughly cleaned.

 

  b. Walls, baseboards, furniture bases, and other surfaces will be free of
watermarks, marks from the cleaning equipment and splashings from the floor
cleaning solutions.

 

  c. All cleaned surfaces will be wiped dry and the floor ready for application
of wax.

 

  4. Waxing

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  a. The surface waxed will have had the proper type of wax applied in
accordance with the best operating practices.

 

  b. The wax will be applied thinly, uniformly and evenly in such a manner as to
avoid skipping of areas, and will be allowed to properly dry before being
polished.

 

  c. Walls, baseboards, furniture and other surfaces will be free of wax residue
and marks from the equipment. Covering for wall protection will be used in areas
where paneling or cloth fabric is found.

 

  d. The waxed area will be free of streaks, mop strand marks, skipped areas,
and other evidence of improper wax application.

 

  5. Buffing

 

  a. The waxed or damp-mopped surface shall have dried to the touch after being
buffed.

 

  b. Baseboards, furniture and equipment will not be disfigured or damaged
during the buffing work.

 

  c. The finished area will be polished to an acceptable, uniform luster.

 

  6. Furniture Arrangements in Waxed Areas

 

  a. All rug edges will be replaced to their proper position.

 

  b. Care will have been exercised to avoid damage to building and/or office
equipment during waxing process.

 

  7. Preparation for Floor Scrubbing

 

  a. The machine and other equipment will be checked and readied for work in
careful and thorough manner.

 

  b. Cleaning solutions will be mixed thoroughly and in proportions specified
without undue spillage of either solution or rinse water.

 

  8. Operation of Machinery

 

  a. The mechanized equipment will be operated only by authorized personnel
having sufficient instructions as to its proper and efficient operation.

 

  b. The scrubbing machine will be started and operated in a safe and reasonable
manner.

 

  c. Care of the mechanical equipment will be exercised at all times during its
operation to avoid damage to personnel, the building, and equipment.

 

  9. Floor Scrubbing and Rinsing

 

  a. Proper precautions will be utilized to inform the building occupants of wet
and/or slippery conditions during the scrubbing operation.

 

  b. The scrubbing work will be performed in such manner as to properly clean
the floor surface with care taken to see that the proper cleaning solution is
used.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  c. All areas, including areas inaccessible to the machine and which are
cleaned by means of deck scrubbing brushes and/or mops, will be clean and free
of dirt, water streaks, mop marks and string; properly rinsed; and dry-mopped to
present an overall appearance of cleanliness.

 

  d. Walls, baseboards and other surfaces will be free of watermarks, scars from
the cleaning equipment striking the surfaces and splashing from the cleaning
solution and rinse water.

 

H. WASTE DISPOSAL

 

  1. Paper and Trash Collection, Removal and Disposal

 

  a. Recycling guidelines will be followed as set forth in the recycling
program.

 

  b. Bagged trash will be delivered in leak proof containers to a designated
trash area before being removed to the proper dumpsters nightly.

 

  c. All unused waste collection bags will be in the proper storage location.

 

  d. Cardboard boxes will be broken down and disposed of properly.

 

  e. Any paper and trash spilled (including liquids) during the collection
process will have been cleaned up.

 

II. CLEANING FREQUENCY

 

  A. GENERAL CLEANING—FIVE DAYS PER WEEK (Nightly Sunday – Thursday)

 

  1. All carpeting will be vacuumed.

 

  2. Empty and clean all wastebaskets, sand urns, replacing sand as required,
receptacles, ash trays, etc, damp dust or wet wipe and dry polish as necessary.
(Liners will be placed in receptacles and wastebaskets and replaced as needed.)

 

  3. Remove all trash and wastepaper to designated collection points. All trash
will be placed in designated area and either removed nightly or placed in trash
compactor.

 

  4. All surfaces of desks, enclosures, and horizontal surfaces of all other
furniture, file cabinets, lockers, woodwork, window sills, etc. should be damp
dusted with clean dry cloth. (Exposed horizontal surfaces only to be dusted.)

 

  5. Drinking fountains will be cleaned and disinfected, and all exposed metal
shall be polished and kept free of foreign matter. All walls/vinyl areas around
drinking fountains will be kept free of fingerprints and other matter.

 

  6. All glass doors and including bright metal finishes and handrails will be
dusted on interior and exterior.

 

  7. All tenant’s entrance doors, frames, glass and adjacent metal will be
dusted. Partition glass will be spot cleaned to remove smudges and fingerprints.

 

  8. Vacuum entrance mats nightly.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.

 



--------------------------------------------------------------------------------

  9. All thresholds shall be cleaned nightly.

 

  10. Clean restroom mirrors, powder shelves, bright work, dispensers, etc.

 

  11. Clean and sanitize all restroom fixtures. Toilet, wash basins, urinals,
shower walls, and floors are to be kept free of scale and mildew. Wash and
sanitize top and underside of toilet seats.

 

  12. Refill soap, towel and tissue containers and holders.

 

  13. Wipe down toilet partitions and counters and walls around wash basins.

 

  14. Mop all restroom floors.

 

  15. Mop all hard surfaced floors.

 

  16. Mop outside main lobby entrances.

 

  17. Mop and sweep loading dock and service elevator area.

 

  18. Wipe clean accessible horizontal surfaces.

 

  19. Empty and sanitize all receptacles and sanitary disposals.

 

  20. All counter tops of wet bar areas will be wiped down nightly and sinks
will be cleaned if free of dishes.

 

  21. Clean all lobby furniture; remove fingerprints and smudges from metal and
glass trim on furniture.

 

  B. GENERAL CLEANING—WEEKLY

 

  1. Vacuum upholstery in executive areas.

 

  2. Dust hanging pictures, frames and picture glass.

 

  3. Restroom air supply and return grills will be thoroughly cleaned.

 

  4. All building vacant suites are to be vacuumed and cleaned.

 

  (a) C. GENERAL CLEANING—MONTHLY

 

  1. Dust exterior of lighting fixtures and air conditioning grills.

 

  2. Window blinds are to be dusted or vacuumed.

 

  3. Engineering to mop machine, electrical., telephone rooms and clean inside
fire extinguisher cabinets.

 

  D. GENERAL CLEANING—QUARTERLY

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  1. Dust and spot clean where necessary all vertical surfaces such as walls,
partitions, ventilating louvers and other surfaces not reached in nightly or
monthly cleaning.

 

  2. Thoroughly sweep and mop tile flooring in basement corridors as needed.

 

  E. ELEVATORS AND ESCALATORS

 

  1. Elevator carpet will be vacuumed daily, spot cleaned as required.

 

  2. Exterior doors and trim will be dusted and fingerprint and smudges removed
daily.

 

  3. Fingerprints and smudges will be removed daily from the interior metal
doors and panels.

 

  4. Ceiling will be dusted daily and wiped down monthly.

 

  5. Elevator thresholds will be brushed clean and polished daily.

 

  6. Escalator skirts and trim will be dusted nightly and polished washed
monthly.

 

  7. Escalator treads will be cleaned weekly with a specialized escalator
machine.

 

  F. FLOOR CLEANING

 

  1. Hard surface (marble not included)

 

  a. Common areas: sweep and wet mop nightly, spray buff monthly, scrub and
refinish bi-annually.

 

  b. Tenant areas: dust mop and mop nightly, spray buff monthly, scrub and
refinish bi-annually.

 

  c. Restroom floors: power scrubbed monthly.

 

  d. Scrub and clean door thresholds daily.

 

  2. Concrete floors

 

  a. Damp mop weekly and scrub quarterly.

 

  b. Police building stairwells weekly and wet mop quarterly.

 

  3. Wood Floors

 

  a. Dust mop daily.

 

  b. Spot damp mop for spillage daily.

 

  4. Carpet Floors

 

  a. Vacuum all walkways and common areas nightly and all remaining areas
weekly.

 

  b. Spot removal as required.

 

  5. Marble Floors

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  a. Common Building areas to be maintained on a monthly basis following
marble/granite care instructions.

 

  b. Tenant areas to be dust mopped nightly and damp mop spills/ spots cleaned
as needed using clean clear water only.

 

  G. BUILDING EXTERIOR

 

  1. Thoroughly sweep, pick up trash and completely hose down (i.e. water broom)
all sidewalks, corridors and entrance areas and areas around the sidewalks,
corridors and entrance areas and areas around the planters daily.

 

  H. GARAGE

 

  1. Nightly

 

  a. Clean garage elevator lobbies.

 

  b. Spot check and clean or wash walls as needed.

 

  c. Spot check stairwells and remove any debris. Sweep as necessary.

 

  d. Empty all trash receptacles and replace liners.

 

  2. Weekly

 

  a. Replace sand in ash urns.

 

  b. Dust and wipe down exterior light fixtures.

 

  4. Monthly

 

  a. Mop all landings and steps in stairwells.

 

  b. Shampoo carpet in elevator cabs

 

  I. DAILY JANITORIAL SERVICES

(occurring between 7:30 a.m. and 5:30 p.m. Monday through Friday)

 

  1. Cleaning garage elevator lobbies of trash and debris including daily
cleaning of elevator cabs.

 

  2. Checking all stairwells in Renaissance Tower and the Renaissance Tower
Parking Garage.

 

  3. Putting out rain mats and umbrella sleeves in lobby when necessary.

 

  4. Re-stocking according to Section I.E.1(a) above and touch-up cleaning of
restrooms on all occupied floors, twice per day with one time occurring in the
morning and again in the afternoon. Additional stocking or touch-ups requested
outside the normal rotation will be billed accordingly for Landlord’s actual,
reasonable out-of-pocket cost.

 

  5. Cleaning chrome inside building.

 

  6. Cleaning elevator lobbies throughout building.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  7. Cleaning security and fire control areas.

 

  8. Spot cleaning all glass building entrances.

 

  9. Picking up trash, sweeping or mopping, and cleaning glass in garage
lobbies. Cleaning lobby and elevator cab floors as necessary. Pick up trash
outside facility.

 

  10. Vacuuming lobby and elevator carpets as needed daily during low traffic
periods.

 

  11. Cleaning around Building exterior, including tree pits and lights at least
twice per day. Remove trash from flowerbeds. Smoking area in the Plaza shall be
cleaned as needed throughout the day.

 

  12. Dry mopping (with treated mop) lobby floors as needed.

 

  13. Performing other janitorial services as requested by Building Management.

 

  J. DAILY JANITORIAL SPECIFICATIONS FOR THE CRYSTAL COURT

 

  1. Remove all trays and trash from tables.

  2. Damp wipe all tables and chairs after patrons leave.

  3. Return all trays to retail tenant areas.

  4. Damp mop floors where spillage occurs, sweep when necessary.

  5. Empty and sanitize all receptacles, remove wastepaper and trash from
premises; replace trashcan liners.

  6. Remove all finger marks and smudges from all vertical surfaces, including
doors, door frames and around light switches.

 

  K. WINDOW WASHING

 

  1. Exterior of exterior windows: twice per year.

 

  2. Interior of exterior windows: once per year (interior tenant glass
excluded)

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

EXHIBIT I

GENERATOR LOCATION

 

LOGO [g301643cm_88.jpg]

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

RIDER 1

RENEWAL OPTION

 

A. If, and only if, on the date Tenant notifies Landlord of its intention to
renew the term of the Lease (as provided below), (i) Tenant is not in default
under the Lease beyond applicable notice and curative periods, and (ii) the
Lease is in full force and effect, then Tenant, but not any assignee or
subtenant of Tenant (other than an assignee that is an Affiliate), shall have
and may exercise an option to renew the Lease for one (1) additional term of
five (5) years (the “Renewal Term”) upon the same terms and conditions contained
in the Lease with the exceptions that (x) the Lease shall not be further
available for renewal, and (y) the rental for the Renewal Term shall be the
“Renewal Rental Rate”. The Renewal Rental Rate is hereby defined to mean the
rate (or rates) a willing tenant would pay and a willing landlord would accept
for a comparable transaction (i.e., a renewal in comparable space and in a
comparable building) as of the commencement date of the applicable term, neither
being under any compulsion to lease and both having reasonable knowledge of the
relevant facts, for the uses permitted hereunder if offered for lease in the
open market with a reasonable period of time in which to consummate a
transaction. In calculating the Renewal Rental Rate, all relevant factors will
be taken into account, including without limitation the location and quality of
the Building, lease term, amenities of the Property, condition of the space, and
finish allowances and base year applicable to the Renewal Rental Rate as set
forth above, rent being charged in other first-class office buildings located in
Dallas for leases then being entered into for space comparable to the Premises;
location, quality, amenities, age and reputation of the buildings in which the
space being compared is located; use and size of the space under comparison;
location and/or floor level of the subject space and any comparison space within
their respective buildings, including view, elevator lobby exposure, etc.;
extent of services provided or to be provided; extent and condition of leasehold
improvements in the subject space and in any comparison space; abatements
pertaining to the subject space and to any comparison space; inclusion of
parking charges in rental, if applicable; lease takeovers/assumptions by the
landlord of the comparison space, if applicable; moving allowances granted, if
any in connection with the subject space and with respect to any comparison
space; relocation allowances granted, if any in connection with the subject
space and with respect to any comparison space; construction, refurbishment and
repainting allowances granted, if any in connection with the subject space and
with respect to any comparison space; any other concessions or inducements in
connection with the subject space and with respect to any comparison space; and
differences, if any, between the brokerage commissions payable for a renewal of
the Premises as compared to the brokerage commissions or the comparison
premises.

 

B.

If Tenant desires to renew the Lease, Tenant must notify Landlord in writing of
its intention to renew on or before the date which is at least nine (9) months
but no more than twelve (12) months prior to the Expiration Date. Landlord
shall, within the next sixty (60) days, notify Tenant in writing of Landlord’s
determination of the Renewal Rental Rate (“Landlord’s Initial Determination”)
and Tenant shall, within the next thirty (30) days following receipt of
Landlord’s Initial Determination, notify Landlord in writing of Tenant’s
acceptance or rejection of Landlord’s Initial Determination. If Tenant timely
notifies Landlord of Tenant’s acceptance of Landlord’s Initial Determination,
the Lease shall be extended as provided herein and Landlord and Tenant shall
enter into an amendment to the Lease to reflect the extension of the term and
changes in Rent in accordance with this Rider 1. If Tenant timely notifies
Landlord in writing of Tenant’s rejection of Landlord’s Initial Determination,
then Landlord and Tenant may agree to meet within the thirty (30) day period
following Landlord’s receipt of Tenant’s rejection notice in an attempt to reach
agreement on the Renewal Rental Rate. If Landlord and Tenant fail to reach
agreement on the Renewal Rental Rate within such thirty (30) day period, then
Tenant shall, by written notice to Landlord given prior to the expiration of
such thirty (30) day period, elect either to (x) rescind its election to renew
the Lease, in which case the Lease shall end on the then-current Expiration Date
and neither Landlord nor Tenant shall have any further obligation or liability
under this Rider, or (y) submit the determination of the Renewal Rental Rate to
arbitration in accordance with Section C below (with Tenant’s failure to
(i) specifically elect arbitration or (ii) timely provide notice of its election
to be construed as its election to rescind its election to renew). If Tenant
fails to timely notify Landlord of Tenant’s acceptance or rejection of
Landlord’s Initial Determination, then Tenant shall be deemed to have rejected
Landlord’s Initial Determination and elected to rescind its election to renew.
Any purported acceptance by Tenant of Landlord’s Initial Determination that
contains any conditions or qualifications shall be deemed to constitute Tenant’s
rejection of Landlord’s

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  Initial Determination. Furthermore, if Tenant is in default beyond the
expiration of all applicable cure periods under the Lease as of the Expiration
Date of the then-current term, then Tenant’s rights and Landlord’s obligations
under this Rider shall be voidable at the option of Landlord.

 

C. Within fifteen (15) days following receipt of a notice of the submission for
determination of the Renewal Rental Rate through arbitration, Landlord and
Tenant shall each appoint an arbitrator (collectively, the “Arbitrators”) and
notify the other party of such appointment. Within twenty (20) days following
such notice of the Arbitrators, Landlord and Tenant shall submit to the
Arbitrators their respective assessments of the Renewal Rental Rate for the
Renewal Term, together with the supporting data that was used to calculate such
assessments (provided that the assessment submitted to the Arbitrators by
Landlord shall not exceed Landlord’s Initial Determination). Within twenty
(20) days after such submission to the Arbitrators, each of the Arbitrators
shall select the assessment (i.e., either Landlord’s assessment or Tenant’s
assessment) which is closest to such Arbitrator’s determination of the Renewal
Rental Rate for the Renewal Term, which assessment shall be binding on Landlord
and Tenant. If the Arbitrators are unable to agree upon an assessment within
such time period, then they shall, within another ten (10) days, select a third
Arbitrator (or if they cannot agree on the selection of a third Arbitrator, the
American Arbitration Association shall so select). The third Arbitrator, using
all of the information provided to the initial Arbitrators, as well as any
additional analyses or data compiled or prepared by the initial Arbitrators,
shall then select the assessment (i.e., either Landlord’s assessment or Tenant’s
assessment) which is closest to such Arbitrator’s determination of the Renewal
Rental Rate for the Renewal Term, which assessment shall be binding on Landlord
and Tenant. The cost of the Arbitrator selected by Landlord shall be paid by
Landlord, the cost of the Arbitrator selected by Tenant shall be paid by Tenant,
and the cost of third Arbitrator shall be borne by the party whose assessment is
not selected. If Tenant has exercised the right to extend the Term and the
Renewal Rental Rate for the Renewal Term has not been determined by the time
Rent for the Renewal Term is scheduled to begin, then Tenant shall pay Rent for
the Renewal Term in accordance with the Rent in effect immediately prior to the
Renewal Term until such time as the Renewal Rental Rate for the Renewal Term has
been determined, at which time appropriate cash payments shall be promptly made
by Landlord or Tenant such that Tenant is charged Rent based on the Renewal
Rental Rate for the Renewal Term during the interval in question. Each
Arbitrator shall (i) be a real estate broker or leasing agent licensed under the
laws of the State of Texas, (ii) have been actively engaged in leasing
transactions involving in the aggregate more than 500,000 square feet of
rentable area of office space in Dallas, Texas (of which at least 250,000 shall
have been in the Dallas central business district) over the immediately
preceding fifteen (15) year period, and (iii) have general experience and
competence in determining market rates for office space comparable to the
Premises. In addition, the third Arbitrator shall have not represented either
Landlord or Tenant during the preceding fifteen year period. In no event shall
any of the Arbitrators have an economic interest in the final determination of
the Renewal Rental Rate. The decision of the arbitrator(s) shall be final and
non-appealable, shall be binding on both Landlord and Tenant, and may be
enforced in any court of competent jurisdiction in Dallas County, Texas. All
information produced by the parties in arbitration shall remain confidential and
shall not be made part of any public record. Neither party shall make any public
announcement of the outcome of arbitration until both parties have agreed upon
the terms of such press release or other public announcement. Within twenty
(20) days after the Arbitrators’ determination of the Renewal Rental Rate,
Landlord and Tenant will enter into an amendment to the Lease prepared by
Landlord, in form reasonably acceptable to Tenant, to reflect the extension of
the term and Renewal Rental Rate determined in accordance with this Rider.

 

  D. Time is of the essence in any exercise by Tenant of its rights under this
Rider.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

RIDER 2

EXPANSION OPTION

A. FIRST EXPANSION OPTION – HEADWAY SPACE

1. Subject to the terms of this Rider, Tenant shall have the option (the “First
Expansion Option”) to lease that portion of the 5th floor of the Building
containing 14,826 square feet of Agreed Rentable Area, as more particularly
identified on Schedule 1 attached hereto (the “Headway Space”). Tenant shall
exercise the First Expansion Option, if at all, by delivering written notice of
such exercise on or before the last day of the 22nd Lease Month (such notice,
the “First Expansion Notice”). Tenant shall be required to lease all of the
Headway Space if it elects to exercise the First Expansion Option. If Tenant
fails to exercise the First Expansion Option in the manner set forth in this
Rider, the First Expansion Option shall expire and be of no further force or
effect.

2. The Headway Space shall be leased to Tenant upon all terms and conditions of
the Lease with the following exceptions:

(a) The Basic Annual Rent for the applicable Headway Space will be equal to the
product of the Basic Annual Rent per square foot of Agreed Rentable Area
applicable to the Premises (at the then applicable Basic Annual Rent rate) under
Item 3 of the Basic Lease Provisions, multiplied by the Agreed Rentable Area of
the Headway Space as set forth above, with such Basic Rent increasing from time
to time in accordance with the increases in Basic Rent applicable to the
remainder of the Premises.

(b) The Headway Space shall be delivered to Tenant in “as is” condition. Tenant
shall be entitled to a finish allowance equal to the product of (i) $42.00,
multiplied by (ii) the number of square feet of Agreed Rentable Area in the
Headway Space, multiplied by (iii) a fraction, the numerator of which is the
number of full Lease Months that remain in the initial Term from and after the
date Basic Rent commences with respect to the Applicable Expansion Space and the
denominator of which is 126.3 Such finish allowance shall be disbursed by
Landlord substantially in accordance with the disbursement procedures applicable
to the Refurbishment Allowance as set forth in Section 15.27 of the Lease.

(c) Basic Monthly Rent for the Headway Space will be equal to one-twelfth
(1/12th) of the Basic Annual Rent for the Headway Space.

(d) Basic Rent and Additional Rent for the Headway Space shall commence (the
“Headway Space Commencement Date”) on the earliest to occur of (i) the date on
which the leasehold improvements to be constructed in the Headway Space are
substantially completed, (ii) the date that Tenant commences occupancy of the
Headway Space for its Permitted Use, or (iii) sixty (60) days after Landlord
delivers the Headway Space to Tenant.

(e) Tenant’s Pro Rata Share Percentage shall each be recalculated based on the
Agreed Rentable Area of the Premises as of the Headway Space Commencement Date.

(f) Except as may be necessary to complete improvements in the Headway Space,
Tenant shall have no right to occupy any portion of the Headway Space, and in no
event shall Tenant occupy the Headway Space, prior to (i) substantial completion
of Tenant’s leasehold improvements in the Headway Space, and (ii) issuance of a
certificate of completion or other document o r permit issued by the applicable
governmental authority authorizing Tenant’s occupancy of the Headway Space.
Tenant’s improvements to the Headway Space shall be deemed to be substantially
completed on the date that (i) such improvements have been completed other than
for minor finish details or mechanical adjustment, the incompletion of which
shall not interfere with Tenant’s use and occupancy of the Headway Space for the
Permitted Use and (ii) Tenant shall have obtained all permits and approvals of
governmental authorities exercising jurisdiction required for Tenant to lawfully
occupy and use the Headway Space for the Permitted Use.

 

 

3

The caps set forth in Sections 2.1 and 2.6 of the Work Letter with respect to
the portion of the Finish Allowance that shall be available for Cabling Costs,
Moving Costs and FF&E Costs or that may be applied to reduce Basic Rent shall
also apply to the finish allowance to be provided for the Headway Space,
provided that such caps shall be proportionately reduced commensurate with the
proportionate reduction in the Finish Allowance.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

3. Within thirty (30) days after Landlord’s receipt of a First Expansion Notice,
Landlord and Tenant will enter into an amendment to the Lease prepared by
Landlord, in form reasonably acceptable to Tenant, which amendment shall reflect
(i) the addition of the Headway Space to the Premises, (ii) the increase in
Basic Annual Rent and Additional Rent payable under the Lease, (iii) the
increase in Tenant’s Pro Rata Share Percentage, and (iv) such other amendments
as are reasonably necessary. Such lease amendment shall include a work letter
substantially in the form of Exhibit C attached to the Lease, provided that such
form shall be amended to (i) set forth appropriate dates, (ii) amend the finish
allowance to be the amount of finish allowance calculated in accordance with
this Rider, and (iii) provide for such other matters as are necessary to reflect
the agreements of the parties as set forth in this Rider or otherwise respecting
the finish out of the Headway Space. Pursuant to such work letter, Tenant shall
construct or cause to be constructed improvements in the Headway Space in
accordance with construction plans agreed to by Landlord and Tenant pursuant to
the terms of such work letter.

4. Upon substantial completion of the Headway Space improvements, Landlord and
Tenant shall execute a Commencement Date Memorandum with respect to the Headway
Space in substantially the form of Exhibit D attached to the Lease.

5. In the event Tenant fails to timely exercise the First Expansion Option, then
as of the first day of the 25th Lease Month: (i) the portion of the Premises
located on the 5th floor of the Building shall be as identified on Exhibit B-1
attached to the Supplemental Lease Provisions (the Agreed Rentable Area of which
5th floor space shall be deemed to be 16,156 square feet for all purposes under
the Lease); and (ii) Tenant shall, at Tenant’s expense, perform the following
work in compliance with applicable Law, which work must be completed prior to
the first day of the 28th Lease Month: (1) all work necessary to separate the
Headway Space from the portion of the Premises located on the 5th floor of the
Building (including the construction of demising walls using Building standard
materials and methods); and (2) construction of a multi-tenant layout using
Building standard materials and methods (including, without limitation, creating
Service Corridors with respect thereto). In the alternative, at Landlord’s
election, Tenant shall pay to Landlord, within thirty (30) days after written
demand, all costs Landlord reasonably estimates will be incurred by Landlord in
performing such work, in which event Landlord shall be responsible for
performance of any such work (which Landlord shall do at its election unless
otherwise required by applicable Law); provided that (i) at any time following
the last day of the 24th Lease Month that no demising wall separates the
Premises on the 5th floor of the Building from the Headway Space, Tenant shall
not encroach into or otherwise use any portion of the Headway Space other than
as may be required for reasonable ingress and egress to the Common Areas located
on the floor, and (ii) at such time as Landlord deems appropriate, Landlord
shall have the right to install a demising wall and common corridor using
Building standard materials and methods and in compliance with applicable Law,
and Tenant shall cooperate with Landlord as may be reasonably required in
connection with any such construction.

B. SECOND EXPANSION OPTION

1. Subject to the terms of this Rider, and provided Tenant has previously
exercised the First Expansion Option, Tenant shall have the option (the “Second
Expansion Option”) to lease space on the 6th and 7th floors of the Building (the
“Expansion Space”). Tenant may exercise the Second Expansion Option via a single
exercise for the entirety of the Expansion Space or Tenant may exercise the
Second Expansion Option via multiple exercises for portions of the Expansion
Space as Tenant’s space needs are determined or increase. Tenant shall exercise
the Second Expansion Option, if at all, by delivering one or more written
notices of such exercise(s) on or before the Outside Exercise Date (each such
notice, a “Second Expansion Notice”). Tenant shall specify in any such Expansion
Notice (i) the amount of additional space (in rentable area) required by Tenant
(which amount shall be at least 15,000 square feet but shall not exceed the
Agreed Rentable Area of the then remaining Expansion Space), (ii) Tenant’s
desired location of such additional space (provided that all such space shall be
contiguous and no such additional space shall be located on the 7th floor prior
to the incorporation of the entire 6th floor into the Premises), and (iii) the
date on which Tenant desires Landlord to deliver the additional space to Tenant
(which date shall be no later than the day immediately following the Outside
Exercise Date). Within fifteen (15) days after Landlord’s receipt an Expansion
Notice, Landlord shall deliver written notice (any such notice, an “Expansion
Response”) to Tenant either approving or objecting to the location of the
additional space. Landlord shall be entitled to object to such location only if
the incorporation of such additional space into the Premises would leave any
vacant space remaining on the applicable floor not Reasonably Leasable (as

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

defined below), in Landlord’s reasonable opinion (in which event Tenant shall be
required to revise the configuration of the additional space and the foregoing
notice and approval process shall be repeated as required). The additional space
ultimately selected by Tenant and approved by Landlord shall be the “Applicable
Expansion Space”. The date on which Landlord shall deliver such Applicable
Expansion Space to Tenant shall be no later than one month after the date on
which the Applicable Expansion Space is approved by Landlord. If Tenant fails to
exercise the Second Expansion Option in the manner set forth in this Rider, the
Second Expansion Option shall expire and be of no further force or effect. The
term “Outside Exercise Date” shall mean the last day of the 24th Lease Month;
provided, however, that if Tenant has exercised the First Expansion Option, then
the Outside Exercise Date shall mean the last day of the 48th Lease Month.

The term “Reasonably Leasable” as used herein means that the space is of such
size and is configured in such a manner as to be reasonably marketable to third
parties at non-discounted rates. For purposes of this Rider, space shall not be
deemed to be Reasonably Leasable unless such space: (a) provides any potential
occupant of such space reasonable access to all Building services, and allows
Landlord to provide such services in an efficient manner (e.g., considering the
manner in which utilities and HVAC services are split on the floor),
(b) includes a pro rata amount of exterior windows and exterior exposure on such
floor, (c) is configured so as to be in compliance with all applicable codes to
permit leasing to third parties, (d) is configured in a manner which will
maximize the amount of contiguous space available for lease to other tenants on
the applicable floor, and (e) has exposure to the elevator lobby of the
applicable floor, if such space comprises at least one-fourth of such floor.

2. The Applicable Expansion Space shall be leased to Tenant upon all terms and
conditions of the Lease with the following exceptions:

(a) The Basic Annual Rent for the Applicable Expansion Space will be equal to
the product of the Basic Annual Rent per square foot of Agreed Rentable Area
applicable to the Premises (at the time such Basic Annual Rent is calculated)
under Item 3 of the Basic Lease Provisions, multiplied by the Agreed Rentable
Area of the Applicable Expansion Space as set forth above, with such Basic Rent
increasing from time to time in accordance with the increases in Basic Rent
applicable to the remainder of the Premises.

(b) The Applicable Expansion Space shall be delivered to Tenant in “as is”
condition. Tenant shall be entitled to a finish allowance equal to the product
of (i) $42.00, multiplied by (ii) the number of square feet of Agreed Rentable
Area in the Applicable Expansion Space, multiplied by (iii) a fraction, the
numerator of which is the number of full Lease Months that remain in the initial
Term from and after the date Basic Rent commences with respect to the Applicable
Expansion Space and the denominator of which is 126.4 Such finish allowance
shall be disbursed by Landlord substantially in accordance with the disbursement
procedures applicable to the Refurbishment Allowance as set forth in
Section 15.27 of the Lease.

(c) Basic Monthly Rent for the Applicable Expansion Space will be equal to
one-twelfth (1/12th) of the Basic Annual Rent for the Applicable Expansion
Space.

(d) Basic Rent and Additional Rent for the Applicable Expansion Space shall
commence (the “Expansion Space Commencement Date”) on the earliest to occur of
(i) the date that Tenant commences occupancy of the Applicable Expansion Space
for its Permitted Use, (ii) sixty (60) days after Landlord delivers the
Applicable Expansion Space to Tenant, or (iii) the day immediately following the
Outside Exercise Date. Tenant’s improvements to the Applicable Expansion Space
shall be deemed to be substantially completed on the date that (i) such
improvements have been completed other than for minor finish details or
mechanical adjustment, the incompletion of which shall not interfere with
Tenant’s use and occupancy of the Applicable Expansion Space for the Permitted
Use and (ii) Tenant shall have obtained all permits and approvals of
governmental authorities exercising jurisdiction required for Tenant to lawfully
occupy and use the Applicable Expansion Space for the Permitted Use.

 

 

4

The caps set forth in Sections 2.1 and 2.6 of the Work Letter with respect to
the portion of the Finish Allowance that shall be available for Cabling Costs,
Moving Costs and FF&E Costs or that may be applied to reduce Basic Rent shall
also apply to the finish allowance to be provided for any Expansion Space,
provided that such caps shall be proportionately reduced commensurate with the
proportionate reduction in the Finish Allowance.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

(e) Tenant’s Pro Rata Share Percentage shall be recalculated based on the Agreed
Rentable Area of the Premises as of the Expansion Space Commencement Date for
the Applicable Expansion Space.

(f) Except as may be necessary to complete improvements in the Applicable
Expansion Space, Tenant shall have no right to occupy any portion of the
Applicable Expansion Space, and in no event shall Tenant occupy the Applicable
Expansion Space, prior to (i) substantial completion of the leasehold
improvements to be constructed in the Applicable Expansion Space, and
(ii) issuance of a certificate of completion or other document or permit issued
by the applicable governmental authority authorizing Tenant’s occupancy of the
Applicable Expansion Space.

(g) If any of the Expansion Space shall include less than all of the rentable
area on the applicable floor of the Building and such Expansion Space shall not
be then separately demised, with all common corridors required by applicable Law
installed, then Landlord at its sole cost and expense shall construct all such
demising walls and common corridors prior to delivering possession of the
Expansion Space to Tenant (i) if there are other tenants and occupants on the
floor, (ii) if such installation is otherwise required by applicable Law in
order for Tenant to obtain any permit or other authorization of governmental
authorities required in connection with Tenant’s initial alterations and
improvements to the Expansion Space and/or in order for Tenant to lawfully
occupy and use the Expansion Space for the Permitted Use, or (iii) if Landlord
otherwise elects. If such demising walls and common corridors are not required
by applicable Law when the Expansion Space is delivered to Tenant but are
thereafter required to be installed by applicable Law, whether due to Landlord’s
leasing other premises on the floor or for any other reason, Landlord shall
promptly construct such demising walls and common corridors at its sole cost and
expense and with a minimum of disturbance to Tenant. To the extent Tenant
occupies any such Expansion Space without same being separately demised, then
Tenant shall be permitted reasonable access (i) to utility closets in such
Expansion Space, and (ii) over space adjacent to such Expansion Space to the
extent necessary for ingress and egress between such Expansion Space and the
floor’s Common Areas.

3. Within thirty (30) days after Landlord’s receipt of a Second Expansion
Notice, Landlord and Tenant will enter into an amendment to the Lease prepared
by Landlord, and in form reasonably acceptable to Tenant, which amendment shall
reflect (i) the addition of the Applicable Expansion Space to the Premises,
(ii) the increase in Basic Annual Rent and Additional Rent payable under the
Lease, (iii) the increase in Tenant’s Pro Rata Share Percentage, and (iv) such
other amendments as are reasonably necessary. Such lease amendment shall include
a work letter substantially in the form of Exhibit C attached to the Lease,
provided that such form shall be amended to (i) set forth appropriate dates,
(ii) amend the finish allowance to be the amount of finish allowance calculated
in accordance with this Rider, and (iii) provide for such other matters as are
necessary to reflect the agreements of the parties as set forth in this Rider or
otherwise respecting the finish out of the Applicable Expansion Space. Pursuant
to such work letter, Tenant shall construct or cause to be constructed
improvements in the Applicable Expansion Space in accordance with construction
plans agreed to by Landlord and Tenant pursuant to the terms of such work
letter.

4. Upon substantial completion of the Applicable Expansion Space improvements,
Landlord and Tenant shall execute a Commencement Date Memorandum with respect to
the Applicable Expansion Space in substantially the form of Exhibit D attached
to the Lease.

5. Tenant understands and acknowledges that its rights under this Rider with
respect to the Expansion Space located on the 7th floor are subject and
subordinate to the rights of an existing tenant under its lease agreement in
effect as of the date hereof. In the event Tenant is prevented from exercising
its rights under this Rider with respect to any of the Expansion Space located
on the 7th floor due to such existing tenant’s election to exercise its superior
right to such space, Landlord agrees to use its commercially reasonable efforts
to substitute other space in the Building to satisfy Tenant’s additional space
requirements (provided that Landlord shall not be required to substitute space
on a floor that is not already configured for multi-tenant use if Tenant
requires less than a full floor).

C. GENERAL

1. Notwithstanding any other provision or inference herein to the contrary,
Tenant’s rights and Landlord’s obligations under this Rider shall expire and be
of no further force or effect on the earliest of (i) the expiration or earlier
termination of the Term of the Lease, or (ii) an assignment of the Lease by
Tenant to any other party (excluding an Affiliate). Furthermore, Tenant shall
have no rights, and Landlord shall have no obligations, under this Rider at any
time there exists a default by Tenant under the Lease beyond the expiration of
any applicable notice and cure period.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

2. Time is of the essence in any exercise by Tenant of its rights under this
Rider.

3. Landlord acknowledges and agrees that nothing set forth in Rider 3 below
shall permit Landlord to market any of the Headway Space or the Expansion Space
for lease during any period in which Tenant has the right to lease same pursuant
to pursuant to the provisions of this Rider; provided that during such period
Landlord shall be entitled to lease any of the Expansion Space (but not the
Headway Space) on a short-term basis without regard to Tenant’s rights under
this Rider, as long as any such short-term lease does not prevent or impair
Landlord’s ability to meet its obligations under this Rider.

4. Notwithstanding anything in this Lease to the contrary, with respect to any
Expansion Space leased by Tenant which is less a full floor, (i) if such
Expansion Space includes the bathrooms and those areas on the floor which would
be required for use as common area corridors if the floor were a multi-tenant
floor (collectively, the “Multi-Tenant Common Areas”), then the Agreed Rentable
Area of such Expansion Space shall be measured using the 5% add-on factor
applicable to full floors in the Building, and (ii) if such Expansion Space does
not include any Multi-Tenant Common Areas, then the Agreed Rentable Area of such
Expansion Space shall be measured using a multi-tenant factor which is the
greater of (i) 15%, or (ii) the lesser of the Building’s then-standard modified
multi-tenant factor or the multi-tenant add-on factor as determined in
accordance with BOMA.

5. Notwithstanding Section 15.5, Rule 27 or any other provisions of the Lease to
the contrary (but subject to Section 4.5 of the Lease), so long as Tenant is the
sole occupant on any floor in the Building on which any portion of the Premises
is located, Tenant shall have the right to control access to the floor (which
right shall include, but not be limited to, installing keyed entry doors
immediately off of the elevator lobby for any such floor) and may operate the
floor as if it were a single tenant floor.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

SCHEDULE 1

HEADWAY SPACE

The leasable area on 5th Floor of the Building not included in the Premises as
described in Exhibit B to the Lease

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

RIDER 3

RIGHT OF REFUSAL

 

1.

Prior to leasing to a third party any of the Refusal Space (as defined below),
Landlord shall first deliver to Tenant a written statement (“Statement”) to
Tenant notifying Tenant that Landlord has entered into negotiations with a bona
fide prospect (as evidenced by the exchange of written correspondence with a
such prospect relating to proposed lease terms) and specifying the amount and
location of such space, the anticipated date of tender of possession, the rental
rate (including any projected rate increases over the applicable term), and any
other principal economic terms. Tenant shall have fourteen (14) days after
receipt of the Statement within which to notify Landlord in writing that it
elects to lease the applicable Refusal Space (each such written notice is herein
referred to as a “Notice”). If Tenant elects to lease the applicable Refusal
Space within such fourteen (14) day period, then Tenant’s election shall be
irrevocable. If Tenant elects not to lease the applicable Refusal Space,
Landlord shall have the right to lease such space to any other party; provided,
however, that if such space is not leased within 180 days after the date of the
Statement, or if the economic benefit derived from any such lease with any
prospective tenant is less than 95% of the economic benefit of the lease
expansion proposed in the Statement, then Landlord shall again be required to
comply with the terms of this Rider prior to leasing all or any portion of the
Refusal Space to other parties. Tenant understands and acknowledges that its
rights under this Rider with respect to the Refusal Space located on the 7th
floor are subject and subordinate to the rights of an existing tenant under its
lease agreement in effect as of the date hereof. Failure by Tenant to notify
Landlord within such fourteen (14) day period, or any purported election by
Tenant to lease any Refusal Space that contains any qualification or condition,
shall be deemed an election by Tenant not to lease the applicable Refusal Space.
Notwithstanding anything to the contrary set forth herein, in the event the
Statement describes a proposed transaction that contemplates the leasing of any
space in addition to the Refusal Space, Tenant must agree to lease all such
space in order to exercise its rights under this Rider with respect to the
Refusal Space. The term “Refusal Space” as used herein shall mean the Headway
Space and the Expansion Space (excluding any such space leased by Tenant,
whether pursuant to Rider 2 or otherwise).

 

2. If Tenant elects to lease the applicable Refusal Space, then such space shall
be leased to Tenant upon the terms and conditions set forth in the Statement;
provided, however, that if (i) the lease term proposed in the Statement exceeds
the then-remaining Term, and (ii) the rentable area of the applicable Refusal
Space identified in the Statement is less than 30,000 square feet, then Tenant
may elect to make the lease term applicable to such Refusal Space coterminous
with the Term. Such election shall be made in the Notice, if at all, and shall
be irrevocable. If Tenant makes such election, then (i) the rental rate
structure as set forth in the Statement shall be adjusted, as reasonably
determined by Landlord, so that the average effective rental rate over the
coterminous term is the same as the average effective rental rate over the lease
expansion term proposed in the Statement, (ii) any finish allowance or other
allowances or concessions provided under the terms and conditions set forth in
the Statement shall be reduced to equal the product of (a) such finish allowance
or other allowances or concessions to be provided by Landlord pursuant to the
terms and conditions set forth in the Statement, multiplied by (b) a fraction,
the numerator of which is the number of full Lease Months that remain in the
then-remaining Term from and after the date Basic Rent commences with respect to
the applicable Refusal Space and the denominator of which is the number of Lease
Months in the transaction reflected the Statement, and (iii) Tenant’s rights
under Rider 4 to this Lease (Termination Option) shall be deemed void and of no
further force or effect. Tenant shall execute and return a lease amendment
(prepared by Landlord and in form reasonably acceptable to Tenant) adding the
Refusal Space to the Premises for all purposes under the Lease (including any
extensions or renewals) and confirming the rent and other applicable terms
specified in the Statement. If Tenant, within 30 days after Landlord provides
Tenant with such document, fails to execute and return the required lease
amendment (or, in lieu thereof, offer reasonable objections to Landlord’s form
of same), then Tenant’s rights and Landlord’s obligations under this Rider shall
be voidable at the option of Landlord. Time is of the essence in any exercise by
Tenant of its rights under this Rider.

 

3.

Notwithstanding any other provision or inference herein to the contrary,
Tenant’s rights and Landlord’s obligations under this Rider shall expire and be
of no further force or effect on the earliest of (i) the expiration or earlier
termination of the Term of the Lease, (ii) an assignment of the Lease to any
other party (excluding an

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

  Affiliate), or (iii) the last day of the 66th Lease Month. Furthermore, Tenant
shall have no rights, and Landlord shall have no obligations, under this Rider
(i) prior to the expiration of the First Expansion Option and the Second
Expansion Option, or (ii) at any time there exists a default by Tenant under the
Lease beyond the expiration of any applicable notice and cure period.

 

4. Tenant shall not disclose any information set forth in the Statement or
otherwise provided to Tenant by Landlord in connection with Tenant’s exercise of
its rights under this Rider (collectively, the “Statement Information”) to any
person or party without the prior written consent of Landlord. This obligation
of confidentiality shall not apply to (a) disclosure pursuant to lawful subpoena
or order of court of competent jurisdiction (in which event the disclosing party
shall notify the other party prior to disclosure to allow sufficient time to
seek a protective order if such other party desires), or (b) disclosure to the
respective partners (including all partners, directors, officers, employees and
agents of such partners), directors, officers, and employees of each party, nor
each party’s attorneys, accountants, financing sources or other similar third
party professions working on behalf such party who need to know the Statement
Information for the purpose of performing their duties (provided that all such
persons to whom Statement Information is disclosed likewise keep the Statement
Information confidential).

 

5. Landlord acknowledges and agrees that nothing set forth in this Rider shall
permit Landlord to market any of the Headway Space or the Expansion Space for
lease during any period in which Tenant has the right to lease same pursuant to
pursuant to the provisions of Rider 2 above; provided that during such period
Landlord shall be entitled to lease any of the Expansion Space (but not the
Headway Space) on a short-term basis without regard to Tenant’s rights under
this Rider, as long as any such short-term lease does not prevent or impair
Landlord’s ability to meet its obligations under Rider 2.

 

6. Notwithstanding anything to the contrary set forth herein, during any period
in which Tenant’s rights under this Rider are in effect, Landlord shall use its
commercially reasonable efforts to offer to lease other available space in the
Building prior to negotiating with any prospective third party tenant for any of
the Refusal Space. However, in no event shall such commercially reasonable
efforts be deemed to impair Landlord’s ability to offer any of the Refusal Space
to a prospective third party tenant where such prospective tenant expresses a
preference for the Refusal Space for any reason, including without limitation
(i) cost savings resulting from Landlord’s willingness to offer lower rates for
the Refusal Space than for space higher in the Building, (ii) the proximity of
the Refusal Space to other space leased by such prospective tenant in the
Building, (iii) the location of the Refusal Space in the same elevator bank as
other space leased by such prospective tenant in the Building, or (iv) the views
available from the Refusal Space.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

RIDER 4

TERMINATION OPTION

Tenant shall have a one-time right to terminate the Lease as of the Termination
Date (as defined below) pursuant to the following terms and conditions:

(a) Tenant shall exercise such termination right, if at all, by delivering
Landlord written notice (the “Termination Notice”) on or before the Termination
Notice Date, specifying that Tenant elects to terminate the Lease. The
“Termination Notice Date” shall be the date that is 270 days prior to the
Termination Date (as defined below).

(b) Tenant shall not be in default under the Lease beyond any applicable notice
and curative periods on the date that Landlord receives the Termination Notice,
nor shall Tenant have requested a Refurbishment Allowance as provided in
Section 15.27 of the Lease.

(c) The “Termination Date” shall be the last day of the 60th Lease Month;
provided, however, that if Tenant has exercised the Second Expansion Option and
any Expansion Space Commencement Date related thereto occurs after the last day
of the 24th Lease Month, then the Termination Date shall be extended to the last
day of the Extended Termination Period. The term “Extended Termination Period”
shall mean the period commencing on the latest applicable Expansion Space
Commencement Date and ending on the last day of the calendar month thereafter in
which Landlord has received 36 full payments of Basic Monthly Rent, excluding
any months in which Basic Monthly Rent is $0 (e.g., Lease Months 61-66).

(d) Tenant shall pay to Landlord a “Termination Payment” (herein so called)
equal to the unamortized portion of the Finish Allowance and any other
allowances paid to Tenant under the Lease (each a “Permitted Amortized
Expense”). Notwithstanding anything herein to the contrary, Landlord shall
structure all commission agreements with the Broker, any such other broker
representing Tenant, the Property Manager and any such other agent or
representative of Landlord such that no commission shall be earned or otherwise
due with respect to any portion of the Term from and after the Termination Date
unless and until Tenant shall waive in writing its termination right pursuant to
this Rider 4 or such termination right shall expire of its terms, and as a
result no commission shall be a Permitted Amortized Expense. For the purpose of
determining the unamortized portion of any Permitted Amortized Expense, such
expense shall be amortized on a straight line basis over the period commencing
on the later of the Commencement Date or the date that such expense is incurred
by Landlord, and continuing through the Expiration Date (exclusive of any
renewal terms or other extensions of the Term), using an interest rate of
10% per annum.

(e) The Termination Payment shall be paid to Landlord as follows: 20%
contemporaneously with Tenant’s delivery of the Termination Notice to Landlord,
40% within 180 days prior to the Termination Date, and 40% within 30 days prior
to the Termination Date.

(f) Tenant’s rights under this Rider shall be voidable at the option of Landlord
if (i) Tenant assigns the Lease to any other party (excluding an Affiliate),
(ii) a default by Tenant occurs under the Lease beyond the expiration of any
applicable notice and cure period following Landlord’s receipt of the
Termination Notice but prior to the Termination Date, (iii) Tenant fails to send
the Termination Notice as, when and in the manner required by this Rider, or
(iv) Tenant fails to pay the Termination Payment to Landlord as, when and in the
manner required under this Rider.

Time is of the essence in any exercise by Tenant of its rights under this Rider.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

RIDER 5

CONTRACTION OPTION

Provided the Premises at all times during the Term contain at least the entire
3rd and 4th floors of the Building (containing 61,904 square feet of Agreed
Rentable Area), Tenant shall have the one-time right to reduce the Agreed
Rentable Area of the Premises in an amount not to exceed the rentable area of a
full floor of space within the Premises (provided that the Premises remaining
after such space reduction will contain the entire 3rd and 4th floors of the
Building and at least 61,904 square feet of Agreed Rentable Area), subject to
the following terms and conditions:

(a) Tenant shall exercise such contraction right, if at all, by delivering
Landlord written notice (a “Contraction Notice”) designating (i) the amount of
space (in rentable area) that Tenant desires to give back (not to exceed 30,000
square feet of Agreed Rentable Area, and provided that the remainder of the
Premises following such space reduction will contain at least 61,904 square feet
of Agreed Rentable Area), (ii) the effective date of such contraction (the
“Contraction Date”), and (iii) Tenant’s desired location of such give-back
space; provided that the location of the give-back space shall be determined in
the following order of priority: (1) Tenant shall not be entitled to exclude any
space on any full floors contained within the Premises unless it has excluded
all portions of the Premises located on any multi-tenant floors; (2) such
give-back space shall be located on the highest floor on which Tenant then
leases space; (3) such give-back space shall be a single block of contiguous
space on each floor on which such space is located; and (4) such contraction
shall not cause any space remaining within the Premises to become non-contiguous
to any other remaining space on the affected floor. The Contraction Date shall
be at least nine (9) months after the date on which Landlord receives the
Contraction Notice, but in no event shall the Contraction Date occur prior to
the last day of the 36th Lease Month; provided, however, that if Tenant has
exercised the Second Expansion Option and any Expansion Space Commencement Date
related thereto occurs after the last day of the 24th Lease Month, then the
Contraction Date shall not occur prior to the last day of the Extended
Contraction Period. The term “Extended Contraction Period” shall mean the period
commencing on the latest applicable Expansion Space Commencement Date and ending
on the last day of the calendar month thereafter in which Landlord has received
36 full payments of Basic Monthly Rent, excluding any months in which Basic
Monthly Rent is $0 (e.g., Lease Months 61-66). Within fifteen (15) days after
Landlord’s receipt a Contraction Notice, Landlord shall deliver written notice
(any such notice, a “Contraction Response”) to Tenant either approving or
objecting to the location of the give-back space as identified by Tenant.
Landlord shall be entitled to object to such location only if such give-back
space is not Reasonably Leasable (as defined below), in Landlord’s reasonable
opinion (in which event Tenant shall be required to revise the configuration of
the give-back space and the foregoing notice and approval process shall be
repeated as required). The space ultimately selected by Tenant and approved by
Landlord for exclusion from the Premises shall be the “Contraction Space”.

The term “Reasonably Leasable” as used herein means that the space is of such
size and is configured in such a manner as to be reasonably marketable to third
parties at non-discounted rates. For purposes of this Rider, space shall not be
deemed to be Reasonably Leasable unless such space: (a) provides any potential
occupant of such space reasonable access to all Building services, and allows
Landlord to provide such services in an efficient manner (e.g., considering the
manner in which utilities and HVAC services are split on the floor);
(b) includes a pro rata amount of exterior windows and exterior exposure on such
floor; (c) is configured so as to be in compliance with all applicable codes to
permit leasing to third parties; (d) is configured in a manner which will
maximize the amount of contiguous space available for lease to other tenants on
the applicable floor; (e) has exposure to the elevator lobby of the applicable
floor, if such space comprises at least one-fourth of such floor; and (f) can be
demolished and rebuilt without any material additional cost or premium in excess
of customary demolition and construction costs unless Tenant agrees to pay such
additional cost or premium.

(b) Once the location of the Contraction Space is determined, Tenant shall, at
Tenant’s expense, perform the following work in compliance with applicable Law,
which must be completed on or before the Contraction Date: (1) all work
necessary to separate the Contraction Space from the remainder of the Premises
(including the construction of demising walls using Building standard materials
and methods); and (2) if (i) any of the Contraction Space shall be located on a
floor which prior to the Contraction Date was solely leased to Tenant and
(ii) Tenant shall retain Premises on such floor following the Contraction Date
(i.e., the Contraction Space shall not include 100% of the leasable area on such
floor), then such work shall include construction of a multi-tenant layout on
any partial floor given back by Tenant using Building standard materials and
methods (including, without limitation, creating corridors with respect
thereto). In the alternative, at Landlord’s election, Tenant shall pay to
Landlord, within

 

Renaissance Tower/ Priority Fulfillment Services, Inc.



--------------------------------------------------------------------------------

thirty (30) days after written demand, all costs Landlord reasonably estimates
will be incurred by Landlord in performing such work, in which event Landlord
shall be responsible for performance of any such work (which Landlord shall do
at its election unless otherwise required by applicable Law); provided that
(i) at any time following the Contraction Date that no demising wall separates
the Contraction Space from the adjacent portion of the Premises, Tenant shall
not encroach into or otherwise use any portion of the Contraction Space other
than as may be required for reasonable ingress and egress to the Common Areas
located on the floor, and (ii) at such time as Landlord deems appropriate,
Landlord shall have the right to install a demising wall and common corridor
using Building standard materials and methods and in compliance with applicable
Law, and Tenant shall cooperate with Landlord as may be reasonably required in
connection with any such construction. Tenant may not be in default under the
Lease beyond any applicable notice and curative periods on the effective date of
delivery of the Contraction Notice, nor shall Tenant have elected to exercise
its termination option pursuant to Rider 4 above.

(c) Tenant shall pay to Landlord a “Contraction Payment” (herein so called)
equal to the unamortized portion of the following costs and expenses (each a
“Permitted Amortized Contraction Expense”) as same are attributable to the
Contraction Space on a pro rata basis: (i) the Finish Allowance and any other
allowances provided to Tenant under the Lease in connection with any subsequent
expansion of the Premises or modifications of the Lease; (ii) the leasing
commission paid to Broker in connection with the execution of the Lease and any
other brokerage commissions paid to a broker representing Tenant in connection
with any subsequent expansion of the Premises or modifications of the Lease; and
(iii) the leasing commission paid to any agent or representative of Landlord in
connection with the execution of the Lease and any other leasing commissions
paid to any agent or representative of Landlord in connection with any
subsequent expansion of the Premises or modifications of the Lease. For the
purpose of determining the unamortized portion of any Permitted Amortized
Contraction Expense, such expense shall be amortized over the period commencing
on the later of the Commencement Date or the date that such expense is incurred
by Landlord, through and including the Expiration Date (exclusive of any renewal
terms or other extensions of the Term), using an interest rate of 10% per annum.
One-half of the Contraction Payment shall be paid contemporaneously with
Tenant’s delivery of the Contraction Notice to Landlord, and the remainder of
the Contraction Payment shall be paid no later than thirty (30) days prior to
the Contraction Date.

(d) Tenant shall enter into an amendment to the Lease (prepared by Landlord and
in form reasonably acceptable to Tenant) reflecting the exclusion of the
Contraction Space from the Premises, including adjusting Basic Rent, Tenant’s
Pro Rata Share Percentage, and Tenant’s parking allocations in proportion to the
reduction in the Agreed Rentable Area of the Premises. Tenant shall execute such
document within 30 days after Landlord provides Tenant with the form of same
(or, in lieu thereof, offer reasonable objections to Landlord’s form of same).
On or before the Contraction Date, Tenant shall surrender the Contraction Space
in accordance with the terms and conditions set forth in Section 1.3 of the
Lease for redelivery of the Premises.

(e) Tenant’s rights under this Rider shall be voidable at the option of Landlord
at any time prior to the Contraction Date if (i) Tenant assigns the Lease to any
other party (excluding an Affiliate), (ii) a default by Tenant occurs under the
Lease beyond any applicable notice and cure period following Landlord’s receipt
of the Contraction Notice but prior to the Contraction Date, (iii) Tenant fails
to send the Contraction Notice as, when and in the manner required under this
Rider, or (iv) Tenant fails to pay the Contraction Payment to Landlord as, when
and in the manner required under this Rider. Time is of the essence in any
exercise by Tenant of its rights under this Rider.

 

Renaissance Tower/ Priority Fulfillment Services, Inc.